Exhibit 10.1

EXECUTION COPY

Published CUSIP Number: 389376AN4

Revolving Credit CUSIP Number: 389376AP9

Term Loan CUSIP Number: 389376AQ7

 

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of October 12, 2012

by and among

GRAY TELEVISION, INC.,

as Borrower,

THE LENDERS REFERRED TO HEREIN,

as Lenders,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent,

Swingline Lender and Issuing Bank,

and

BANK OF AMERICA, N. A.,

as Syndication Agent

WELLS FARGO SECURITIES, LLC,

and

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

as Joint Lead Arrangers and Joint Bookrunners

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE 1         DEFINITIONS

     1   

Section 1.1

  

Defined Terms

     1   

Section 1.2

  

Interpretation

     36   

Section 1.3

  

Cross References

     36   

Section 1.4

  

Accounting Provisions

     36   

Section 1.5

  

Rounding

     36   

Section 1.6

  

References to Agreement and Laws

     36   

Section 1.7

  

Times of Day

     37   

ARTICLE 2         LOANS AND LETTERS OF CREDIT

     37   

Section 2.1

  

The Loans

     37   

Section 2.2

  

Manner of Borrowing and Disbursement

     39   

Section 2.3

  

Interest

     42   

Section 2.4

  

Fees

     45   

Section 2.5

  

Voluntary Commitment Reductions

     45   

Section 2.6

  

Prepayments and Repayments

     46   

Section 2.7

  

Evidence of Indebtedness; Loan Accounts

     50   

Section 2.8

  

Manner of Payment

     51   

Section 2.9

  

Reimbursement

     52   

Section 2.10

  

Pro Rata Treatment

     52   

Section 2.11

  

Capital Adequacy

     53   

Section 2.12

  

Taxes

     53   

Section 2.13

  

Letters of Credit

     57   

Section 2.14

  

Incremental Increases

     61   

Section 2.15

  

Cash Collateral

     64   

Section 2.16

  

Defaulting Lenders

     64   

Section 2.17

  

Reverse Dutch Auction Prepayments

     67   

Section 2.18

  

Extensions of Term Loans and Revolving Loan Commitments

     69   

ARTICLE 3         CONDITIONS PRECEDENT

     72   

Section 3.1

   Conditions Precedent to Effectiveness of Agreement      72   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page  

Section 3.2

  

Conditions Precedent to Each Advance, Swingline Loan and Letter of Credit

     75   

ARTICLE 4         REPRESENTATIONS AND WARRANTIES

     76   

Section 4.1

  

Representations and Warranties

     76   

Section 4.2

  

Survival of Representations and Warranties, etc

     84   

ARTICLE 5         GENERAL COVENANTS

     84   

Section 5.1

  

Preservation of Existence and Similar Matters

     84   

Section 5.2

  

Business; Compliance with Applicable Law

     85   

Section 5.3

  

Maintenance of Properties

     85   

Section 5.4

  

Accounting Methods and Financial Records

     85   

Section 5.5

  

Insurance

     85   

Section 5.6

  

Payment of Taxes and Claims

     86   

Section 5.7

  

Compliance with ERISA

     86   

Section 5.8

  

Visits and Inspections

     88   

Section 5.9

  

Payment of Indebtedness; Loans

     88   

Section 5.10

  

Use of Proceeds

     88   

Section 5.11

  

Indemnity

     88   

Section 5.12

  

[Reserved]

     90   

Section 5.13

  

Covenants Regarding Formation of Subsidiaries and Acquisitions; Partnership,
Subsidiaries; Designation of Subsidiaries

     90   

Section 5.14

  

Payment of Wages

     91   

Section 5.15

  

Further Assurances

     91   

Section 5.16

  

License Subs

     91   

Section 5.17

  

Maintenance of Network Affiliations; Operating Agreements

     92   

Section 5.18

  

Ownership Reports

     92   

Section 5.19

  

Environmental Compliance

     92   

Section 5.20

  

Covenants Regarding Post-Closing Deliveries

     93   

Section 5.21

  

Additional Real Property Collateral

     93   

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page  

ARTICLE 6         INFORMATION COVENANTS

     93   

Section 6.1

 

Quarterly Financial Statements and Information

     94   

Section 6.2

 

Annual Financial Statements and Information

     94   

Section 6.3

 

Officer’s Compliance Certificates

     94   

Section 6.4

 

Copies of Other Reports

     95   

Section 6.5

 

Notice of Litigation and Other Matters

     96   

ARTICLE 7         NEGATIVE COVENANTS

     98   

Section 7.1

 

Indebtedness

     98   

Section 7.2

 

Limitation on Liens

     100   

Section 7.3

 

Amendment and Waiver

     101   

Section 7.4

 

Liquidation, Merger or Disposition of Assets

     101   

Section 7.5

 

Limitation on Guaranties

     103   

Section 7.6

 

Investments and Acquisitions

     103   

Section 7.7

 

Restricted Payments

     106   

Section 7.8

 

Leverage Ratio. At all times the Borrower shall not permit its Leverage Ratio to
exceed the ratios set forth below during the periods indicated:

     108   

Section 7.9

 

Affiliate Transactions

     108   

Section 7.10

 

Real Estate

     109   

Section 7.11

 

ERISA Liabilities

     109   

Section 7.12

 

No Limitation on Upstream Dividends by Subsidiaries

     109   

Section 7.13

 

Nature of Business

     109   

Section 7.14

 

Capital Expenditures

     109   

ARTICLE 8         DEFAULT

     110   

Section 8.1

 

Events of Default

     110   

Section 8.2

 

Remedies

     114   

Section 8.3

 

Payments Subsequent to Declaration of Event of Default

     116   

Section 8.4

 

Administrative Agent May File Proofs of Claim

     118   

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page  

ARTICLE 9         THE ADMINISTRATIVE AGENT

     119   

Section 9.1

  

Appointment and Authority

     119   

Section 9.2

  

Rights as a Lender

     119   

Section 9.3

  

Exculpatory Provisions

     119   

Section 9.4

  

Reliance by the Administrative Agent

     120   

Section 9.5

  

Delegation of Duties

     120   

Section 9.6

  

Resignation of Administrative Agent

     121   

Section 9.7

  

Non-Reliance on Administrative Agent and Other Lenders

     121   

Section 9.8

  

No Other Duties, etc

     122   

Section 9.9

  

Indemnification

     122   

Section 9.10

  

Collateral and Guaranty Matters

     122   

Section 9.11

  

Secured Hedge Agreements and Secured Cash Management Agreements

     123   

ARTICLE 10         CHANGE IN CIRCUMSTANCES AFFECTING LIBOR ADVANCES

     123   

Section 10.1

  

LIBOR Basis Determination Inadequate or Unfair

     123   

Section 10.2

  

Illegality

     123   

Section 10.3

  

Increased Costs

     124   

Section 10.4

  

Effect On Other Advances

     125   

Section 10.5

  

Claims for Increased Costs and Taxes

     125   

ARTICLE 11         MISCELLANEOUS

     126   

Section 11.1

  

Notices

     126   

Section 11.2

  

Expenses

     128   

Section 11.3

  

Waivers

     128   

Section 11.4

  

Set-Off

     128   

Section 11.5

  

Successors and Assigns; Participations

     129   

Section 11.6

  

Accounting Principles

     134   

Section 11.7

  

Counterparts

     134   

Section 11.8

  

Governing Law

     134   

Section 11.9

  

Severability

     134   

 

iv



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page  

Section 11.10

  

Interest

     134   

Section 11.11

  

Table of Contents and Headings

     134   

Section 11.12

  

Amendment and Waiver

     134   

Section 11.13

  

Entire Agreement

     136   

Section 11.14

  

Other Relationships

     136   

Section 11.15

  

Directly or Indirectly

     137   

Section 11.16

  

Reliance on and Survival of Various Provisions

     137   

Section 11.17

  

Senior Indebtedness

     137   

Section 11.18

  

Obligations Several

     137   

Section 11.19

  

Survival of Indemnities

     137   

Section 11.20

  

Term of Agreement

     137   

Section 11.21

  

Advice of Counsel

     138   

Section 11.22

  

No Strict Construction

     138   

Section 11.23

  

USA Patriot Act

     138   

Section 11.24

  

Treatment of Certain Information; Confidentiality

     138   

Section 11.25

  

Amendment and Restatement; No Novation

     139   

ARTICLE 12         WAIVER OF JURY TRIAL

     139   

Section 12.1

  

Waiver of Jury Trial

     139   

ARTICLE 13         HOLDING COMPANY REORGANIZATION

     140   

Section 13.1

  

Holding Company Reorganization

     140   

 

-v-



--------------------------------------------------------------------------------

EXHIBITS

Exhibit A

   -            Form of Assignment and Assumption Agreement

Exhibit B

   -            Collateral Agreement

Exhibit C

   -            Form of Certificate of Financial Condition

Exhibit D

   -            Form of Request for Advance

Exhibit E-1

   -            Form of Revolving Loan Note

Exhibit E-2

   -            Form of Initial Term Loan Note

Exhibit E-3

   -            Form of Incremental Term Loan Note

Exhibit E-4

   -            Form of Swingline Note

Exhibit F

   -            Subsidiary Guaranty

Exhibit G-1

   -            Form of Borrower Loan Certificate

Exhibit G-2

   -            Form of Subsidiary Loan Certificate

Exhibit H

   -            Form of Officer’s Compliance Certificate

Exhibit I

   -            Form of Auction Procedures

Exhibit J

   -            Form of Notice of Account Designation

Exhibit K-1

   -            Form of U.S. Tax Compliance Certificate (Non-Partnership Foreign
Lenders)

Exhibit K-2

   -            Form of U.S. Tax Compliance Certificate (Non-Partnership Foreign
Participants)

Exhibit K-3

   -            Form of U.S. Tax Compliance Certificate (Foreign Participant
Partnerships)

Exhibit K-4

   -            Form of U.S. Tax Compliance Certificate (Foreign Lender
Partnerships) SCHEDULES      

Schedule 1

   -            Liens

Schedule 2

   -            Stations, Operating Agreements and Licenses

Schedule 3

   -            Litigation

Schedule 4

   -            Subsidiaries

Schedule 5

   -            Affiliate Transactions

Schedule 6

   -            Indebtedness

Schedule 7

   -            Trademarks, Patents, Copyrights

Schedule 8

   -            Labor Matters

Schedule 9

   -            Environmental Matters

Schedule 10

   -            Real Property

Schedule 11

   -            Permitted Guaranties

Schedule 12

   -            Post-Closing Matters

 

i



--------------------------------------------------------------------------------

CREDIT AGREEMENT

THIS AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) is entered into as
of October 12, 2012 by and among GRAY TELEVISION, INC., a Georgia corporation
(“Gray”), as borrower, the lenders who are party to this Agreement and the
lenders who may become party to this Agreement pursuant to the terms hereof, as
Lenders, and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent (as
defined below).

STATEMENT OF PURPOSE

The Borrower has requested, and the Lenders have agreed, to extend certain
credit facilities to the Borrower on the terms and conditions of this Agreement.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, such parties hereby
agree as follows:

ARTICLE 1

Definitions

Section 1.1 Defined Terms. The following terms when used in this Agreement shall
have the following meanings:

“Acquisition” shall mean (whether by purchase, lease, exchange, issuance of
stock or other equity or debt securities, merger, reorganization or any other
method) (a) any acquisition by the Borrower or any Restricted Subsidiary of any
other Person, which Person shall then become consolidated with the Borrower or
any such Restricted Subsidiary in accordance with GAAP; (b) any acquisition by
the Borrower or any Restricted Subsidiary of all or substantially all of the
assets of any other Person or (c) any other acquisition by the Borrower or any
Restricted Subsidiary of the assets constituting a business, division, line of
business or a television station of another Person which acquisition is not in
the ordinary course of business for the Borrower or such Restricted Subsidiary.

“Adjusted Total Indebtedness” shall mean, as of any date, the difference between
(a) the total amount of Indebtedness of the Borrower and its Restricted
Subsidiaries, determined on a consolidated basis, as of such date minus (b) the
aggregate amount of Unrestricted cash and Cash Equivalents of the Borrower and
its Restricted Subsidiaries then on hand not to exceed $20,000,000.

“Administrative Agent” shall mean Wells Fargo Bank, National Association, a
national banking association, in its capacity as Administrative Agent for the
Secured Parties or any successor Administrative Agent appointed pursuant to
Section 9.6.

“Administrative Agent Fee Letter” shall mean that certain letter agreement dated
as of September 27, 2012 by and between Wells Fargo and Gray.

“Administrative Agent’s Office” shall mean the office of the Administrative
Agent located at Syndication Agency Services, MAC D1109-019, 1525 W.T. Harris
Blvd., Charlotte, NC 28262, or such other office as may be designated pursuant
to the provisions of Section 11.1.



--------------------------------------------------------------------------------

“Administrative Questionnaire” shall mean an Administrative Questionnaire in a
form supplied by the Administrative Agent.

“Advance” shall mean amounts advanced by the Lenders to the Borrower pursuant to
Article 2 on the occasion of any borrowing and having the same Interest Rate
Basis and Interest Period; and “Advances” shall mean more than one Advance.

“Affiliate” shall mean, with respect to a Person, any other Person that directly
or indirectly through one or more intermediaries Controls, or is Controlled by
or is otherwise under common Control with the Person specified. “Affiliate”
shall also mean, solely with regard to the Borrower and its Subsidiaries, any
beneficial owner of Capital Stock representing fifteen percent (15%) or more of
the total voting power of such Capital Stock (on a fully diluted basis) of the
Borrower or of rights or warrants to purchase such Capital Stock (whether or not
currently exercisable) and any Person who would be an Affiliate of any such
beneficial owner pursuant to the first sentence hereof. Unless otherwise
specified, “Affiliate” shall mean an Affiliate of the Borrower.

“Agreement” shall mean this Amended and Restated Credit Agreement, as amended,
supplemented, restated or otherwise modified from time to time.

“Applicable Law” shall mean, in respect of any Person, all provisions of
constitutions, laws, statutes, ordinances, rules, treaties, regulations,
permits, licenses, approvals, interpretations and orders of governmental bodies,
regulatory agencies or courts applicable to such Person, including, without
limitation, the Communications Act, zoning ordinances and all Environmental
Laws, and all orders, decisions, judgments and decrees of all courts and
arbitrators in proceedings or actions to which the Person in question is a party
or by which it is bound.

“Applicable Margin” shall mean the interest rate margin applicable to Base Rate
Advances and LIBOR Advances, as the case may be, in each case determined in
accordance with Section 2.3(f) (or, with respect to Incremental Term Loans, as
set forth in the applicable Incremental Increase Amendment).

“Applicable Period” shall have the meaning ascribed thereto in
Section 2.3(f)(i).

“Approved Fund” shall mean any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.

“Asset Sale” shall mean (a) the sale, lease, transfer or other disposition by
the Borrower or any Restricted Subsidiary to any Person of any of the Capital
Stock of any Restricted Subsidiary or any other assets of the Borrower or any
Restricted Subsidiary or (b) the entering into of any Station Sharing
Arrangement by the Borrower or any Restricted Subsidiary.

“Assignment and Assumption Agreement” shall mean any Assignment and Assumption
Agreement substantially in the form of Exhibit A attached hereto pursuant to
which any Lender, as further provided in Section 11.5, sells a portion of its
Commitments and/or Loans.

“Auction” shall have the meaning ascribed thereto in Section 2.17(a).

 

2



--------------------------------------------------------------------------------

“Auction Manager” shall have the meaning ascribed thereto in Section 2.17(a).

“Auction Notice” shall have the meaning ascribed thereto in Exhibit I.

“Auction Procedures” shall mean the procedures set forth in Exhibit I.

“Authorized Signatory” shall mean, as to any Person, the chief executive
officer, president, chief financial officer, chief accounting officer,
controller, treasurer or assistant treasurer of such Person or any other officer
of such Person reasonably acceptable to the Administrative Agent. Any document
delivered hereunder that is signed by an Authorized Signatory of a Person shall
be conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Person and such Authorized
Signatory shall be conclusively presumed to have acted on behalf of such Person.

“Available Amount” shall mean, as of any date and time of determination, an
amount equal to the sum of (a) $10,000,000 plus (b) 100% of the cumulative
amount of Excess Cash Flow for each fiscal year of the Borrower (commencing with
the fiscal year ending December 31, 2013) that was not required to be prepaid
pursuant to Section 2.6(b)(iv) plus (c) to the extent not already included in
the calculation of Operating Cash Flow of the Borrower and its Restricted
Subsidiaries, and subject to Section 2.6(b)(iii), any returns in cash on
Investments made pursuant to Section 7.6(k) (in an amount equal to the lesser of
the return of capital with respect to such Investment and the cost of such
Investment, in either case, reduced (but not below zero) by the excess, if any,
of the cost of the disposition of such Investment over the gain, if any,
realized by the Borrower or its Restricted Subsidiary, as the case may be, in
respect of such disposition) minus (d) the aggregate amount of Investments made
pursuant to Section 7.6(k) and Restricted Payments made or declared pursuant to
Section 7.7(f), in each case prior to such time of determination.

“Available Letter of Credit Commitment” shall mean, at any time, the lesser of
(a) (i) $20,000,000, minus (ii) all Letter of Credit Obligations then
outstanding, and (b) the Available Revolving Loan Commitment.

“Available Revolving Loan Commitment” shall mean, as of any date, (a) the
Revolving Loan Commitment in effect on such date minus (b) the sum of (i) the
aggregate amount of all Letter of Credit Obligations then outstanding, (ii) the
Swingline Loans then outstanding and (iii) the Revolving Loans then outstanding.

“Available Term Loan Commitment” shall mean, as of any date, (a) the Initial
Term Loan Commitment in effect on such date minus (b) the Initial Term Loan then
outstanding.

“Bankruptcy Exception” shall have the meaning ascribed thereto in
Section 4.1(b).

“Base Rate” shall mean, at any time, a fluctuating interest rate per annum equal
to the highest of (a) the rate of interest quoted from time to time by the
Administrative Agent as its “prime rate” or “base rate”, (b) the Federal Funds
Rate plus one-half of one percent (1/2%) and (c) LIBOR plus one percent
(1.00%) (provided that, if LIBOR is not available on such day, the most recently
available LIBOR for a one month Interest Period shall be used). The Base Rate is
not necessarily the lowest rate of interest charged by the Administrative Agent
in connection with extensions of credit.

 

3



--------------------------------------------------------------------------------

“Base Rate Advance” shall mean an Advance (a) which the Borrower requests to be
made as or converted to a Base Rate Advance, in accordance with the provisions
of Sections 2.2(a) through (c), (b) in the form of a Swingline Loan which the
Borrower requests to be made in accordance with the provisions Section 2.1(d)
and (c) which (i) in the case of any such Advance (other than an Advance in the
form of a Swingline Loan) shall be in a principal amount of at least $500,000,
and in an integral multiple of $250,000 and (ii) in the case of any such Advance
in the form of a Swingline Loan, shall be in a principal amount of at least
$100,000, and in an integral multiple of $100,000.

“Base Rate Basis” shall mean a simple interest rate equal to the sum of (a) the
Base Rate and (b) the Applicable Margin applicable to Base Rate Advances. The
Base Rate Basis shall be adjusted automatically as of the opening of business on
the effective date of each change in the Base Rate to account for such change,
and shall also be adjusted to reflect changes of the Applicable Margin
applicable to Base Rate Advances.

“Borrower” shall mean (a) prior to the date of completion of a Holding Company
Reorganization, Gray, and (b) on or after the date of completion of a Holding
Company Reorganization, Gray or a New Borrower, as applicable.

“Business Day” shall mean (a) for all purposes other than as set forth in clause
(b) below, any day other than a Saturday, Sunday or legal holiday on which banks
in Charlotte, North Carolina and New York, New York, are open for the conduct of
their commercial banking business, and (b) with respect to all notices and
determinations in connection with, and payments of principal and interest on,
any LIBOR Advance, or any Base Rate Advance as to which the interest rate is
determined by reference to LIBOR, any day that is a Business Day described in
clause (a) and that is also a day for trading by and between banks in Dollar
deposits in the London interbank market.

“Calculation Date” shall have the meaning ascribed thereto in Section 2.3(f)(i).

“Capital Expenditures” shall mean, with respect to the Borrower and its
Restricted Subsidiaries for any period, the aggregate of all items classified as
capital expenditures in accordance with GAAP; provided, however, that neither
(a) the capitalized portion of the purchase price payable in connection with any
Acquisition permitted hereunder, nor (b) expenditures of proceeds of insurance
policies reasonably and promptly applied to replace insured assets, shall
constitute a Capital Expenditure for purposes of this Agreement.

“Capitalized Lease Obligation” shall mean with respect to any Person, the
obligations to pay rent or other amounts under a lease of (or other Indebtedness
arrangements conveying the right to use) real or personal property of such
Person which are required to be classified and accounted for as a capital lease
on the balance sheet of such Person in accordance with GAAP. The amount of such
obligations shall be the capitalized amount thereof in accordance with GAAP and
the stated maturity thereof shall be the date of the last payment of rent or any
other amount due under such lease prior to the first date upon which such lease
may be terminated by the lessee without payment of a penalty.

“Capital Stock” shall mean (a) in the case of a corporation, capital stock,
(b) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
capital stock, (c) in the case of a partnership, partnership

 

4



--------------------------------------------------------------------------------

interests (whether general or limited), (d) in the case of a limited liability
company, membership interests and (e) any other interest or participation that
confers on a Person the right to receive a share of the profits and losses of,
or distributions of assets of, the issuing Person. The term “Capital Stock”
shall include securities convertible into Capital Stock and all warrants,
options, purchase rights, conversion or exchange rights, voting rights, calls or
claims of any character with respect thereto.

“Cash Collateralize” shall mean, to deposit in a Controlled Account or to pledge
and deposit with, or deliver to, the Administrative Agent, for the benefit of
one or more of the Issuing Bank, the Swingline Lender or the Lenders, as
collateral for Letter of Credit Obligations or obligations of the Lenders to
fund participations in respect of Letter of Credit Obligations or Swingline
Loans, cash or deposit account balances or, if the Administrative Agent, the
Issuing Bank and the Swingline Lender shall agree, in their sole discretion,
other credit support, in each case pursuant to documentation in form and
substance satisfactory to the Administrative Agent, the Issuing Bank and the
Swingline Lender. “Cash Collateral” shall have a meaning correlative to the
foregoing and shall include the proceeds of such cash collateral and other
credit support.

“Cash Equivalents” shall mean (a) marketable direct obligations issued or
guaranteed by the United States, or any governmental entity or agency or
political subdivision thereof (provided that the full faith and credit of the
United States is pledged in support thereof) maturing within one year of the
date of purchase; (b) commercial paper issued by corporations, each of which
shall have a consolidated net worth of at least $500,000,000, maturing within
180 days from the date of the original issue thereof, and rated “P-1” or better
by Moody’s or “A-1” or better by S&P or an equivalent rating or better by any
other nationally recognized securities rating agency; and (c) certificates of
deposit issued or acceptances accepted by or guaranteed by any bank or trust
company organized under the laws of the United States or any state thereof or
the District of Columbia, in each case having capital, surplus and undivided
profits totaling more than $500,000,000, maturing within one year of the date of
purchase; and (d) any money market fund sponsored by a registered broker dealer
or mutual fund distributor that invests solely in the securities specified in
the foregoing clause (a), (b) or (c).

“Cash Management Agreement” shall mean any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card
(including non-card electronic payables), electronic funds transfer and other
cash management arrangements.

“Cash Management Bank” shall mean any Lender with a Revolving Credit Commitment
that is a party to a Cash Management Agreement with a Credit Party.

“Certificate of Financial Condition” shall mean a certificate dated the Closing
Date, substantially in the form of Exhibit C attached hereto, signed by the
chief financial officer of the Borrower, together with any schedules, exhibits
or annexes appended thereto.

“Change in Law” shall mean the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank

 

5



--------------------------------------------------------------------------------

Wall Street Reform and Consumer Protection Act and all requests, rules,
guidelines or directives thereunder or issued in connection therewith and
(ii) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted or issued.

“Closing Date” shall mean the date as of which this Agreement is dated.

“Closing Date Draw” shall have the meaning ascribed thereto in Section 2.1(b).

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

“Collateral” shall mean any property of any kind constituting collateral for the
Obligations under any of the Security Documents.

“Collateral Agreement” shall mean the collateral agreement dated as of March 19,
2007 and executed by the Credit Parties in favor of the Administrative Agent for
the ratable benefit of itself and the other Secured Parties, substantially in
the form of Exhibit B attached hereto, as amended, restated, supplemented or
otherwise modified from time to time (including pursuant to the Reaffirmation
Agreement).

“Commercial Letter of Credit” shall mean a documentary letter of credit issued
in respect of the purchase of goods or services by the Borrower or its
Restricted Subsidiaries by the Issuing Bank in accordance with the terms hereof.

“Commitments” shall mean, collectively, the Revolving Loan Commitment, the
Initial Term Loan Commitment and, as applicable, the Incremental Term Loan
Commitments; and “Commitment” shall mean any of the foregoing Commitments.

“Commitment Ratio” shall mean, with respect to any Lender for any Commitment,
the percentage equivalent of the ratio which such Lender’s portion of such
Commitment (or, in the case of the Initial Term Loan or, to the extent
applicable, any Incremental Term Loan, in each case after the funding date
thereof, such Lender’s outstanding portion of such Loan) bears to the aggregate
amount of such Commitment or Loan, as the case may be (as each may be adjusted
from time to time as provided herein); and “Commitment Ratios” shall mean, with
respect to any Commitment, the Commitment Ratios of all of the Lenders with
respect to such Commitment. The Commitment Ratios of the Lenders party to this
Agreement shall be set forth in the Register.

“Communications Act” shall mean the Communications Act of 1934, as amended, and
any similar or successor federal statute, and the rules and regulations of the
FCC thereunder, all as the same may be in effect from time to time.

“Continue”, “Continuation” and “Continued” shall mean the continuation pursuant
to Article 2 of a LIBOR Advance as a LIBOR Advance from one Interest Period to
the next Interest Period.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

6



--------------------------------------------------------------------------------

“Controlled Account” shall mean each deposit account and securities account that
is subject to an account control agreement in form and substance satisfactory to
the Administrative Agent and the Issuing Bank.

“Convert”, “Conversion” and “Converted” shall mean a conversion pursuant to
Article 2 of a LIBOR Advance into a Base Rate Advance or of a Base Rate Advance
into a LIBOR Advance, as applicable.

“Credit Parties” shall mean, collectively, the Borrower and the Subsidiary
Guarantors.

“Debt Incurrence Test” shall mean, with respect to any incurrence of
Indebtedness or other transaction, a Leverage Ratio of less than or equal to
(a) 7.00 to 1.00 for any such calculation on or prior to December 30, 2016 and
(b) 6.75 to 1.00 for any such calculation after December 30, 2016, in each case
calculated for the most recent fiscal quarter end for which financial statements
have been provided pursuant to Section 6.1 or 6.2, as applicable, and calculated
after giving pro forma effect to such transaction and the incurrence of any
Indebtedness in connection therewith and the application of the proceeds
thereof.

“Debt Service” shall mean, for any period with respect to the Borrower and its
Restricted Subsidiaries on a consolidated basis, the amount of all principal
required to be paid and actually made and Interest Expense paid in cash in
respect of Indebtedness of the Borrower and its Restricted Subsidiaries (other
than, for the avoidance of doubt, (a) pursuant to a Restricted Payment in the
form of principal payments with respect to Junior Securities that are permitted
by this Agreement and made by the Borrower or any of its Restricted Subsidiaries
during such period, (b) any such payments made in connection with a refinancing
of Indebtedness, (c) voluntary or mandatory prepayments of the Term Loans and
(d) principal payments of the Revolving Loans, Swingline Loans or other
revolving Indebtedness which are not required to be accompanied by an identical
permanent reduction in the applicable commitments therefor).

“Debtor Relief Laws” shall mean, collectively, the Bankruptcy Code of the United
States, and all other liquidation, conservatorship, bankruptcy, assignment for
the benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.

“Default” shall mean any of the events specified in Section 8.1, regardless of
whether there shall have occurred any passage of time or giving of notice, or
both, that would be necessary in order to constitute such event as an Event of
Default.

“Default Rate” shall mean a simple per annum interest rate equal to the
applicable rate specified in Section 2.3(d)(i).

“Defaulting Lender” shall mean, subject to Section 2.16(b), any Lender that
(a) has failed to (i) fund all or any portion of the Revolving Loans, the
Initial Term Loan, any Incremental Term Loan, participations in Letter of Credit
Obligations or participations in Swingline Loans required to be funded by it
hereunder within two Business Days of the date such Loans or participations were
required to be funded hereunder unless such Lender notifies the

 

7



--------------------------------------------------------------------------------

Administrative Agent and the Borrower in writing that such failure is the result
of such Lender’s determination that one or more conditions precedent to funding
(each of which conditions precedent, together with any applicable default, shall
be specifically identified in such writing) has not been satisfied, or (ii) pay
to the Administrative Agent, the Issuing Bank, the Swingline Lender or any other
Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit or Swingline Loans) within two
Business Days of the date when due, (b) has notified the Borrower, the
Administrative Agent, the Issuing Bank or the Swingline Lender in writing that
it does not intend to comply with its funding obligations hereunder, or has made
a public statement to that effect (unless such writing or public statement
relates to such Lender’s obligation to fund a Loan hereunder and states that
such position is based on such Lender’s determination that a condition precedent
to funding (which condition precedent, together with any applicable default,
shall be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to
Section 2.16(b)) upon delivery of written notice of such determination to the
Borrower, the Issuing Bank, the Swingline Lender and each Lender.

“Delayed Draws” shall have the meaning ascribed thereto in Section 2.1(b).

“Delayed Draw Termination Date” shall mean the date that is forty-five (45) days
following the Closing Date.

“Disqualified Stock” shall mean any Capital Stock that, by its terms (or by the
terms of any security into which it is convertible, or for which it is
exchangeable, in each case, at the option of the holder of the Capital Stock),
or upon the happening of any event, matures or is mandatorily redeemable (other
than solely for Capital Stock which is not Disqualified Stock) pursuant to a
sinking fund obligation or otherwise, or is redeemable at the option of the
holder of the Capital Stock, in whole or in part, on or prior to the date that
is 180 days after the latest applicable Maturity Date. Notwithstanding the
preceding sentence, any Capital Stock that would constitute Disqualified Stock
solely because the holders of the Capital Stock have the right to require the
Borrower to repurchase such Capital Stock upon the occurrence of a change of

 

8



--------------------------------------------------------------------------------

control or an asset sale will not constitute Disqualified Stock if the terms of
such Capital Stock provide that the Borrower may not repurchase or redeem any
such Capital Stock pursuant to such provisions unless such repurchases or
redemptions comply with Section 7.7 and in any event shall otherwise be deemed
to constitute Disqualified Stock only upon the occurrence of such change of
control or asset sale. Disqualified Stock shall be valued at the greater of its
voluntary or involuntary maximum fixed repurchase price plus accrued and unpaid
dividends thereon. For purposes hereof, the “maximum fixed repurchase price” of
any Disqualified Stock which does not have a fixed repurchase price shall be
calculated in accordance with the terms of such Disqualified Stock as if such
Disqualified Stock were purchased on any date on which Indebtedness shall be
required to be determined pursuant to this Agreement, and if such price is based
upon, or measured by the fair market value of, such Disqualified Stock, such
fair market value is to be determined in good faith by the board of directors of
the issuer of such Disqualified Stock.

“Dollars” or “$” shall mean, unless otherwise qualified, dollars in lawful
currency of the United States.

“Effective Yield” shall mean, as to any tranche of Term Loans (including,
without limitation, the Initial Term Loan or any Incremental Term Loan), the
effective yield on such Term Loans as determined by the Administrative Agent in
consultation with the Borrower, taking into account the applicable interest rate
margins, any interest rate floors or similar devices and all upfront or similar
fees or original issue discount (amortized over the shorter of (x) the life of
such Term Loans and (y) the four years following the date of incurrence thereof)
payable generally to Lenders making such Loans, but excluding any arrangement,
underwriting or other fees payable in connection therewith that are not
generally shared with the relevant Lenders and customary consent fees paid
generally to consenting Lenders.

“Eligible Assignee” shall mean any Person that meets the requirements to be an
assignee under Section 11.5(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 11.5(b)(iii)).

“Environmental Claim” shall mean any investigation, notice, notice of violation,
claim, action, suit, proceeding, demand, abatement order or other order or
directive (conditional or otherwise), by any governmental authority or any other
Person, arising (a) pursuant to or in connection with any actual or alleged
violation of any Environmental Law, (b) in connection with any Hazardous
Materials or any actual or alleged Hazardous Materials Activity, or (c) in
connection with any actual or alleged damage, injury, threat or harm to health,
safety, natural resources or the environment.

“Environmental Laws” shall mean all applicable federal, state or local laws,
statutes, rules, regulations or ordinances, codes, common law, consent
agreements, orders, decrees, judgments or injunctions issued, promulgated,
approved or entered thereunder relating to public health, safety or the
pollution or protection of the environment, including, without limitation, those
relating to releases, discharges, emissions, spills, leaching, or disposals to
air, water, land or ground water, to the withdrawal or use of ground water, to
the use, handling or disposal of polychlorinated biphenyls, asbestos or urea
formaldehyde, to the treatment, storage, disposal or management of hazardous
substances (including, without limitation, petroleum, crude oil or any fraction
thereof, or other hydrocarbons), pollutants or contaminants, to exposure to
toxic,

 

9



--------------------------------------------------------------------------------

hazardous or other controlled, prohibited, or regulated substances, including,
without limitation, any such provisions under the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, as amended (42 U.S.C. § 9601
et seq.), the Hazardous Materials Transportation Act (49 U.S.C. §1801 et seq.),
the Resource Conservation and Recovery Act of 1976, as amended (42 U.S.C. § 6901
et seq.), the Federal Water Pollution Control Act (33 U.S.C. § 1251 et seq.),
the Clean Air Act (42 U.S.C. § 7401 et seq.), the Toxic Substances Control Act
(15 U.S.C. § 2601 et seq.), the Federal Insecticide, Fungicide and Rodenticide
Act (7 U.S.C. § 136 et seq.), the Occupational Safety and Health Act (29 U.S.C.
§ 651 et seq.), the Oil Pollution Act (33 U.S.C. § 2701 et seq.) and the
Emergency Planning and Community Right-to-Know Act (42 U.S.C. § 11001 et seq.),
each as amended or supplemented, any analogous present or future state or local
statutes or laws, and any regulations promulgated pursuant to any of the
foregoing.

“Equity Issuance” shall mean (a) any issuance by the Borrower or any of its
Restricted Subsidiaries, any Holding Company or any Intermediate Holding Company
of Capital Stock (including any issuance pursuant to the granting of or exercise
of any options or warrants or the incurrence of or conversion of any debt
securities into Capital Stock) to any Person other than a Credit Party and
(b) any capital contribution from any Person (other than a Credit Party) to the
Borrower or any of its Restricted Subsidiaries or any Holding Company.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as in
effect from time to time.

“ERISA Affiliate” shall mean any Person, including a Subsidiary or an Affiliate
of the Borrower, that together with the Borrower would be deemed to be a member
of the same “controlled group” within the meaning of Title IV of ERISA.

“Event of Default” shall mean any of the events specified in Section 8.1,
provided that any requirement for notice or lapse of time, or both, has been
satisfied.

“Excess Cash Flow” shall mean, with respect to the Borrower and its Restricted
Subsidiaries, as of the end of any fiscal year of the Borrower based on the
audited financial statements provided under Section 6.2 for such fiscal year,
the excess, if any, without duplication, of (a) the sum of (i) Operating Cash
Flow for such fiscal year (determined without giving effect to clause (e) of the
definition of Operating Cash Flow) and (ii) any decrease in the Borrower’s
working capital account during such fiscal year (excluding cash and Cash
Equivalents from current assets for such working capital account determination),
minus (b) the sum of the following: (i) Investments made during such fiscal year
and permitted under clauses (c), (e), (f), (i), (j) and (l) of Section 7.6;
(ii) Debt Service paid in cash during such fiscal year; (iii) cash taxes paid
during such fiscal year; (iv) Restricted Payments made during such fiscal year
which are permitted under Section 7.7(g); (v) any Specified Transaction Costs
and Expenses and any other cash charges or expenses added back to Net Earnings
in such fiscal year pursuant to the definition of Operating Cash Flow and
(vi) any increase in the Borrower’s working capital account during such fiscal
year (excluding cash and Cash Equivalents from current assets for such working
capital account determination), in each case, as determined in accordance with
GAAP and in the case of clauses (b)(i) through (b)(v) above only to the extent
not made with the proceeds of Indebtedness (other than Indebtedness incurred
pursuant to any Revolving Loan and/or Swingline Loan), any Equity Issuance,
Asset Sale or other proceeds that would not be included in calculating Operating
Cash Flow for such fiscal year.

 

10



--------------------------------------------------------------------------------

“Excluded Taxes” shall mean any of the following Taxes imposed on or with
respect to a Recipient or required to be withheld or deducted from a payment to
a Recipient, (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case,
(i) imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, United States federal withholding Taxes imposed on amounts payable to
or for the account of such Lender with respect to an applicable interest in a
Loan or Commitment pursuant to a law in effect on the date on which (i) such
Lender acquires such interest in the Loan or Commitment (other than pursuant to
an assignment request by the Borrower under Section 10.5(b)) or (ii) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 2.12, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.12(g) and
(d) any United States federal withholding Taxes imposed under FATCA.

“Existing Credit Agreement” shall mean that certain Amended and Restated Credit
Agreement dated as of March 19, 2007 by and among the Borrower, the lenders
party thereto and Wells Fargo Bank, National Association (successor by merger to
Wachovia Bank, National Association), as administrative agent, as amended,
restated, supplemented or otherwise modified prior to the Closing Date.

“Existing Second Lien Notes” shall mean the Borrower’s 10.5% secured notes due
2015.

“Existing Second Lien Notes Indenture” shall mean that certain indenture dated
as of April 29, 2010 by and among Gray, as issuer, certain Subsidiaries of Gray
party thereto, as subsidiary guarantors and U.S. Bank National Association, as
trustee.

“Extended Revolving Loan Commitment” shall have the meaning ascribed thereto in
Section 2.18(a)(ii).

“Extending Revolving Loan Lender” shall have the meaning ascribed thereto in
Section 2.18(a)(ii).

“Extending Term Lender” shall have the meaning ascribed thereto in
Section 2.18(a)(iii).

“Extended Term Loans” shall have the meaning ascribed thereto in
Section 2.18(a)(iii).

“Extension” shall have the meaning ascribed thereto in Section 2.18(a).

“Extension Offer” shall have the meaning ascribed thereto in Section 2.18(a).

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Code.

 

11



--------------------------------------------------------------------------------

“FCC” shall mean the Federal Communications Commission and any successor or
substitute governmental commission, agency, department, board or authority
performing functions similar to those performed by the Federal Communications
Commission on the date hereof.

“FCC License” shall mean any license required under the Communications Act or
from the FCC.

“FCC Regulations” shall mean all rules, regulations, written policies, orders
and decisions of the FCC under the Communications Act.

“Federal Funds Rate” shall mean, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day (or, if such day is not a Business Day, for the immediately preceding
Business Day), as published by the Federal Reserve Bank of New York on the
Business Day next succeeding such day, provided that if such rate is not so
published for any day which is a Business Day, the average of the quotation for
such day on such transactions received by the Administrative Agent from three
(3) federal funds brokers of recognized standing selected by the Administrative
Agent.

“Fed Regulations” shall have the meaning ascribed thereto in Section 4.1(n).

“First Lien Adjusted Total Indebtedness” shall mean, as of any date, the
difference between (a) the total amount of Indebtedness of the Borrower and its
Restricted Subsidiaries, determined on a consolidated basis, which is secured by
a first priority security interest in any assets of the Borrower or any of its
Restricted Subsidiaries (including in any event any such Indebtedness
outstanding under this Agreement) minus (b) the aggregate amount of the
Unrestricted cash and Cash Equivalents of the Borrower and its Restricted
Subsidiaries then on hand, not to exceed $20,000,000 minus (c) an amount, not to
exceed $5,000,000, of undrawn letters of credit included under clause (a) above
as of such date.

“First Lien Leverage Ratio” shall mean, as of any date, the ratio of (a) First
Lien Adjusted Total Indebtedness as of such date to (b) Operating Cash Flow for
the then applicable Reference Period divided by two (2).

“Foreign Lender” shall mean a Lender that is not a U.S. Person.

“Fronting Exposure” shall mean, at any time there is a Defaulting Lender,
(a) with respect to the Issuing Bank, such Defaulting Lender’s Revolving Loan
Commitment Ratio of the outstanding Letter of Credit Obligations other than
Letter of Credit Obligations as to which such Defaulting Lender’s participation
obligation has been reallocated to other Lenders or Cash Collateralized in
accordance with the terms hereof and (b) with respect to the Swingline Lender,
such Defaulting Lender’s Revolving Loan Commitment Ratio of outstanding
Swingline Loans other than Swingline Loans as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.

“Fund” shall mean any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

12



--------------------------------------------------------------------------------

“GAAP” shall mean, as in effect from time to time, generally accepted accounting
principles in the United States, consistently applied.

“Governmental Authority” shall mean the government of the United States or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).

“Gray” shall have the meaning ascribed thereto in the preamble hereof.

“Guaranty” or “Guaranteed,” as applied to an obligation, shall mean and include
(a) a guaranty, direct or indirect, in any manner, of all or any part of such
obligation, and (b) any agreement, direct or indirect, contingent or otherwise,
the practical effect of which is to assure in any way the payment or performance
(or payment of damages in the event of non-performance) of all or any part of
such obligation, including, without limitation, any reimbursement obligations as
to amounts drawn down by beneficiaries of outstanding letters of credit or
capital call requirements.

“Hazardous Materials” shall mean (a) any chemical, material or substance at any
time defined as or included in the definition of “hazardous substances,”
“hazardous wastes,” “hazardous materials,” “extremely hazardous waste,” “acutely
hazardous waste,” “radioactive waste,” “biohazardous waste,” “pollutant,” “toxic
pollutant,” “contaminant,” “restricted hazardous waste,” “infectious waste,”
“toxic substances,” or any other term or expression intended to define, list or
classify substances by reason of properties harmful to health, safety or the
indoor or outdoor environment (including, without limitation, harmful properties
such as ignitability, corrosivity, reactivity, carcinogenicity, toxicity,
reproductive toxicity, “TCLP toxicity” or “EP toxicity” or words of similar
import under any applicable Environmental Laws); (b) any oil, petroleum,
petroleum fraction or petroleum derived substance; (c) any drilling fluids,
produced waters and other wastes associated with the exploration, development or
production of crude oil, natural gas or geothermal resources; (d) any flammable
substances or explosives; (e) any radioactive materials; (f) any friable
asbestos-containing materials; (g) urea formaldehyde foam insulation;
(h) electrical equipment which contains any oil or dielectric fluid containing
polychlorinated biphenyls; (i) pesticides; and (j) any other chemical, material
or substance, exposure to which is prohibited, limited or regulated under
Environmental Laws.

“Hazardous Materials Activity” shall mean any past, current, proposed or
threatened activity, event or occurrence involving any Hazardous Materials,
including the use, manufacture, possession, storage, holding, presence,
existence, location, Release, threatened Release, discharge, placement,
generation, transportation, processing, construction, treatment, abatement,
removal, remediation, disposal, disposition or handling of any Hazardous
Materials, and any corrective action or response action with respect to any of
the foregoing.

“Hedge Agreement” shall mean (a) any and all rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor

 

13



--------------------------------------------------------------------------------

transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, including, without limitation,
all Interest Rate Hedge Agreements, and (b) any and all transactions of any
kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement.

“Hedge Bank” shall mean any counterparty to a Hedge Agreement (a) existing on
the Closing Date that is a Lender or an Affiliate of a Lender or (b) entered
into after the Closing Date with a counterparty that was a Lender or an
Affiliate of a Lender at the time such Hedge Agreement was executed.

“Holding Company” shall mean a holding company entity formed to effectuate a
Holding Company Reorganization that, after giving effect to a Holding Company
Reorganization, will own, directly or indirectly, all of the Capital Stock of
(a) each Intermediate Holding Company and (b) the Borrower.

“Holding Company Overhead Expenses” shall mean (a) any reasonable and customary
fees payable in connection with the issuance of any Permitted Holding Company
Indebtedness; (b) accounting and auditing costs and expenses incurred by the
Holding Company in the ordinary course of its business in connection with
preparing consolidated and consolidating financial reports and tax filings;
(c) customary fees and expenses payable to the United States Securities and
Exchange Commission and other reasonable and customary costs and expenses
payable in connection with such Permitted Holding Company being a publicly
traded company (including, without limitation, reasonable and customary fees and
expenses required to be paid for professional and regulatory compliance);
(d) reasonable and customary legal fees and expenses required for the corporate
maintenance of the Holding Company and its Subsidiaries; (e) reasonable and
customary director fees; (f) reasonable and customary costs and expenses payable
for director and officer insurance; (g) transfer agent fees payable in
connection with Capital Stock of the Holding Company; and (h) franchise taxes
and other fees payable to the jurisdiction of incorporation or qualification of
the Holding Company incurred in the ordinary course of conducting its business;
provided that in no event shall Holding Company Overhead Expenses include
management fees, salaries, bonuses, debt service and dividends and other
distributions in respect of the Capital Stock of the Holding Company.

“Holding Company Reorganization” shall mean any restructuring of Gray and its
Subsidiaries which results in the Borrower becoming a wholly owned Subsidiary of
the Holding Company, whether directly, or indirectly through one or more
Intermediate Holding Companies.

“Incremental Increase” shall have the meaning ascribed thereto in
Section 2.14(a).

“Incremental Increase Amendment” shall have the meaning ascribed thereto in
Section 2.14(d)(viii).

 

14



--------------------------------------------------------------------------------

“Incremental Increase Effective Date” shall have the meaning ascribed thereto in
Section 2.14(c).

“Incremental Indebtedness Limit” shall mean an amount equal to $100,000,000 or
such greater amount of Indebtedness which would not cause the Secured Leverage
Ratio to exceed 4.5 to 1.0 (calculated on a pro forma basis after giving effect
to any then requested Incremental Increase (assuming that such Incremental
Increase is fully funded on the effective date thereof) and to any permanent
repayment of Indebtedness in connection therewith). For purposes of this
definition, the term “Secured Leverage Ratio” shall mean the ratio of (a) as of
any date, the difference between (i) total amount of Indebtedness of the
Borrower and its Restricted Subsidiaries, determined on a consolidated basis, as
of such date that is secured by a Lien on any asset or property of the Borrower
or any of its Restricted Subsidiaries minus (ii) the aggregate amount of
Unrestricted cash and Cash Equivalents of the Borrower and its Restricted
Subsidiaries then on hand, not to exceed $20,000,000 to (b) Operating Cash Flow
for the then applicable Reference Period divided by two (2).

“Incremental Lender” shall have the meaning ascribed thereto in Section 2.14(b).

“Incremental Term Loan” shall have the meaning ascribed thereto in
Section 2.14(a).

“Incremental Term Loan Commitment” shall mean the commitment of any Incremental
Lender to make an Incremental Term Loan to the Borrower in accordance with
Section 2.14, and “Incremental Term Loan Commitments” shall mean the aggregate
of the Incremental Term Loan Commitments of each Incremental Lender.

“Incremental Term Loan Maturity Date” shall mean, with respect to any
Incremental Term Loan, the date specified in the applicable Incremental Increase
Amendment as the maturity date of such Incremental Term Loan.

“Incremental Term Loan Notes” shall mean, collectively, those promissory notes
issued to each of the Lenders requesting a note pursuant to Section 2.7 by the
Borrower with respect to the applicable Incremental Term Loan, each one
substantially in the form of Exhibit E-3 attached hereto, any other promissory
note issued by the Borrower to evidence Incremental Term Loans pursuant to this
Agreement, and any extensions, renewals or amendments to, or replacements of,
the foregoing.

“Incremental Term Loan” shall have the meaning ascribed thereto in
Section 2.14(a).

“Indebtedness” shall mean, with respect to any Person, without duplication,
whether or not contingent, (a) all obligations of such Person for borrowed money
or for the deferred purchase price of property or services or which is evidenced
by a note, bond, debenture or similar instrument; provided that, for the
avoidance of doubt, “Indebtedness” shall not include (i) the deferred purchase
price of property or services (including, without limitation, trade payables
arising in the ordinary course of business) which are payable over a period of
one (1) year or less and (ii) all Programming Obligations), (b) all Capitalized
Lease Obligations of such Person, (c) all obligations of such Person as an
account party to reimburse any Person in respect of letters of credit
(including, without limitation, the Letters of Credit) or bankers’ acceptances,
(d) all net payment obligations incurred by any such Person pursuant to Hedge
Agreements, (e) all obligations of others secured by (or for which the holder of
such obligations has an existing

 

15



--------------------------------------------------------------------------------

right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the obligations secured thereby have
been assumed by such Person, provided that if such obligation shall not have
been assumed by such Person and is otherwise limited in recourse only to
property of such Person securing such obligation, the amount of such obligation
shall not exceed the lesser of (i) the fair market value of the property of such
Person securing such obligation and (ii) the amount of such obligation so
secured, (f) all obligations to purchase, redeem, retire or otherwise acquire
for value any Capital Stock of such Person, or any warrants, rights or options
to acquire such Capital Stock, now or hereafter outstanding on or prior to the
latest applicable Maturity Date, (g) to the extent not otherwise included in
clause (f) above, all obligations of such Person with respect to Disqualified
Stock, valued at the greater of its voluntary or involuntary maximum fixed
repurchase price plus accrued and unpaid dividends thereon and (h) to the extent
not otherwise included, any Guaranty by such Person with respect to liabilities
or obligations of any other Person of the type described in clauses (a) through
(g) above. For purposes hereof, (i) the amount of Indebtedness represented by
Hedge Agreements shall be equal to (A) zero if such Hedge Agreement has been
incurred pursuant to clause (b)(i) of Section 7.1 or (B) the notional amount
thereof if such Hedge Agreement is incurred otherwise and (ii) the Indebtedness
of any Person shall include any recourse Indebtedness of any partnership in
which such Person is a general partner.

“Indemnified Taxes” shall mean (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of any
Credit Party under any Loan Document and (b) to the extent not otherwise
described in clause (a), Other Taxes.

“Indemnitee” shall have the meaning ascribed thereto in Section 5.11.

“Initial Term Loan” shall mean, collectively, the amounts advanced by the
Lenders to the Borrower under the Initial Term Loan Commitment (which shall
include the Closing Date Draw and each Delayed Draw).

“Initial Term Loan Commitment” shall mean (a) as to any Lender, the several
obligation of such Lender to advance to the Borrower its respective portion of
the Initial Term Loan, in accordance with its respective Commitment Ratio and
(b) as to all Lenders, the aggregate commitments of such Lenders to make Initial
Term Loan Advances. The aggregate Initial Term Loan Commitment of all the
Lenders as of the Closing Date shall be $555,000,000.

“Initial Term Loan Maturity Date” shall mean the earlier to occur of
(a) October 12, 2019 and (b) such date as payment of the Initial Term Loan shall
be due (whether by acceleration or otherwise); provided, that, notwithstanding
the foregoing, the Initial Term Loan shall be due and payable in full on
March 31, 2015, unless the Existing Second Lien Notes are (x) refinanced in full
prior to such date with the proceeds from any Initial Term Loan and/or notes or
other Indebtedness permitted pursuant to Section 7.1 having a maturity date not
earlier than ninety-one (91) days after the latest applicable Maturity Date or
(y) otherwise redeemed in full prior to such date in a manner permitted under
the Loan Documents.

“Initial Term Loan Notes” shall mean, collectively, those promissory notes
issued to each of the Lenders requesting a note pursuant to Section 2.7 by the
Borrower with respect to the Initial Term Loan Commitment, each one
substantially in the form of Exhibit E-2 hereto, any other promissory note
issued by the Borrower to evidence the Initial Term Loan pursuant to this
Agreement, and any extensions, renewal, or amendments to, or replacements of,
the foregoing.

 

16



--------------------------------------------------------------------------------

“Intercreditor Agreement” shall mean that certain intercreditor agreement dated
as of April 29, 2010 by and among Gray, Wells Fargo and U.S. Bank National
Association, in its capacity as collateral agent for the Borrower’s Existing
Second Lien Notes, as amended, restated, supplemented or otherwise modified from
time to time.

“Interest Expense” shall mean, for any period, the gross interest expense
accrued by the Borrower and its Restricted Subsidiaries in respect of their
Indebtedness for such period, net of interest income for such period, determined
on a consolidated basis, all fees payable under Section 2.4 or any fee letter of
the Borrower executed in connection with this Agreement, and any other fees,
charges, commissions and discounts in respect of Indebtedness, including,
without limitation, any fees payable in connection with the Letters of Credit,
but excluding the amortization of deferred finance charges all calculated in
accordance with GAAP. For purposes of the foregoing, gross interest expense
shall be determined after giving effect to any net payments made or received by
the Borrower and its Restricted Subsidiaries with respect to Interest Rate Hedge
Agreements, but shall exclude any non-cash mark-to-market adjustments made by
the Borrower and its Restricted Subsidiaries with respect to Interest Rate Hedge
Agreements.

“Interest Period” shall mean (a) in connection with any Base Rate Advance, the
period beginning on the date such Advance is made as or Converted to a Base Rate
Advance and ending on the last day of the fiscal quarter in which such Advance
is made or as Converted to a Base Rate Advance, provided, however, that if a
Base Rate Advance is made or Converted on the last day of any fiscal quarter, it
shall have an Interest Period ending on, and its Payment Date shall be, the last
day of the following fiscal quarter, and (b) in connection with any LIBOR
Advance, the term of such Advance selected by the Borrower or otherwise
determined in accordance with this Agreement. Notwithstanding the foregoing,
however, (i) any applicable Interest Period which would otherwise end on a day
which is not a Business Day shall be extended to the next succeeding Business
Day unless, with respect to LIBOR Advances only, such Business Day falls in
another calendar month, in which case such Interest Period shall end on the next
preceding Business Day, (ii) any applicable Interest Period, with respect to
LIBOR Advances only, which begins on a day for which there is no numerically
corresponding day in the calendar month during which such Interest Period is to
end shall (subject to clause (i) above) end on the last day of such calendar
month, and (iii) the Borrower shall not select an Interest Period which extends
beyond the Maturity Date, or such earlier date as would interfere with the
Borrower’s repayment obligations under Section 2.6. Interest shall be due and
payable with respect to any Advance as provided in Section 2.3.

“Interest Rate Basis” shall mean the Base Rate Basis or the LIBOR Basis, as
appropriate.

“Interest Rate Hedge Agreements” shall mean any agreement or other arrangement
of any Person with any other Person whereby, directly or indirectly, such Person
is entitled to receive from time to time periodic payments calculated by
applying either a floating or a fixed rate of interest on a stated notional
amount in exchange for periodic payments made by such Person calculated by
applying a fixed or a floating rate of interest on the same notional amount and
shall include, without limitation, interest rate swaps, caps, floors, collars
and similar agreements.

“Intermediate Holding Company” shall mean any Subsidiary of the Holding Company
formed in connection with a Holding Company Reorganization that, after giving
effect to a Holding Company Reorganization, will own, directly or indirectly,
all of the Capital Stock of the Borrower.

 

17



--------------------------------------------------------------------------------

“Investment” shall mean, with respect to the Borrower or any of its Restricted
Subsidiaries, (a) any loan, advance or extension of credit (other than to
customers in the ordinary course of business) by such Person to, or any Guaranty
or other contingent liability with respect to the capital stock, indebtedness or
other obligations of, or any contributions to the capital of, any other Person,
or any ownership, purchase or other acquisition by such Person of any interest
in any capital stock, limited partnership interests, general partnership
interest, or other securities of such other Person, other than an Acquisition,
(b) any Station Servicing Arrangement of the Borrower or any of its Restricted
Subsidiaries, and (c) all expenditures by the Borrower or any of its Restricted
Subsidiaries relating to the foregoing.

“Issuing Bank” shall mean Wells Fargo, in its capacity as the issuer of the
Letters of Credit, or any successor issuer of the Letters of Credit.

“Joint Sales Agreement” shall mean an agreement for the sale of commercial or
advertising time or any similar arrangement pursuant to which a Person (other
than the Person holding the FCC License for the applicable television broadcast
station or an Affiliate of such Person) obtains the right to (a) sell at least a
majority of the time for commercial spot announcements, and/or resell to
advertisers such time on, (b) provide the sales staff for the sale of the
advertising time or the collection of accounts receivable with respect to
commercial advertisements broadcast on, (c) set the rates for advertising on
and/or (d) provide the advertising material for broadcast on, such television
broadcast station.

“Junior Securities” shall mean, collectively, (a) the Existing Second Lien
Notes, (b) the Senior Notes, (c) any Indebtedness incurred in accordance with
Section 7.1(c), and (d) any subsequent New Securities incurred by the Borrower
on or after the Closing Date, that are secured by Liens on all or a portion of
the Collateral that, pursuant to the terms of the applicable intercreditor
agreement, rank junior in priority to the Liens securing the Initial Term Loan.

“known to the Borrower” or “to the knowledge of the Borrower” shall mean known
by, or reasonably should have been known by, the executive officers of the
Borrower (including, without limitation, the chief executive officer, president,
the chief operating officer, if any, the chief financial officer, the
controller, the chief accounting officer or the general counsel of the
Borrower).

“Lead Arrangers” shall mean, collectively, Wells Fargo Securities, LLC and
Merrill Lynch, Pierce, Fenner & Smith Incorporated.

“Lenders” shall mean the Persons who agree to be bound by this Agreement by
executing a signature page hereto on the Closing Date and any other Person which
becomes a “Lender” hereunder after the Closing Date pursuant to an Assignment
and Assumption Agreement; and “Lender” shall mean any one of the foregoing
Lenders. Unless the context otherwise requires, the term “Lenders” includes the
Swingline Lender.

“Lending Office” shall mean, with respect to any Lender, the office of such
Lender maintaining such Lender’s Advances, and, if applicable, participations in
Letters of Credit.

 

18



--------------------------------------------------------------------------------

“Letter of Credit Obligations” shall mean, as of any date, the sum of (a) an
amount equal to the aggregate undrawn and unexpired amount (including the amount
to which any such Letter of Credit can be reinstated pursuant to the terms
hereof) of the then outstanding Letters of Credit and (b) an amount equal to the
aggregate drawn, but unreimbursed drawings on any Letters of Credit.

“Letters of Credit” shall mean either Standby Letters of Credit or Commercial
Letters of Credit issued by the Issuing Bank at the request of the Borrower on
behalf of the Borrower or its Restricted Subsidiaries from time to time in
accordance with the terms hereof.

“Leverage Ratio” shall mean, as of any date, the ratio of (a) Adjusted Total
Indebtedness as of such date to (b) Operating Cash Flow for the then applicable
Reference Period divided by two (2).

“LIBOR” shall mean,

(a) for any interest rate calculation with respect to a LIBOR Advance, with
respect to a particular Interest Period, the rate of interest per annum
determined on the basis of the rate for deposits in Dollars in minimum amounts
of at least $1,000,000 for a period equal to the applicable Interest Period
which appears on Reuters Page LIBOR01 (or any successor page) at approximately
11:00 a.m. (London time) two (2) Business Days prior to the first day of the
applicable Interest Period (rounded upward, if necessary, to the nearest 1/100th
of 1%). If, for any reason, such rate does not appear on Reuters Page LIBOR01
(or any successor page), then “LIBOR” shall be determined by the Administrative
Agent to be the arithmetic average of the rate per annum at which deposits in
Dollars in minimum amounts of at least $1,000,000 would be offered by first
class banks in the London interbank market to the Administrative Agent at
approximately 11:00 a.m. (London time) two (2) Business Days prior to the first
day of the applicable Interest Period for a period equal to such Interest
Period; and

(b) for any interest rate calculation with respect to a Base Rate Advance, the
rate of interest per annum determined on the basis of the rate for deposits in
Dollars in minimum amounts of at least $1,000,000 for a period equal to one
month (commencing on the date of determination of such interest rate) which
appears on Reuters Page LIBOR01 (or any successor page) at approximately 11:00
a.m. (London time) on the applicable date of determination (rounded upward, if
necessary, to the nearest 1/100th of 1%). If, for any reason, such rate does not
appear on Reuters Page LIBOR01 (or any successor page), then “LIBOR” for such
Base Rate Advance shall be determined by the Administrative Agent to be the
arithmetic average of the rate per annum at which deposits in Dollars in minimum
amounts of at least $1,000,000 would be offered by first class banks in the
London interbank market to the Administrative Agent at approximately 11:00 a.m.
(London time) on the applicable date of determination (rounded upward, if
necessary, to the nearest 1/100th of 1%).

Each calculation by the Administrative Agent of LIBOR shall be conclusive and
binding for all purposes, absent manifest error. Notwithstanding the foregoing,
in no event shall LIBOR applicable to any Initial Term Loan be less than 1%.

“LIBOR Advance” shall mean an Advance which the Borrower requests to be made as,
Continued as or Converted to a LIBOR Advance in accordance with the provisions
of Section 2.2, and which shall be in a principal amount of at least $1,000,000
and in an integral multiple of $1,000,000.

 

19



--------------------------------------------------------------------------------

“LIBOR Basis” shall mean a simple per annum interest rate (rounded upward, if
necessary, to the nearest one-hundredth (1/100th) of one percent (1.0%)) equal
to the sum of (a) the quotient of (i) the LIBOR divided by (ii) one (1) minus
the LIBOR Reserve Percentage, if any, stated as a decimal, plus (b) the
Applicable Margin. The LIBOR Basis shall apply to Interest Periods of one (1),
two (2), three (3), six (6), or, to the extent available to all applicable
Lenders, nine (9) or twelve (12) months, and, once determined, shall remain
unchanged during the applicable Interest Period, except for changes to reflect
adjustments in the LIBOR Reserve Percentage and the Applicable Margin as
adjusted pursuant to Section 2.3(f). The LIBOR Basis for any LIBOR Advance shall
be adjusted as of the effective date of any change in the LIBOR Reserve
Percentage and the Applicable Margin. The Borrower may not elect an Interest
Period in excess of six (6) months unless the Administrative Agent has notified
the Borrower that each of the applicable Lenders has funds available to it for
such Lender’s portion of the proposed Advance which are not required for other
purposes, and that such funds are available to each applicable Lender at a rate
(exclusive of reserves and other adjustments) at or below the LIBOR Basis for
such proposed Advance and Interest Period.

“LIBOR Reserve Percentage” shall mean for any day that percentage (expressed as
a decimal) which is in effect on such day, as prescribed by the Board of
Governors of the Federal Reserve System (or any successor) for determining the
maximum reserve requirement (including, without limitation, all basic,
supplemental, marginal and other reserves and taking into account any
transitional adjustments or other scheduled changes in reserve requirements) for
a member bank of the Federal Reserve System in respect of Eurocurrency
Liabilities (as that term is defined in Regulation D of the Board of Governors
of the Federal Reserve System, as in effect from time to time). The LIBOR Basis
shall be adjusted automatically on and as of the effective date of any change in
the LIBOR Reserve Percentage.

“License” shall mean any license, authorization, permit, consent, franchise,
ordinance, registration, certificate, agreement or other right filed with,
granted by, or entered into by a federal, state or local governmental authority
which permits or authorizes the acquisition, construction or operation of a
television station or any part of a television station or which is required for
the acquisition, ownership or operation of any Station or any other Permitted
Business, including, without limitation, the FCC Licenses.

“License Sub” shall mean each Subsidiary of the Borrower which has no assets
other than FCC Licenses.

“Lien” shall mean, with respect to any asset, any mortgage, lien, pledge,
charge, security interest, hypothecation or encumbrance of any kind in respect
of such asset, whether or not filed, recorded or otherwise perfected under
Applicable Law (including any condition sale or title retention agreement, any
lease in the nature thereof, any option or other agreement to sell or give a
security interest in any asset and any filing of, or agreement to give, any
financing statement under the Uniform Commercial Code (or equivalent statute) of
any jurisdiction).

“Liquidity” shall mean, as of any date, the sum of (a) all Unrestricted cash and
Cash Equivalents of the Borrower and its Restricted Subsidiaries on such date
and (b) the amount available and permitted to be drawn under the Revolving Loan
Commitment as of such date.

 

20



--------------------------------------------------------------------------------

“Loan Documents” shall mean this Agreement, the Notes, the Security Documents,
the Administrative Agent Fee Letter, all Requests for Advance, all Requests for
Issuance of Letters of Credit, all Incremental Increase Amendments, all
compliance certificates issued by the Borrower or any of its Restricted
Subsidiaries (including, without limitation, each Officer’s Compliance
Certificate) and all other documents, agreements, supplements, confirmations,
instruments or certificates executed or delivered in connection with or
contemplated by this Agreement or any of the foregoing (excluding any Hedge
Agreement or Cash Management Agreement).

“Loan Obligations” shall mean all payment and performance obligations of every
kind, nature and description of the Borrower, its Subsidiaries, and any other
obligors to the Lenders, or the Administrative Agent, or any of them, under this
Agreement and the other Loan Documents (including any interest, fees and other
charges on the Loans or otherwise under the Loan Documents irrespective of
whether a claim for such interest, fees and other charges is allowed or
allowable in any proceeding under any Debtor Relief Law or otherwise) as they
may be amended from time to time, or as a result of making the Loans, whether
such obligations are direct or indirect, absolute or contingent, due or not due,
contractual or tortious, liquidated or unliquidated, arising by operation of law
or otherwise, now existing or hereafter arising.

“Loans” shall mean, collectively, the Revolving Loans, the Swingline Loans, the
Initial Term Loan, and, if applicable, the Incremental Term Loans and, to the
extent the context requires, Extended Term Loans and Revolving Loans made
pursuant to any Extended Revolving Loan Commitments.

“Local Marketing Agreement” shall mean a local marketing arrangement, time
brokerage agreement, management agreement or similar arrangement pursuant to
which a Person (other than the Person holding the FCC License for the applicable
television broadcast station or an Affiliate of such Person) obtains the right,
subject to customary preemption rights and other limitations, to exhibit
programming and sell advertising time during more than fifteen percent (15%) of
the air time per week of such television broadcast station.

“margin stock” shall have the meaning ascribed thereto in Section 4.1(n).

“Materially Adverse Effect” shall mean a material adverse effect upon or change
in (a) the business, assets, liabilities (actual or contingent), operations or
condition (financial or otherwise) of the Borrower and its Restricted
Subsidiaries, taken as a whole, or on the ability of the Borrower and its
Restricted Subsidiaries, taken as a whole, to conduct their business, (b) the
validity or enforceability of this Agreement or any other Loan Document against
the Borrower or any Subsidiary of the Borrower party thereto, or (c) the rights
or remedies of the Administrative Agent or the Lenders under this Agreement or
any other Loan Document or at law or in equity.

“Maturity Date” shall mean the Revolving Loan Maturity Date, the Initial Term
Loan Maturity Date or the applicable Incremental Term Loan Maturity Date, as
applicable.

“Minimum Collateral Amount” shall mean, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
100% of the Fronting Exposure of the Issuing Bank with respect to Letters of
Credit issued and outstanding at such time and (b) otherwise, an amount
determined by the Administrative Agent and the Issuing Bank in their reasonable
discretion.

 

21



--------------------------------------------------------------------------------

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Multiemployer Plan” shall mean a multiemployer pension plan as defined in
Section 3(37) of ERISA to which the Borrower, any of its Subsidiaries or any
ERISA Affiliate is or has been required to contribute.

“Necessary Authorizations” shall mean all approvals, consents and licenses from,
and all filings and registrations with, any governmental or other regulatory
authority, shareholder or other third party, including, without limitation,
(a) all approvals, consents, Licenses, filings and registrations under the
Communications Act and (b) all approvals, consents, filings and registrations
required by the United States Securities and Exchange Commission, or any
Governmental Authority succeeding to any of its principal functions, and any
state securities regulatory authorities.

“Net Earnings” shall mean, as of any date with respect to the Borrower, the
consolidated net income (or deficit) of the Borrower and its Restricted
Subsidiaries for the period involved, after taxes accrued and after all proper
charges and reserves (excluding, however, non-recurring special charges and
credits), all as determined in accordance with GAAP; provided that there shall
be excluded from such net income, the net income (if positive) of any
Unrestricted Subsidiary, except to the extent that such net income is actually
paid in cash to the Borrower or any of its Restricted Subsidiaries by dividend
or other distribution prior to such date.

“Net Proceeds (Asset Sales)” shall mean, with respect to any Asset Sale by, or
any insurance or condemnation proceeding in respect of any assets of, the
Borrower or any of its Restricted Subsidiaries, as applicable, the aggregate
amount of cash received for such assets (including, without limitation, any
payments received for non-competition covenants, any time brokerage, consulting
or management fees for services rendered on or prior to the consummation of such
sale (other than such fees received in the ordinary course of business for
brokerage, management or consulting services rendered after the consummation of
such sale in amounts usual and customary for the services rendered), and any
portion of the amount received evidenced by a promissory note or other evidence
of Indebtedness issued by the purchaser), net of (a) amounts reasonably and in
good faith reserved, if any, for (i) taxes payable with respect to any such sale
(after application (assuming application first to such reserves) of any
available losses, credits or other offsets), (ii) pension and other
post-employment benefit liabilities, (iii) workers compensation liabilities,
(iv) liabilities associated with retiree benefits and (v) liabilities relating
to environmental matters, (b) transaction costs properly attributable to such
transaction and payable by the Borrower or any of its Restricted Subsidiaries
(other than to an Affiliate) in connection with such Asset Sale, including,
without limitation, reasonable and customary commissions, fees and out-of-pocket
expenses attributable to claiming such proceeds, (c) until actually received by
the Borrower or any of its Restricted Subsidiaries, any portion of the amount
received held in escrow, evidenced by a promissory note or other evidence of
Indebtedness, or in respect of a purchase or non-compete, consulting or
management agreement or covenant or otherwise for which compensation is paid
over time and (d) until no longer reserved, any reserves for indemnification
liabilities, the amount of which are reasonably ascertainable on or prior to the
consummation of such sale; provided that the aggregate amount of all items
referred to in this clause (d) together with amounts provided as escrows or
holdbacks against any liabilities under such indemnification obligations shall
not exceed fifteen percent (15%) of the gross cash proceeds of such sale. Upon
receipt by the Borrower or any of its Restricted

 

22



--------------------------------------------------------------------------------

Subsidiaries of (i) amounts referred to in clause (c) of the preceding sentence,
(ii) a payment resulting from any reduction in the reserves referred to in
clause (a) of the preceding sentence or (iii) any amount that was reserved as
described in clause (a) of the preceding sentence that exceeds the actual amount
paid with respect to taxes or other liabilities of the type referred to in
clause (a) of the preceding sentence, such amounts shall, in each case, be
deemed to be “Net Proceeds (Asset Sales).”

“Net Proceeds (Equity)” shall mean, with respect to any Equity Issuance, the
difference between (a) the aggregate amount of cash or Cash Equivalents received
in connection with such Equity Issuance, and (b) the aggregate amount of any
reasonable and customary legal, underwriting or other fees and expenses incurred
in connection with such Equity Issuance.

“Net Proceeds (Indebtedness)” shall mean, with respect to any sale, issuance or
other disposition of any Indebtedness of any Holding Company, any Intermediate
Holding Company, the Borrower or its Restricted Subsidiaries by any Holding
Company, any Intermediate Holding Company, the Borrower or its Restricted
Subsidiaries, the difference between (a) the aggregate amount of cash or Cash
Equivalents received in connection with the sale, issuance or other disposition
of such Indebtedness, and (b) the aggregate amount of any reasonable and
customary transaction costs incurred in connection therewith, including, without
limitation, all reasonable and customary fees and expenses of attorneys,
accountants and other consultants, all reasonable and customary underwriting or
placement agent fees, and reasonable and customary fees and expenses of any
trustee, registrar or transfer agent.

“New Borrower” shall mean one or more newly formed entities which, after giving
effect to a Holding Company Reorganization (a) shall be an entity organized
under the laws of any political subdivision of the United States and be wholly
owned (whether directly, or indirectly through one or more Intermediate Holding
Companies) by the Holding Company; (b) shall, upon the completion of a Holding
Company Reorganization, own or acquire (whether by transfer, consolidation,
merger or otherwise) all of the assets that were owned by Gray immediately prior
to a Holding Company Reorganization (including without limitation all of the
Capital Stock of the operating Subsidiaries of Gray) and (c) shall assume all of
the rights and obligations of Gray as “Borrower” under this Agreement and the
other Loan Documents.

“New Securities” shall mean senior secured notes, issued or incurred by the
Borrower on or after the Closing Date; provided that, in any event, such
Indebtedness (a) shall have a final maturity date that is not earlier than one
year after the latest Maturity Date then in effect at the time of issuance of
such notes and shall have no required prepayment or repayment of principal,
amortization, mandatory redemption, put right or sinking fund obligation prior
to such date (other than reasonable and customary prepayment, redemption,
repurchase or defeasance obligations in connection with (i) a change of control,
(ii) asset sale or (iii) the exercise of remedies after an event of default)
(provided that any Indebtedness that automatically converts to, or is
exchangeable into, notes or other Indebtedness that meet this clause (a) shall
be deemed to satisfy this condition so long as the Borrower irrevocably agrees
at the time of the issuance thereof to take all actions necessary to convert or
exchange such Indebtedness); (b) shall not be secured by Liens on any assets
other than the Collateral (and any Liens on the Collateral securing such New
Securities shall be subject to an intercreditor agreement in form and substance
satisfactory to the Administrative Agent, which such intercreditor agreement
shall provide that any Liens securing such New Securities shall rank no higher
in priority than the Liens securing

 

23



--------------------------------------------------------------------------------

the Initial Term Loan); (c) shall not contain any financial performance
“maintenance” covenants (whether stated as a covenant, default or otherwise,
although “incurrence-based” financial tests may be included) or (other than in
the case of New Securities secured by Liens ranking pari passu with the Liens
securing the Initial Term Loans) cross defaults (but may include cross-defaults
at final stated maturity and cross-acceleration); (d) shall not be recourse to
or guaranteed by any Person that is not a Credit Party; and (e) prior to the
incurrence of such New Securities, the Borrower shall have delivered to the
Administrative Agent a certificate from an Authorized Signatory of the Borrower
(i) certifying as to compliance with the requirements of the preceding clauses
(a) through (d), (ii) certifying that such New Securities do not contain terms
(including, without limitation, all covenants, defaults, guaranties and
remedies, but excluding as to interest rate, call protection and redemption
premiums), when taken as a whole, that are more restrictive or adverse to the
Borrower and its Restricted Subsidiaries than those contained in this Agreement
and the other Loan Documents; and (iii) containing calculations, in a form
satisfactory to the Administrative Agent, required by Section 7.1(m).

“Non-Consenting Lender” shall mean any Lender that does not approve any consent,
waiver, amendment, modification or termination that (a) requires the approval of
all Lenders or all affected Lenders in accordance with the terms of
Section 11.12 and (b) has been approved by the Required Lenders.

“Non-Defaulting Lender” shall mean, at any time, each Lender that is not a
Defaulting Lender at such time.

“Non-Guarantor Subsidiary” shall mean any Subsidiary of the Borrower that is not
a party to the Subsidiary Guaranty.

“Notes” shall mean, collectively, the Revolving Loan Notes, the Swingline Note,
the Initial Term Loan Notes, and, if applicable, the Incremental Term Loan
Notes.

“Notice of Account Designation” shall mean the notice by the Borrower,
substantially in the form of Exhibit J attached hereto.

“Obligations” shall mean, collectively, (a) the Loan Obligations and (b) all
existing or future payment and other obligations owing by any Credit Party under
(i) any Secured Hedge Agreement and (ii) any Secured Cash Management Agreement.

“OFAC” shall mean the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Officer’s Compliance Certificate” shall have the meaning ascribed thereto in
Section 6.3.

“Operating Agreement” shall mean any Joint Sales Agreement, Local Marketing
Agreement, Shared Services Agreement, network affiliation agreement, programming
agreement, franchise agreement, lease or other agreement of the Borrower or any
of its Restricted Subsidiaries relating to the operation of a Station or any
other Permitted Business, the termination or adverse modification of which could
reasonably be expected to have a Materially Adverse Effect.

 

24



--------------------------------------------------------------------------------

“Operating Cash Flow” shall mean, with respect to the Borrower and its
Restricted Subsidiaries on a consolidated basis, as of any date for any period,
(a) the Net Earnings for such period (excluding, to the extent included in Net
Earnings for such period, (i) the effect of any exchange of advertising time for
non-cash consideration, such as merchandise or services, (ii) any other non-cash
income or expense (including the cumulative effect of a change in accounting
principles and extraordinary items), (iii) any gains or losses from sales,
exchanges and other dispositions of property not in the ordinary course of
business and (iv) the non-cash portion of any reserves or accruals for one-time
charges which are equal to or greater than $300,000 incurred in connection with
corporate restructurings or expense saving measures), minus (b) any cash
payments made by the Borrower and its Restricted Subsidiaries during such period
in respect of (i) Programming Obligations or (ii) reserves or accruals described
in clause (a)(iv) above, to the extent such reserves or accruals were excluded
from Net Earnings in a prior period, plus (c) the sum, without duplication, of
the following to the extent deducted in determining Net Earnings
(i) depreciation on or obsolescence of fixed or capital assets and amortization
of intangibles and leasehold improvements (including, without limitation,
amortization in respect of Programming Obligations) for such period, plus
(ii) Interest Expense and the amortization of deferred finance charges in such
period, plus (iii) federal, state and local income taxes in such period to the
extent deducted in calculating Net Earnings in such period (other than any such
taxes resulting from any gains from sales and exchanges and other distributions
not in the ordinary course of business), plus (iv) to the extent deducted in
calculating Net Earnings for such period, Specified Transaction Costs and
Expenses, plus (d) one-time corporate restructuring charges, as approved by the
Administrative Agent, related to a Holding Company Reorganization, which charges
are taken during or reserved for during the twelve (12) month period following
such Holding Company Reorganization, plus (e) adjustments to actual historical
Operating Cash Flow in connection with any Acquisition permitted pursuant to
Section 7.6; provided that such adjustments are (i) consistent with Regulation
S-X of the United States Securities and Exchange Commission or (ii) approved by
(A) the Administrative Agent in its reasonable business judgment in the case of
any adjustments that do not exceed, in the aggregate for all Acquisitions
consummated during such period, seven and a half percent (7.5%) of the Operating
Cash Flow of the Borrower and its Restricted Subsidiaries for such period or
(B) the Required Lenders in their reasonable business judgment, in the case of
any adjustments that exceed, in the aggregate for all Acquisitions consummated
during such period, seven and a half percent (7.5%) of the Operating Cash Flow
of the Borrower and its Restricted Subsidiaries for such period, provided
further that, in each case, such adjustments shall be on a consolidated basis
and computed on the accrual method. For the purposes of calculating Operating
Cash Flow (other than as used in calculating Excess Cash Flow) for any period
any Acquisition or Asset Sale which occurs during such period shall be deemed to
have occurred on the first day of such period.

“Other Connection Taxes” shall mean, with respect to any Recipient, Taxes
imposed as a result of a present or former connection between such Recipient and
the jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” shall mean all present or future stamp, court, documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 10.5).

 

25



--------------------------------------------------------------------------------

“Ownership Reports” shall mean, with respect to any Station, the reports and
certifications filed with the FCC pursuant to 47 C.F.R. § 73.3615, or any
comparable reports filed pursuant to any successor regulation thereto.

“Participant” shall have the meaning ascribed thereto in Section 11.5(d).

“Participant Register” has the meaning ascribed thereto in Section 11.5(d).

“Payment Date” shall mean the last day of any Interest Period.

“PBGC” shall mean the Pension Benefit Guaranty Corporation, or any successor
thereto.

“Permitted Business” shall mean (a) the business of owning or operating
Stations, all businesses directly related thereto, and any electronic news and
information delivery business and any other television broadcasting-related,
television distribution-related or television content-related business and
(b) any other ancillary business acquired pursuant to an Acquisition permitted
hereunder of a Person or business that is primarily engaged in the activities
specified in clause (a) of this definition, but solely with respect to such
acquired Person or business.

“Permitted Holder” shall mean (a) each of J. Mack Robinson and Robert S.
Prather, Jr., (b) their spouses and lineal descendants, (c) in the event of the
incompetence or death of any of the Persons described in clauses (a) and (b),
such Person’s estate, executor, administrator, committee or other personal
representative, (d) any trusts created for the benefit of the Persons described
in clause (a) or (b), (e) any Person Controlled by any of the Persons described
in clause (a), (b), (c) or (d) and (f) any group of Persons (as defined in the
Securities Exchange Act of 1934, as amended) in which the Persons described in
clause (a), (b), (c), (d) or (e), individually or collectively, Control such
group.

“Permitted Holding Company Indebtedness” shall mean all Indebtedness (including
any assumed Indebtedness) of the Holding Company or the Intermediate Holding
Company (a) that is non-recourse to the Borrower or any of its Restricted
Subsidiaries, (b) that has a maturity date that is at least six (6) months after
the latest Maturity Date and does not require any principal repayment prior to
such date, (c) that provides that interest thereon is not required to be paid in
cash, (d) is unsecured and (e) the Net Proceeds (Indebtedness) of which shall be
applied to prepay the Loans in accordance with Section 2.6(b)(v).

“Permitted Liens” shall mean, as applied to any Person:

(a) any Lien created pursuant to the Loan Documents (including, without
limitation, Liens in favor of the Swingline Lender and/or Issuing Bank, as
applicable, on Cash Collateral granted pursuant to the Loan Documents);

(b) (i) Liens on real estate or other property for taxes, assessments,
governmental charges or levies not yet delinquent and (ii) Liens for taxes,
assessments, governmental charges or levies or claims the non-payment of which
is being diligently contested

 

26



--------------------------------------------------------------------------------

in good faith by appropriate proceedings and for which adequate reserves have
been set aside on such Person’s books in accordance with GAAP, but only so long
as no forfeiture, foreclosure, distraint, sale or similar proceedings have been
commenced with respect thereto;

(c) statutory Liens of carriers, warehousemen, mechanics, vendors, laborers and
materialmen incurred in good faith in the ordinary course of business for sums
not yet due or being diligently contested in good faith, if adequate reserves
have been set aside on such Person’s books in accordance with GAAP, or
appropriate provisions shall have been made therefor, and no forfeiture,
foreclosure, distraint, sale or similar proceedings have been commenced with
respect thereto;

(d) Liens incurred, or pledges and deposits made, in the ordinary course of
business in connection with worker’s compensation and unemployment insurance,
social security obligations, assessments or government charges which are not
overdue for more than sixty (60) days;

(e) restrictions on the transfer of assets of the Borrower or its Restricted
Subsidiaries imposed by the Communications Act and any regulations thereunder;

(f) easements, rights-of-way, zoning and other restrictions, leases, licenses,
reservations or restrictions on use and other similar encumbrances on the use of
Real Property which do not materially interfere with the ordinary conduct of the
business of such Person or the use or value of such property;

(g) Liens reflected by Uniform Commercial Code financing statements filed in
respect of true leases (excluding any Capitalized Lease Obligations) of the
Borrower or any of its Restricted Subsidiaries;

(h) Liens to secure performance of statutory obligations, surety or appeal
bonds, performance bonds, bids, tenders or escrow deposits in connection with
Acquisitions and, in each case, in the ordinary course of business;

(i) judgment Liens which do not result in an Event of Default under
Section 8.1(i);

(j) Liens existing on the Closing Date as set forth in Schedule 1 hereto;

(k) Liens approved by the Administrative Agent and set forth in any title policy
insuring the interest of the Administrative Agent in any Collateral, or set
forth in title report, title examination or similar document with respect to any
of the Collateral;

(l) Liens securing other Indebtedness or obligations in an aggregate amount
outstanding at any time not to exceed $5,000,000;

(m) (i) Liens of a collecting bank arising in the ordinary course of business
under Section 4-208 of the Uniform Commercial Code in effect in the relevant
jurisdiction and (ii) Liens of any depositary bank in connection with statutory,
common law and contractual rights of set-off and recoupment with respect to any
deposit account;

 

27



--------------------------------------------------------------------------------

(n) Liens on the Collateral securing New Securities permitted to be issued or
incurred under Section 7.1(m), which Liens are subject to an intercreditor
agreement in form and substance reasonably satisfactory to the Administrative
Agent, which amongst other things shall provide that such New Securities shall
have priority equal to or junior to the Term Loans;

(o) leases, subleases or licenses granted by the Borrower or any of its
Restricted Subsidiaries to third persons in the ordinary course of business that
do not interfere in any material respect with the business of the Borrower or
any of its Restricted Subsidiaries;

(p) licenses of patents, trademarks and other intellectual property rights
granted by the Borrower or any Restricted Subsidiaries in the ordinary course of
business to the Borrower or another Restricted Subsidiary;

(q) Liens securing Indebtedness permitted under Section 7.1(e); provided that
(i) such Liens and the Indebtedness secured thereby shall be created prior to or
within 180 days after the acquisition, repair, improvement or lease, as
applicable, of the related property, (ii) such Liens do not at any time encumber
any property other than the property financed by such Indebtedness, (iii) the
amount of Indebtedness secured thereby is not increased and (iv) the principal
amount of Indebtedness secured by any such Lien shall at no time exceed one
hundred percent (100%) of the original price for the purchase, repair
improvement or lease amount (as applicable) of such property at the time of
purchase, repair, improvement or lease (as applicable);

(r) (i) Liens on property or assets (i) of any Restricted Subsidiary which are
in existence at the time that such Restricted Subsidiary is acquired pursuant to
an Investment permitted under Section 7.6 and (ii) of the Borrower or any of its
Restricted Subsidiaries existing at the time such tangible property or tangible
assets are purchased or otherwise acquired by the Borrower or such Restricted
Subsidiary thereof pursuant to a transaction permitted pursuant to this
Agreement; provided that, with respect to each of the foregoing clauses (i) and
(ii), (A) such Liens are not incurred in connection with, or in anticipation of,
such Investment, purchase or other acquisition, (B) such Liens are applicable
only to specific property or assets, (C) such Liens are not “blanket” or all
asset Liens, (D) such Liens do not attach to any other property or assets of the
Borrower or any of its Restricted Subsidiaries, and (E) the Indebtedness secured
by such Liens is permitted under Section 7.1(l); and

(s) Liens securing Refinancing Indebtedness where the Liens securing the
Indebtedness being refinanced, renewed, refunded or extended were permitted
under this Agreement.

“Permitted Purchase Money Indebtedness” shall mean any Indebtedness incurred for
the acquisition of intellectual property rights, property, plant or equipment
used or useful in the business of the Borrower.

“Person” shall mean an individual, corporation, limited liability company,
association, partnership, joint venture, trust or estate, an unincorporated
organization, a government or any agency or political subdivision thereof, or
any other entity.

“Plan” shall mean an employee benefit plan within the meaning of Section 3(3) of
ERISA subject to Title IV of ERISA (other than a Multiemployer Plan) maintained
by the Borrower, any of its Subsidiaries or any ERISA Affiliate.

 

28



--------------------------------------------------------------------------------

“Programming Obligations” shall mean all direct or indirect monetary
liabilities, contingent or otherwise, with respect to contracts for television
broadcast rights relating to television series or other programs produced or
distributed for television release, including, without limitation, any such
liabilities with respect to (a) the Notice of Award of Price Contract dated as
of October 1, 2004 among the University of Kentucky, Gray and IMG Worldwide,
Inc. (as successor in interest to Host Communication, Inc.) and (b) the Amended
and Restated Rights Sharing Agreement dated as of July 1, 2006 between Gray
Television Group, Inc. and IMG Worldwide, Inc. (as successor in interest to Host
Communication, Inc.).

“Qualified Joint Venture” shall mean a Person with respect to which the Borrower
or a Restricted Subsidiary owns less than all of the Capital Stock of such
Person where the remaining Capital Stock of such Person is issued to a Person
who is not affiliated with the Borrower or any of its Restricted Subsidiaries in
consideration of the contribution primarily consisting of cash or assets used or
useful in a Permitted Business.

“Reaffirmation Agreement” shall mean that certain Reaffirmation and Amendment
Agreement dated as of the date hereof, in favor of the Administrative Agent and
the Secured Parties, given by the Credit Parties, as amended, restated,
supplemented or otherwise modified.

“Real Property” shall mean any and all real property (including all buildings,
fixtures or other improvements located thereon) now, hereafter or heretofore
owned, leased, operated or used by the Borrower or any of its Restricted
Subsidiaries or any of their respective predecessors or Affiliates. The Real
Property as of the Closing Date is set forth on Schedule 10 hereto.

“Recipient” shall mean (a) the Administrative Agent, (b) any Lender and (c) the
Issuing Bank, as applicable.

“Reference Period” shall mean, as to any applicable date of determination of any
applicable financial ratio, the most recent eight (8) consecutive fiscal quarter
period then ended or most recently ended for which financial statements have
been made available to the Administrative Agent and the Lenders.

“Refinancing Indebtedness” shall mean with respect to any Indebtedness permitted
to be incurred by the Borrower or any Restricted Subsidiary hereunder that is
permitted to be refinanced, renewed, refunded or extended hereunder in
accordance with Section 7.1(p) (such Indebtedness, the “Refinanced
Indebtedness”), any other Indebtedness incurred solely to refinance, renew,
refund or extend such Refinanced Indebtedness; provided that such refinancing,
renewals, refunding and extensions shall (a) if the Refinanced Indebtedness is
subordinated to the Loan Obligations, be subordinated to the Loan Obligations to
at least the same extent as the Refinanced Indebtedness; (b) mature no earlier
than, or have a weighted average life to maturity no shorter than, the
Refinanced Indebtedness; (c) be in an aggregate principal amount that is less
than or equal to the principal amount of the Refinanced Indebtedness, except by
an amount equal to a reasonable premium or other reasonable amount paid, and
fees and expenses reasonably incurred, in connection with such refinancing,
refunding, renewal or extension and by an amount equal to any existing
commitments unutilized under the Refinanced Indebtedness; (d) not be secured by
Liens having a higher priority than the Liens, if any, securing the Refinanced
Indebtedness; and (e) not be guaranteed, secured or otherwise recourse to any
Person or assets other than the Person(s) to whom the Refinanced Indebtedness is
recourse and the assets securing such Refinanced Indebtedness, in each case as
of the time of

 

29



--------------------------------------------------------------------------------

such refinancing, refunding, renewal or extension. In addition, in connection
with the incurrence of any such Refinancing Indebtedness the Borrower shall have
delivered to the Administrative Agent a certificate from an Authorized Signatory
of the Borrower certifying that such Refinancing Indebtedness (i) complies with
the requirements of clauses (a) through (e) of the prior sentence and
(ii) either (A) does not have terms that, when taken as a whole, are more
restrictive on the Borrower and its Restricted Subsidiaries than the Refinanced
Indebtedness or (B) solely in the case of a refinancing of any Indebtedness
incurred under Section 7.1(l), contains market terms (as determined by the
Borrower in good faith as of the time of the incurrence of such Refinancing
Indebtedness).

“Register” shall have the meaning ascribed thereto in Section 11.5(c).

“Related Parties” shall mean, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents and advisors
of such Person and of such Person’s Affiliates.

“Release” shall mean any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of Hazardous Materials into the indoor or outdoor environment
(including, without limitation, the abandonment or disposal of any barrels,
containers or other closed receptacles containing any Hazardous Materials),
including the movement of any Hazardous Materials through the air, soil, surface
water or groundwater.

“Reportable Event” shall mean, with respect to any Plan, an event described in
Section 4043(c) of ERISA, other than those events as to which the 30 day notice
period is waived.

“Request for Advance” shall mean a certificate designated as a “Request for
Advance,” signed by an Authorized Signatory of the Borrower requesting an
Advance, Continuation or Conversion hereunder, which shall be in substantially
the form of Exhibit D attached hereto, and shall, among other things,
(i) specify the date of such Advance, Continuation or Conversion, which shall be
a Business Day, the amount and type of Advance (LIBOR or Base Rate), and, with
respect to LIBOR Advances, the Interest Period selected by the Borrower,
(ii) state that there shall not exist, on the date of the requested Advance and
after giving effect thereto, a Default or Event of Default and (iii) designate
the amount of the Revolving Loan Commitments, Initial Term Loan Commitment and,
if applicable, the Incremental Term Loan Commitments, being drawn.

“Request for Issuance of Letter of Credit” shall mean any application or other
documents signed by an Authorized Signatory of the Borrower requesting that the
Issuing Bank issue a Letter of Credit hereunder, which application or other
documents shall be in such form as may be approved from time to time by the
Issuing Bank and shall, among other things, specify (a) that the requested
Letter of Credit is either a Commercial Letter of Credit or a Standby Letter of
Credit, (b) the stated amount of the Letter of Credit, (c) the effective date
for the issuance of the Letter of Credit (which shall be a Business Day),
(d) the date on which the Letter of Credit is to expire (which shall be a
Business Day), (e) the Person for whose benefit such Letter of Credit is to be
issued, and (f) other relevant terms of such Letter of Credit.

 

30



--------------------------------------------------------------------------------

“Required Lenders” shall mean, at any time, the Lenders holding more than fifty
percent (50%) of the sum of (a) the aggregate amount of the Revolving Loan
Commitments plus (b) the aggregate outstanding principal amount of the Initial
Term Loan and Incremental Term Loans, as applicable (provided that, solely for
the purposes of this definition, with respect to the Initial Term Loan, prior to
the Delayed Draw Termination Date, the aggregate amount of the unfunded Initial
Term Loan Commitment shall be deemed to be “outstanding”), or, if no Revolving
Loan Commitments are then outstanding, the Lenders holding more than fifty
percent (50%) of the aggregate unpaid principal amount of the Loans and Letter
of Credit Obligations then outstanding; provided that the Revolving Loan
Commitment or unfunded Initial Term Loan Commitment of, and the portion of the
Loans, as applicable, held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders.

“Required Revolving Lenders” shall mean, at any time, the Lenders holding more
than fifty percent (50%) of the then aggregate Revolving Loan Commitments, or,
if no Revolving Loan Commitments are then outstanding, the Lenders holding more
than fifty percent (50%) of the aggregate unpaid principal amount of the
Revolving Loans and Letter of Credit Obligations then outstanding; provided that
the Revolving Loan Commitment of, and the portion of the Loans, as applicable,
held or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Revolving Lenders.

“Required Term Loan Lenders” shall mean, at any time, the Lenders holding more
than fifty percent (50%) of the then aggregate unfunded Initial Term Loan
Commitment; provided that the unfunded Initial Term Loan Commitment of any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Term Loan Lenders.

“Restricted Payment” shall mean (a) any direct or indirect distribution,
dividend or other payment to any Person (other than to the Borrower or any of
its Restricted Subsidiaries) on account of any Capital Stock of the Borrower or
any of its Restricted Subsidiaries (other than dividends payable solely in
Capital Stock of such Person and splits thereof), (b) any payment (including any
prepayment or installment payment) of principal of, or interest on, or payment
into a sinking fund for the retirement of, or any defeasance of Subordinated
Indebtedness of the Borrower and its Restricted Subsidiaries or Junior
Securities, or any loan advance, release or forgiveness of Indebtedness by the
Borrower or any of its Restricted Subsidiaries to any partner, shareholder or
Affiliate (other than to the Borrower or any of its Restricted Subsidiaries) of
any such Person, (c) any management, consulting or similar fees, or any interest
thereon, payable by the Borrower or any of its Restricted Subsidiaries to any of
their respective Affiliates (other than such fees and interest payable to the
Borrower or any of its Restricted Subsidiaries) or (d) any payment on account of
the purchase, redemption, or other acquisition or retirement of any Capital
Stock of the Borrower or any of its Restricted Subsidiaries, including, without
limitation, any warrants or other rights or options to acquire shares of Capital
Stock of the Borrower or of any of its Restricted Subsidiaries.

“Restricted Subsidiary” shall mean any Subsidiary that has not been designated
as an Unrestricted Subsidiary in accordance with this Agreement (including,
without limitation, Section 5.13).

“Revolving Commitment Fees” shall have the meaning ascribed thereto in
Section 2.4(a).

 

31



--------------------------------------------------------------------------------

“Revolving Loan Commitment” shall mean (a) as to any Lender the commitment of
such Lender to fund its respective portion of the Revolving Loans to, and to
purchase participations in Letter of Credit Obligations and Swingline Loans for
the account of, the Borrower in an amount set forth in the Register and (b) as
to all Lenders, the aggregate commitments of such Lenders to make Revolving
Loans, and to purchase participations in Letter of Credit Obligations and
Swingline Loans, as such amount may be modified at any time or from time to time
pursuant to the terms hereof (including, without limitation, Section 2.14). The
Revolving Loan Commitment of all the Lenders as of the Closing Date shall be
$40,000,000.

“Revolving Loan Commitment Increase” shall have the meaning ascribed thereto in
Section 2.14(a).

“Revolving Loan Commitment Ratio” shall mean, with respect to any Lender, the
percentage equivalent of the ratio which such Lender’s portion of the Revolving
Loan Commitment bears to the aggregate Revolving Loan Commitment of all Lenders
(as each may be adjusted from time to time as provided herein).

“Revolving Loan Maturity Date” shall mean the earlier to occur of
(a) October 12, 2017, or (b) such date as payment of the Revolving Loans shall
be due (whether by acceleration, reduction of the Revolving Loan Commitment to
zero or otherwise); provided, that, notwithstanding the foregoing, the Revolving
Loan Commitments shall terminate on the March 31, 2015, unless the Existing
Second Lien Notes are (x) refinanced in full prior to such date with the
proceeds from any Initial Term Loan and/or notes or other Indebtedness permitted
pursuant to Section 7.1 having a maturity date not earlier than ninety-one
(91) days after the latest applicable Maturity Date or (y) otherwise redeemed in
full prior to such date in a manner permitted pursuant to the Loan Documents.

“Revolving Loan Notes” shall mean, collectively, those promissory notes issued
to each of the Lenders requesting a note pursuant to Section 2.7 by the Borrower
with respect to the Revolving Loan Commitment, each one substantially in the
form of Exhibit E-1 attached hereto, any other promissory note issued by the
Borrower to evidence the Revolving Loans pursuant to this Agreement, and any
extensions, renewals or amendments to, or replacements of, the foregoing.

“Revolving Loans” shall mean, collectively, those amounts advanced by the
Lenders to the Borrower under the Revolving Loan Commitment.

“S&P” shall mean Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc.

“Sanctioned Entity” shall mean (a) an agency of the government of, (b) an
organization directly or indirectly controlled by, or (c) a person resident in a
country that is subject to a sanctions program identified on the list maintained
by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/sanctions/index.html, or as
otherwise published from time to time as such program may be applicable to such
agency, organization or person.

“Sanctioned Person” shall mean a person named on the list of Specially
Designated Nationals or Blocked Persons maintained by OFAC available at
http://www.treas.gov/offices/enforcement/ofac/sdn/index.html, or as otherwise
published from time to time.

 

32



--------------------------------------------------------------------------------

“Second Lien Note Redemption” shall mean the redemption or repurchase in full of
all of the Existing Second Lien Notes, or the satisfaction and discharge of the
Existing Second Lien Notes Indenture as contemplated in this Agreement.

“Secured Cash Management Agreement” shall mean any Cash Management Agreement
between or among any Credit Party and any Cash Management Bank.

“Secured Hedge Agreement” shall mean any Hedge Agreement between or among any
Credit Party and any Hedge Bank.

“Secured Parties” shall mean, collectively, (a) the Administrative Agent,
(b) the Lenders, (c) each Hedge Bank and (d) each Cash Management Bank.

“Security Documents” shall mean, collectively, the Collateral Agreement, the
Intercreditor Agreement, the Reaffirmation Agreement, the Subsidiary Guaranty,
any parent guaranty, any intercreditor agreement entered into in connection with
the incurrence of any Indebtedness permitted under this Agreement and any other
agreement or instrument providing for the guarantee of or Collateral for the
Obligations whether now or hereafter in existence, and any filings, instruments,
agreements and documents related thereto or to this Agreement, and providing the
Administrative Agent, for the benefit of the Secured Parties, with Collateral
for the Obligations.

“Security Interest” shall mean, collectively, all Liens in favor of the
Administrative Agent, for the benefit of the Secured Parties, created hereunder
or under any of the Security Documents to secure the Obligations.

“Senior Notes” shall mean the Borrower’s 7.50% senior unsecured notes due 2020.

“Shared Services Agreement” shall mean a shared services arrangement or other
similar arrangement pursuant to which two Persons (who are not Affiliates of
each other) owning separate television broadcast stations agree to share the
costs of certain services and procurements which they individually require in
connection with the ownership and operation of one television broadcast station,
whether through the form of joint or cooperative buying arrangements or the
performance of certain functions relating to the operation of one television
broadcast station by employees of the owner and operator of the other television
broadcast station, including, but not limited to, the co-location of the studio,
non-managerial administrative and/or master control and technical facilities of
such television broadcast station and/or the sharing of maintenance, security
and other services relating to such facilities.

“Specified Transaction Costs and Expenses” shall mean (a) reasonable and
customary transaction costs (including without limitation, all reasonable and
customary fees and expenses of attorneys, accountants and other consultants, all
reasonable and customary investment banking, underwriting or placement agent or
similar fees, and reasonable and customary fees and expenses of any trustee,
registrar or transfer agent) to the extent incurred and paid in cash in
connection with and directly related to (i) this Agreement (including all such
amounts incurred in connection with the granting of Liens on Collateral pursuant
to the terms hereof) and (ii)

 

33



--------------------------------------------------------------------------------

Acquisitions, Investments, Asset Sales, incurrences or repayments (excluding
premiums, make whole or penalty payments) of Indebtedness and Equity Issuances,
in each case under this clause (a)(ii) not to exceed five percent (5%) of the
applicable transaction value (determined in a manner, and with supporting
documentation, reasonably acceptable to the Administrative Agent) of such
Acquisition, Investment, Asset Sale, incurrence or repayment of Indebtedness or
Equity Issuance, as applicable and (b) any premiums, make whole or penalty
payments in connection with the repayment of Indebtedness.

“Standby Letter of Credit” shall mean a letter of credit issued to support
obligations of the Borrower or its Restricted Subsidiaries incurred in the
ordinary course of business, and which is not a Commercial Letter of Credit.

“Station” shall mean, collectively (a) each of the television stations owned and
operated by the Borrower and its Restricted Subsidiaries on the Closing Date as
set forth in Schedule 2 attached hereto and (b) any television station acquired
after the Closing Date by the Borrower or any of its Restricted Subsidiaries in
accordance herewith.

“Station Servicing Arrangement” shall mean any Joint Sales Agreement, Local
Marketing Agreement or Shared Services Agreement under which the Borrower or any
of its Restricted Subsidiaries, provides services or obtains the right to
provide programming to, or sells advertising availabilities on, a television
broadcast station of another Person (other than the Borrower or any of its
Restricted Subsidiaries).

“Station Sharing Arrangement” shall mean any Joint Sales Agreement, Local
Marketing Agreement or Shared Services Agreement under which a Person, other
than the Borrower or any of its Restricted Subsidiaries, provides services or
obtains the right to provide programming to, or sells advertising availabilities
on, a Station.

“Subordinated Indebtedness” shall mean, as of any date, any Indebtedness of the
Borrower and its Restricted Subsidiaries the repayment of which is subordinated
in right of payment to the Loan Obligations pursuant to a subordination
agreement in form and substance satisfactory to the Lead Arranger, in each case,
as of such date.

“Subsidiary” shall mean, as applied to any Person, (a) any corporation of which
more than fifty percent (50%) of the outstanding Capital Stock (other than
directors’ qualifying shares) having ordinary voting power to elect a majority
of its board of directors, regardless of the existence at the time of a right of
the holders of any class or classes of securities of such corporation to
exercise such voting power by reason of the happening of any contingency, or any
partnership or limited liability company of which more than fifty percent
(50%) of the outstanding Capital Stock, is at the time owned directly or
indirectly by such Person, or by one or more Subsidiaries of such Person, or by
such Person and one or more Subsidiaries of such Person, or (b) any other entity
which is directly or indirectly controlled or capable of being controlled by
such Person, or by one or more Subsidiaries of such Person, or by such Person
and one or more Subsidiaries of such Person. “Subsidiaries” as used herein shall
mean the Subsidiaries of the Borrower unless otherwise specified.

“Subsidiary Guarantors” shall mean each Restricted Subsidiary in existence on
the Closing Date and each Restricted Subsidiary required to become a guarantor
pursuant to Section 5.13.

 

34



--------------------------------------------------------------------------------

“Subsidiary Guaranty” shall mean that certain Guaranty Agreement dated as of
March 19, 2007, in favor of the Administrative Agent and the Secured Parties,
given by the Restricted Subsidiaries of the Borrower, attached hereto as Exhibit
F, as amended, restated, supplemented or otherwise modified (including in
accordance with the Reaffirmation Agreement).

“Swingline Commitment” shall mean the lesser of (a) $5,000,000 and (b) the
Revolving Loan Commitment.

“Swingline Lender” shall mean Wells Fargo in its capacity as swingline lender
hereunder or any successor thereto.

“Swingline Loan” shall mean, collectively, those amounts advanced by the Lenders
to the Borrower under the Swingline Commitment.

“Swingline Note” shall mean a promissory note made by the Borrower in favor of
the Swingline Lender evidencing the Swingline Loans made by the Swingline
Lender, substantially in the form attached as Exhibit E-4, and any substitutes
therefor, and any replacements, restatements, renewals or extension thereof, in
whole or in part.

“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.

“Term Loans” shall mean the Initial Term Loan and, if applicable, the
Incremental Term Loans and “Term Loan” shall mean any of such Term Loans.

“Treasury Stock” shall mean any Capital Stock of the Borrower held by the
Borrower as treasury stock.

“United States” shall mean the United States of America.

“Unrestricted” shall mean, when referring to cash and Cash Equivalents of the
Borrower and its Restricted Subsidiaries, that such cash and Cash Equivalents
(a) do not appear or would not be required to appear as “restricted” on the
financial statements of the Borrower or any such Restricted Subsidiary (unless
related to the Loan Documents or the Liens created thereunder), (b) are not
subject to a Lien in favor of any Person other than the Administrative Agent
under the Loan Documents or (c) are not otherwise unavailable to the Borrower or
such Restricted Subsidiary.

“Unrestricted Subsidiary” shall mean any Subsidiary formed or acquired after the
Closing Date that is designated as such by the board of directors of the
Borrower in accordance with Section 5.13 and each Subsidiary of such designated
Subsidiary, in each case, until such Person ceases to be an Unrestricted
Subsidiary of the Borrower in accordance with Section 5.13 or ceases to be a
Subsidiary of the Borrower.

“Upstream Dividends” shall have the meaning ascribed thereto in Section 7.12.

“U.S. Person” shall mean any Person that is a “United States Person” as defined
in Section 7701(a)(30) of the Code.

 

35



--------------------------------------------------------------------------------

“U.S. Tax Compliance Certificate” has the meaning ascribed thereto in
Section 2.12(g).

“Wells Fargo” shall mean Wells Fargo Bank, National Association, a national
banking association.

“Withholding Agent” shall mean the Borrower and the Administrative Agent.

Section 1.2 Interpretation. Except where otherwise specifically restricted,
reference to a party to this Agreement or any other Loan Document includes that
party and its successors and assigns. All capitalized terms used herein which
are defined in Article 9 of the Uniform Commercial Code in effect in the State
of New York on the date hereof and which are not otherwise defined herein shall
have the same meanings herein as set forth therein. All terms defined in this
Agreement in the singular shall have comparable meanings when used in the plural
and vice versa. The words “hereof,” “herein” and “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement.

Section 1.3 Cross References. Unless otherwise specified, references in this
Agreement and in each other Loan Document to any Article or Section are
references to such Article or Section of this Agreement or such other Loan
Document, as the case may be, and, unless otherwise specified, references in any
Article, Section or definition to any clause are references to such clause in
such Article, Section or definition.

Section 1.4 Accounting Provisions. All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with GAAP, applied on a consistent basis, as in effect from time to
time and in a manner consistent with that used in preparing the audited
financial statements required by Section 6.2, except as otherwise specifically
prescribed herein (including, without limitation, as prescribed by
Section 11.6). Notwithstanding the foregoing, for purposes of determining
compliance with any covenant (including the computation of any financial
covenant) contained herein, Indebtedness of the Borrower and its Restricted
Subsidiaries shall be deemed to be carried at 100% of the outstanding principal
amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities shall be disregarded.

Section 1.5 Rounding. Any financial ratios required to be maintained pursuant to
this Agreement shall be calculated by dividing the appropriate component by the
other component, carrying the result to one place more than the number of places
by which such ratio or percentage is expressed herein and rounding the result up
or down to the nearest number (with a rounding-up if there is no nearest
number).

Section 1.6 References to Agreement and Laws. Unless otherwise expressly
provided herein, (a) any definition or reference to formation documents,
governing documents, agreements (including the Loan Documents) and other
contractual documents or instruments shall be deemed to include all subsequent
amendments, restatements, extensions, supplements and other modifications
thereto, but only to the extent that such amendments, restatements, extensions,
supplements and other modifications are not prohibited by any Loan Document; and
(b) any definition or reference to any Applicable Law, including, without
limitation, the Code,

 

36



--------------------------------------------------------------------------------

ERISA, the Exchange Act, the PATRIOT Act, the Securities Act of 1933, the UCC,
the Investment Company Act of 1940, the Interstate Commerce Act, the Trading
with the Enemy Act of the United States or any of the foreign assets control
regulations of the United States Treasury Department, shall include all
statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting such Applicable Law.

Section 1.7 Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

ARTICLE 2

Loans and Letters of Credit

Section 2.1 The Loans.

(a) Revolving Loans. The Lenders with a Revolving Loan Commitment agree,
severally, in accordance with their respective Revolving Loan Commitment Ratios
and not jointly, upon the terms and subject to the conditions of this Agreement
to lend to the Borrower, prior to the Revolving Loan Maturity Date, amounts not
at any one time outstanding to exceed, the aggregate of the Revolving Loan
Commitments of all the Lenders as then in effect less the aggregate amount of
all Letter of Credit Obligations and Swingline Loans then outstanding; provided,
that, on the Closing Date, the aggregate amount of all Letter of Credit
Obligations and outstanding Revolving Loans and Swingline Loans shall not exceed
$20,000,000 (or such greater amount as the Lead Arrangers may agree to in their
sole discretion). Subject to the terms and conditions hereof, the Borrower may
from time to time (i) Convert a Base Rate Advance into a LIBOR Advance or a
LIBOR Advance into a Base Rate Advance or (ii) Continue a LIBOR Advance as a
LIBOR Advance.

(b) Initial Term Loan. The Lenders with an Initial Term Loan Commitment agree
severally, in accordance with their respective Commitment Ratios with respect to
such Initial Term Loan Commitment, and not jointly, upon the terms and subject
to the conditions of this Agreement, to lend to the Borrower an aggregate
principal amount which does not exceed in the aggregate the Initial Term Loan
Commitment of all the Lenders. The Initial Term Loan shall be available in up to
four (4) draws as requested by the Borrower, in accordance with the terms of
Section 2.2 (the first of such draws, to be made on the Closing Date, the
“Closing Date Draw” and each draw made thereafter, a “Delayed Draw” and,
collectively, the “Delayed Draws”); provided that (i) the Closing Date Draw
shall be permitted to be made in an aggregate principal amount equal to the
aggregate amount of the Initial Term Loan Commitment of all the Lenders on the
Closing Date, (ii) each of the Delayed Draws may be requested by the Borrower at
any time after the Closing Date, in each case, in an aggregate principal amount
of up the then Available Term Loan Commitment of all the Lenders, but in no
event later than the Delayed Draw Termination Date and (iii) each Lender’s
unfunded Initial Term Loan Commitment shall terminate automatically on the
Delayed Draw Termination Date. Each of the Initial Term Loans shall be funded by
each Lender with an Initial Term Loan Commitment in a principal amount equal to
such Lenders’ Commitment Ratio with respect to the Initial Term Loan Commitment
of the aggregate principal amount of the applicable portion of the Initial Term
Loan Commitment. Subject to the terms and conditions hereof, the Borrower may
from time to time (i) Convert from a Base Rate Advance into a LIBOR Advance or
from a LIBOR Advance into a Base Rate Advance; or (ii) Continue a LIBOR Advance
as a LIBOR Advance.

 

37



--------------------------------------------------------------------------------

(c) The Letters of Credit. Subject to the terms and conditions of this
Agreement, the Issuing Bank agrees to issue Letters of Credit for the account of
the Borrower (for itself and on behalf of its Restricted Subsidiaries) pursuant
to Section 2.13; provided that no Letter of Credit shall be issued in an amount
exceeding the Available Letter of Credit Commitment determined immediately prior
to giving effect to the issuance thereof.

(d) Swingline Loans.

(i) Subject to the terms and conditions of this Agreement, the Swingline Lender
shall make Swingline Loans to the Borrower from time to time from the Closing
Date through, but not including, the Revolving Loan Maturity Date; provided,
that (a) such requested Swingline Loan shall not exceed the Available Revolving
Loan Commitment and (b) the aggregate principal amount of all outstanding
Swingline Loans (after giving effect to any amount requested), shall not exceed
the Swingline Commitment.

(ii) Swingline Loans shall be refunded by the Lenders with a Revolving Loan
Commitment on demand by the Swingline Lender. Such refundings shall be made by
such Lenders in accordance with their respective Revolving Loan Commitment
Ratios and shall thereafter be reflected as Revolving Loans of such Lenders on
the books and records of the Administrative Agent. Each Lender with a Revolving
Loan Commitment shall fund its respective Revolving Loan Commitment Ratio of
Revolving Loans as required to repay Swingline Loans outstanding to the
Swingline Lender upon demand by the Swingline Lender but in no event later than
2:00 p.m. on the next succeeding Business Day after such demand is made. No
Lender’s obligation to fund its respective Revolving Loan Commitment Ratio of a
Swingline Loan shall be affected by any other Lender’s failure to fund its
Revolving Loan Commitment Ratio of a Swingline Loan, nor shall any Lender’s
Revolving Loan Commitment Ratio be increased as a result of any such failure of
any other Lender to fund its Revolving Loan Commitment Ratio of a Swingline
Loan.

(iii) The Borrower shall pay to the Swingline Lender on demand the amount of
such Swingline Loans to the extent amounts received from the Lenders with a
Revolving Loan Commitment are not sufficient to repay in full the outstanding
Swingline Loans requested or required to be refunded. In addition, the Borrower
hereby authorizes the Administrative Agent to charge any account maintained by
the Borrower with the Swingline Lender (up to the amount available therein) in
order to immediately pay the Swingline Lender the amount of such Swingline Loans
to the extent amounts received from such Lenders are not sufficient to repay in
full the outstanding Swingline Loans requested or required to be refunded. If
any portion of any such amount paid to the Swingline Lender shall be recovered
by or on behalf of the Borrower from the Swingline Lender in bankruptcy or
otherwise, the loss of the amount so recovered shall be ratably shared among all
Lenders with a Revolving Loan Commitment in accordance with their respective
Revolving Loan Commitment Ratios (unless the amounts so recovered by or on
behalf of the Borrower pertain to a Swingline Loan extended after the occurrence
and during the continuance of an Event of Default of which the Administrative
Agent has received notice in the manner required pursuant to Section 6.5 and
which such Event of Default has not been waived by the Required Lenders or the
Lenders, as applicable).

 

38



--------------------------------------------------------------------------------

(iv) Each Lender with a Revolving Loan Commitment acknowledges and agrees that
its obligation to refund Swingline Loans in accordance with the terms of this
Section is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including, without limitation, non-satisfaction of the
conditions set forth in Article 3. Further, each such Lender agrees and
acknowledges that if prior to the refunding of any outstanding Swingline Loans
pursuant to this Section, one of the events described in Section 8.1(g) or
(h) shall have occurred, such Lender will, on the date the applicable Revolving
Loan would have been made, purchase an undivided participating interest in the
Swingline Loan to be refunded in an amount equal to its Revolving Loan
Commitment Ratio of the aggregate amount of such Swingline Loan. Each Lender
with a Revolving Loan Commitment will immediately transfer to the Swingline
Lender, in immediately available funds, the amount of its participation and upon
receipt thereof the Swingline Lender will deliver to such Lender a certificate
evidencing such participation dated the date of receipt of such funds and for
such amount. Whenever, at any time after the Swingline Lender has received from
any Lender with a Revolving Loan Commitment such Lender’s participating interest
in a Swingline Loan, the Swingline Lender receives any payment on account
thereof, the Swingline Lender will distribute to such Lender its participating
interest in such amount (appropriately adjusted, in the case of interest
payments, to reflect the period of time during which such Lender’s participating
interest was outstanding and funded).

(v) Notwithstanding anything to the contrary contained in this Agreement, this
Section 2.1(d) shall be subject to the terms and conditions of Sections 2.15 and
2.16.

Section 2.2 Manner of Borrowing and Disbursement.

(a) Choice of Interest Rate, Etc. Any (i) Advance (other than an Advance in the
form of a Swingline Loan) shall, at the option of the Borrower, be made as a
Base Rate Advance or a LIBOR Advance (ii) Advance in the form of a Swingline
Loan shall be made only as a Base Rate Advance; provided, however, that at such
time as there shall have occurred and be continuing a Default or Event of
Default hereunder, the Borrower shall not have the right to receive, Convert an
Advance to or Continue an Advance as a LIBOR Advance. Any notice given to the
Administrative Agent in connection with a Request for Advance hereunder shall be
given to the Administrative Agent prior to 11:00 a.m. on any Business Day in
order for such Business Day to count toward the minimum number of Business Days
required.

 

39



--------------------------------------------------------------------------------

(b) Base Rate Advances.

(i) Advances; Conversion. The Borrower shall give the Administrative Agent,
(A) in the case of a request for a Base Rate Advance, irrevocable telephonic
notice on the date of such Advance and (B) in the case of a request to Convert a
Base Rate Advance (other than an Advance in the form of a Swingline Loan) to a
LIBOR Advance, at least three (3) Business Days’ irrevocable prior telephonic
notice, in each case, followed immediately by a Request for Advance; provided,
however, that the Borrower’s failure to confirm any telephonic notice with a
Request for Advance shall not invalidate any notice so given if acted upon by
the Administrative Agent. Upon receipt of such notice from the Borrower, the
Administrative Agent shall promptly notify each Lender by telephone or telecopy
of the contents thereof.

(ii) Repayments and Reborrowings. Subject to Section 2.1, the Borrower may repay
or prepay a Base Rate Advance without regard to its Payment Date and, (A) upon
irrevocable telephonic notice on the date of such repayment or prepayment, as
applicable, followed immediately by a Request for Advance, reborrow all or a
portion of the principal amount of any Revolving Loans and/or Swingline Loans
previously repaid or prepaid as a Base Rate Advance, (B) upon at least three
(3) Business Days’ irrevocable prior telephonic notice followed immediately by a
Request for Advance, reborrow all or a portion of the principal of any Revolving
Loan previously repaid or prepaid as one or more LIBOR Advances, or (C) not
reborrow all or any portion of such Base Rate Advance. On the date indicated by
the Borrower, such Base Rate Advance shall be so repaid and, as applicable,
reborrowed. The failure to give timely notice hereunder with respect to the
Payment Date of any Base Rate Advance shall be considered a request for a Base
Rate Advance.

(c) LIBOR Advances.

(i) Advances. Upon request, the Administrative Agent, whose determination in
absence of manifest error shall be conclusive, shall determine the available
LIBOR Basis and shall notify the Borrower of such LIBOR Basis. The Borrower
shall give the Administrative Agent in the case of LIBOR Advances at least three
(3) Business Days’ irrevocable prior telephonic notice followed immediately by a
Request for Advance; provided, however, that the Borrower’s failure to confirm
any telephonic notice with a Request for Advance shall not invalidate any notice
so given if acted upon by the Administrative Agent. Upon receipt of such notice
from the Borrower, the Administrative Agent shall promptly notify each Lender by
telephone or telecopy of the contents thereof.

(ii) Repayments; Conversion; Continuation. Subject to Section 2.1, at least
three (3) Business Days prior to the Payment Date for each LIBOR Advance, the
Borrower shall give the Administrative Agent telephonic notice followed
immediately by a Request for Advance specifying whether all or a portion of such
LIBOR Advance (A) is to be Continued in whole or in part as one or more LIBOR
Advances, (B) is to be Converted in whole or in part to a Base Rate Advance
(other than a Swingline Loan), or (C) is to be repaid and not Continued or
Converted. The failure to give such notice shall preclude the Borrower from
Continuing such Advance as a LIBOR Advance on its Payment Date and shall be
considered a request for a Conversion to a Base Rate Advance (other than a
Swingline Loan). Upon such Payment Date such LIBOR Advance will, subject to the
provisions hereof, be so repaid, Continued or Converted, as applicable.

 

40



--------------------------------------------------------------------------------

(d) Notification of Lenders. Upon receipt of a Request for Advance, or a notice
from the Borrower with respect to any outstanding Advance prior to the Payment
Date for such Advance, the Administrative Agent shall promptly, but no later
than, (i) with respect to LIBOR Advances, the close of business on the day of
such notice, and (ii) with respect to Base Rate Advances (other than a Swingline
Loan), 12:30 p.m. on the date of such notice, notify each applicable Lender
(including, in the case of an Incremental Term Loan, each Lender having an
Incremental Term Loan Commitment) by telephone or telecopy of the contents
thereof and the amount of such Lender’s portion of the Advance. With respect to
each Request for Advance, each applicable Lender (including, in the case of an
Incremental Term Loan, each Lender having an Incremental Term Loan Commitment)
shall, not later than 2:00 p.m. on the date of borrowing specified in such
Request for Advance, make available to the Administrative Agent at the
Administrative Agent’s Office, or at such account as the Administrative Agent
shall designate, the amount of its portion of any Advance which represents an
additional borrowing hereunder in immediately available funds.

(e) Disbursement.

(i) Subject to the satisfactions of the conditions set forth in Article 3, prior
to 3:00 p.m. on the date of (A) an Advance (other than an Advance in the form of
a Swingline Loan) hereunder, the Administrative Agent shall disburse the amounts
made available to the Administrative Agent by the Lenders in like funds and
(B) an Advance hereunder in the form of a Swingline Loan, the Administrative
Agent shall disburse the amounts made available to the Administrative Agent by
the Swingline Lender in like funds, in each case, by (1) transferring the
amounts so made available by wire transfer pursuant to the Borrower’s
instructions or (2) in the absence of such instructions, crediting the amounts
so made available to the account of the Borrower maintained with the
Administrative Agent and identified in the most recent Notice of Account
Designation received from the Borrower. Advances in the form of Revolving Loans
to be made for the purpose of refunding Swingline Loans shall be made by the
Lenders with a Revolving Loan Commitment as provided in Sections 2.2(d)(ii)
through (iv).

(ii) Unless the Administrative Agent shall have received notice from a Lender
prior to 2:00 p.m. on the date of any Advance that such Lender will not make
available to the Administrative Agent such Lender’s ratable portion of such
Advance, the Administrative Agent may assume that such Lender has made or will
make such portion available to the Administrative Agent on the date of such
Advance and the Administrative Agent may in its sole discretion and in reliance
upon such assumption, make available to the Borrower on such date a
corresponding amount. If and to the extent the Lender does not make such ratable
portion available to the Administrative Agent, such Lender agrees to repay to
the Administrative Agent on demand such corresponding amount together with
interest thereon, for each day from the date such amount is made available to
the Borrower until the date such amount is repaid to the Administrative Agent,
at the Federal Funds Rate.

 

41



--------------------------------------------------------------------------------

(iii) If such Lender shall repay to the Administrative Agent such corresponding
amount, such amount so repaid shall constitute such Lender’s portion of the
applicable Advance for purposes of this Agreement. If such Lender does not repay
such corresponding amount immediately upon the Administrative Agent’s demand
therefor, the Administrative Agent shall notify the Borrower and the Borrower
shall immediately pay such corresponding amount to the Administrative Agent,
with interest at the Federal Funds Rate, without prejudice to Borrower’s claims
against such Lender. The failure of any Lender to fund its portion of any
Advance shall not relieve any other Lender of its obligation, if any, hereunder
to fund its respective portion of the Advance on the date of such borrowing, but
no Lender shall be responsible for any such failure of any other Lender.

Section 2.3 Interest.

(a) On Base Rate Advances. Interest on each Base Rate Advance based on the rate
of interest quoted by the Administrative Agent as its “prime rate” or “base
rate” shall be computed on the basis of a 365/366-day year for the actual number
of days elapsed. Interest on each Base Rate Advance based on the Federal Funds
Rate or LIBOR shall be computed on the basis of a 360-day year for the actual
number of days elapsed. All interest on Base Rate Advances shall be payable at
the Base Rate Basis for such Advance, in arrears on the applicable Payment Date.
Interest on Base Rate Advances then outstanding shall also be due and payable on
the Maturity Date.

(b) On LIBOR Advances. Interest on each LIBOR Advance and all fees payable
hereunder shall be computed on the basis of a 360-day year for the actual number
of days elapsed and shall be payable at the LIBOR Basis for such Advance, in
arrears on the applicable Payment Date, and, in addition, if the Interest Period
for a LIBOR Advance exceeds three (3) months, interest on such LIBOR Advance
shall also be due and payable in arrears on every three-month anniversary of the
beginning of such Interest Period. Interest on LIBOR Advances then outstanding
shall also be due and payable on the Maturity Date.

(c) Interest if No Notice of Selection of Interest Rate Basis. If the Borrower
fails to give the Administrative Agent timely notice of its selection of a LIBOR
Basis, or if for any reason a determination of a LIBOR Basis for any Advance is
not timely concluded, the Base Rate Basis shall apply to such Advance.

(d) Interest Upon Default.

(i) (A) automatically upon the occurrence and during the continuation of any
Event of Default under Section 8.1(b), (g) or (h), or (B) at the discretion of
the Administrative Agent or as directed by the Required Lenders, upon the
occurrence and during the continuance of an Event of Default not described in
(A) above, (1) all outstanding LIBOR Advances shall bear interest at a rate per
annum of two percent (2%) in excess of the rate then applicable to LIBOR
Advances until the end of the applicable Interest Period and thereafter at a
rate equal to two percent (2%) in excess of the rate then applicable to Base
Rate Advances and (2) all outstanding Base Rate Advances and other Loan
Obligations arising hereunder or under any other Loan Document shall bear
interest at a rate per annum equal to two percent (2%) in excess of the rate
then applicable to Base Rate Advances or such other Loan Obligations arising
hereunder or under any other Loan Document. Such interest shall be payable on
demand by the Required Lenders and shall accrue until the earlier of (x) waiver
or cure of the applicable Event of Default, (y) agreement by the Required
Lenders to rescind the charging of interest

 

42



--------------------------------------------------------------------------------

at the Default Rate or (z) payment in full of the Loan Obligations. Interest
shall continue to accrue on the Loan Obligations after the filing by or against
the Borrower of any petition seeking any relief in bankruptcy or under any act
or law pertaining to insolvency or debtor relief, whether state, federal or
foreign.

(ii) upon any Default or Event of Default, the Borrower shall no longer have the
option to request, Convert any Advance to, or continue an Advance as, a LIBOR
Advance or request Letters of Credit.

(e) LIBOR Contracts. At no time may the number of outstanding LIBOR Advances
hereunder exceed ten (10) in the aggregate.

(f) Applicable Margin.

(i) Revolving Loans. The Applicable Margin with respect to the Revolving Loans
shall be based on the First Lien Leverage Ratio as set forth below:

 

Level

  

First Lien Leverage Ratio

  

Applicable

Margin for

LIBOR

Advances

  

Applicable

Margin for

Base Rate

Advances

  

Revolving Loan

Commitment

Fee

I    Greater than or equal to 5.00 to 1.00    2.50%    1.50%    0.500% II   
Greater than or equal to 4.00 to 1.00 but less than 5.00 to 1.00    2.25%   
1.25%    0.500% III    Less than 4.00 to 1.00    2.00%    1.00%    0.375%

The Applicable Margin shall be determined and adjusted quarterly on the date
(each a “Calculation Date”) five (5) Business Days after the day by which the
Borrower provides an Officer’s Compliance Certificate pursuant to Section 6.3
for the most recently ended fiscal quarter of the Borrower; provided that
(a) the Applicable Margin shall be based on Pricing Level II until the first
Calculation Date occurring after the Closing Date and, thereafter the Pricing
Level shall be determined by reference to the First Lien Leverage Ratio as of
the last day of the most recently ended fiscal quarter of the Borrower preceding
the applicable Calculation Date, and (b) if the Borrower fails to provide the
Officer’s Compliance Certificate as required by Section 6.3 for the most
recently ended fiscal quarter of the Borrower preceding the applicable
Calculation Date, the Applicable Margin from such Calculation Date shall be
based on Pricing Level I until such time as an appropriate Officer’s Compliance
Certificate is provided, at which time the Pricing Level shall be determined by
reference to the First Lien Leverage Ratio as of the last day of the most
recently ended fiscal quarter of the Borrower preceding such Calculation Date.
The applicable Pricing Level shall be effective from one Calculation Date until
the next Calculation Date. Any adjustment in the Pricing Level shall be
applicable to all Revolving Loans, Swingline Loans and Letters of Credit then
outstanding or subsequently made or issued. Notwithstanding the foregoing, the
Applicable Margin in respect of any tranche of Extended Revolving Loan
Commitments or any Revolving Loans made pursuant to any Extended Revolving Loan
Commitments shall be the applicable percentages per annum set forth in the
relevant Extension Offer with respect to such tranche.

 

43



--------------------------------------------------------------------------------

(ii) Initial Term Loan. The Applicable Margin with respect to the Initial Term
Loan shall initially be 3.75% for all LIBOR Advances and 2.75% for all Base Rate
Advances until the first Calculation Date occurring after the Closing Date and,
thereafter such Applicable Margin shall be determined by reference to the First
Lien Leverage Ratio as of the last day of the most recently ended fiscal quarter
of the Borrower preceding the applicable Calculation Date as follows: (A) if
such First Lien Leverage Ratio is greater than 3.50 to 1.00, such Applicable
Margin shall be 3.75% for all LIBOR Advances and 2.75% for all Base Rate
Advances and (B) if such First Lien Leverage Ratio is less than or equal to 3.50
to 1.00, such Applicable Margin shall be 3.50% for all LIBOR Advances and 2.50%
for all Base Rate Advances; provided that if the Borrower fails to provide the
Officer’s Compliance Certificate as required by Section 6.3 for the most
recently ended fiscal quarter of the Borrower preceding the applicable
Calculation Date, such Applicable Margin from such Calculation Date shall be
3.75% for all LIBOR Advances and 2.75% for all Base Rate Advances until such
time as an appropriate Officer’s Compliance Certificate is provided, at which
time such Applicable Margin shall be determined by reference to the First Lien
Leverage Ratio as of the last day of the most recently ended fiscal quarter of
the Borrower preceding such Calculation Date. Such Applicable Margin shall be
effective from one Calculation Date until the next Calculation Date. Any
adjustment in the Applicable Margin shall be applicable to all Initial Term
Loans then outstanding or subsequently made or issued.

(iii) Notwithstanding the foregoing, for purposes of determining the Applicable
Margins under clauses (i) and (ii) above, in the event that any financial
statement or Officer’s Compliance Certificate delivered pursuant to Sections
6.1, 6.2 or 6.3 is shown to be inaccurate (regardless of whether (A) this
Agreement is in effect, (B) any Commitments are in effect, or (C) any Loan is
outstanding when such inaccuracy is discovered or such financial statement or
Officer’s Compliance Certificate was delivered), and such inaccuracy, if
corrected, would have led to the application of a higher Applicable Margin for
any period (an “Applicable Period”) than the Applicable Margin applied for such
Applicable Period, then (1) the Borrower shall immediately deliver to the
Administrative Agent a corrected Officer’s Compliance Certificate for such
Applicable Period, (2) the Applicable Margins for such Applicable Period shall
be determined as if the First Lien Leverage Ratio in the corrected Officer’s
Compliance Certificate were applicable for such Applicable Period, and (3) the
Borrower shall immediately and retroactively be obligated to pay to the
Administrative Agent the accrued additional interest and fees owing as a result
of such increased Applicable Margin for such Applicable Period, which payment
shall be promptly applied by the Administrative Agent in accordance with
Section 2.10. Nothing in this paragraph shall limit the rights of the
Administrative Agent and Lenders with respect to Sections 2.3(d) and 8.2 nor any
of their other rights under this Agreement or any other Loan Document. The
Borrower’s obligations under this paragraph shall survive the termination of the
Commitments and the repayment of all other Loan Obligations hereunder.

(iv) Swingline Loans. The Applicable Margin with respect to Swingline Loans
shall be equal to the Applicable Margin for Base Rate Advances in the form of
Revolving Loans.

 

44



--------------------------------------------------------------------------------

Section 2.4 Fees

(a) Revolving Commitment Fees.

(i) Subject to Section 2.16(a)(iii)(A), the Borrower agrees to pay to the
Administrative Agent for the account of each of the Lenders with a Revolving
Loan Commitment, in accordance with such Lender’s respective Revolving Loan
Commitment Ratio, commitment fees (“Revolving Commitment Fees”) on the Available
Revolving Loan Commitment for each day from the Closing Date through the
Revolving Loan Maturity Date. The Revolving Commitment Fee shall initially be an
amount equal to the product of the unused Revolving Loan Commitment times a rate
per annum equal to 0.50% until the first Calculation Date occurring after the
Closing Date. Upon the first Calculation Date occurring after the Closing Date,
the Revolving Commitment Fee shall be an amount equal to the product of the
unused Revolving Loan Commitment times a rate per annum equal to the applicable
percentage set forth under the heading “Revolving Loan Commitment Fee” in the
table set forth in Section 2.3(f)(i); provided, that the amount of outstanding
Swingline Loans shall not be considered usage of the Revolving Loan Commitment
for the purposes of calculating the Commitment Fee.

(ii) The Revolving Commitment Fees shall be computed on the basis of a year of
360 days for the actual number of days elapsed, shall be payable quarterly in
arrears on the last Business Day of each fiscal quarter commencing December 31,
2012, and shall be fully earned when due and non-refundable when paid. A final
payment of all Revolving Commitment Fees then payable shall also be due and
payable on the Revolving Loan Maturity Date.

(b) Letter of Credit Fees. Subject to Section 2.16(a)(iii)(B), the Letters of
Credit shall be issued for a fee equal to the Applicable Margin for LIBOR
Advances for Revolving Loans on a per annum basis as in effect as of the date of
issuance, times the face amount of each Letter of Credit, payable quarterly in
arrears. The fee shall be payable to the Administrative Agent for the benefit of
the Lenders with a Revolving Loan Commitment in accordance with their Revolving
Loan Commitment Ratios. If any Letter of Credit is drawn upon prior to its
expiration date, the Lenders shall reimburse to the Borrower that portion of the
fee allocable to the period from the date of the draw to the expiration date,
calculated in accordance with the Issuing Bank’s standard letter of credit
procedures. In addition, the Borrower shall pay to the Issuing Bank for its own
account (i) a fronting fee in an amount equal to 0.125% on a per annum basis
times the face amount of each Letter of Credit, payable quarterly in arrears and
(ii) its standard charges for the issuance, transfer or other administration of
letters of credit and for draws upon letters of credit.

(c) Other Fees. The Borrower shall pay such other fees as are set forth in the
Administrative Agent Fee Letter.

Section 2.5 Voluntary Commitment Reductions. The Borrower shall have the right,
at any time and from time to time after the Closing Date, upon at least five
(5) Business Days’ prior written notice to the Administrative Agent, without
premium or penalty, to cancel or reduce permanently all or a portion of the
Revolving Loan Commitment, on a pro rata basis among the Lenders with a
Revolving Loan Commitment, provided, however, that any such partial reduction
shall be made in an amount not less than $5,000,000 and in integral multiples of
not less than $1,000,000. Each permanent reduction permitted pursuant to this
Section shall be

 

45



--------------------------------------------------------------------------------

accompanied by a payment of principal sufficient to reduce the aggregate
outstanding Revolving Loans, Swingline Loans and Letter of Credit Obligations,
as applicable, after such reduction to the Revolving Loan Commitment as so
reduced, and if the aggregate amount of all outstanding Letters of Credit
exceeds the Revolving Loan Commitment as so reduced, the Borrower shall be
required to deposit Cash Collateral in a Cash Collateral account opened by the
Administrative Agent in an amount equal to such excess. Such Cash Collateral
shall be applied in accordance with Section 8.2(b). Any reduction of the
Revolving Loan Commitment to zero shall be accompanied by payment of all
outstanding Revolving Loans and Swingline Loans (and furnishing of Cash
Collateral satisfactory to the Administrative Agent for all Letter of Credit
Obligations) and shall result in the termination of the Revolving Loan
Commitment and the Swingline Commitment. If the reduction of the Revolving Loan
Commitment requires the repayment of any LIBOR Advance, such repayment shall be
accompanied by any amount required to be paid pursuant to Section 2.9 hereof.

Section 2.6 Prepayments and Repayments

(a) Prepayments.

(i) The principal amount of any Base Rate Advance may be prepaid in full or
ratably in part at any time without penalty and without regard to the Payment
Date for such Advance (in the case of any Base Rate Advance) upon written
notice, or telephonic notice followed immediately by written notice, to the
Administrative Agent on the date of such prepayment; provided, however, that the
Borrower’s failure to confirm any telephonic notice with a written notice shall
not invalidate any notice so given if acted upon by the Administrative Agent.
LIBOR Advances may be prepaid prior to the applicable Payment Date, upon three
(3) Business Days’ prior written notice, or telephonic notice followed
immediately by written notice, to the Administrative Agent; provided, however,
that the Borrower shall reimburse the Lenders and the Administrative Agent, on
the earlier of demand by the applicable Lender or the Maturity Date, for any
loss or reasonable out-of-pocket expense incurred by any Lender or the
Administrative Agent in connection with such prepayment, as set forth in
Section 2.9; provided further, however, that the Borrower’s failure to confirm
any telephonic notice with a written notice shall not invalidate any notice so
given if acted upon by the Administrative Agent. Any partial prepayment
hereunder shall be in amounts of not less than $500,000 and in integral
multiples of $250,000. Revolving Loans and Swingline Loans prepaid pursuant to
this Section 2.6(a) may be reborrowed, subject to the terms and conditions
hereof. Any Initial Term Loan or Incremental Term Loan, as applicable, prepaid
pursuant to this Section 2.6(a) may not be reborrowed. Amounts prepaid shall be
paid together with accrued interest on the amount so prepaid accrued through the
date of such prepayment. Repayments under this Section 2.6(a) shall be applied
to the remaining scheduled principal installments of the applicable Term Loans
as the Borrower shall direct.

(ii) In the event that, on or prior to the first anniversary of the Closing
Date, the Borrower (A) makes any prepayment of the Initial Term Loans in
connection with any Repricing Transaction (as defined below) or (B) effects any
amendment of this Agreement resulting in a Repricing Transaction, the Borrower
shall pay to the Administrative Agent, for the ratable account of each
applicable Lender with an Initial Term Loan Commitment, a fee in an amount equal
to, (1) in the case of clause (A), a prepayment premium of 1.0% of the amount of
the Initial Term Loans being prepaid and (2) in the case of clause (B), a
payment equal to 1.0%

 

46



--------------------------------------------------------------------------------

of the aggregate principal amount of the applicable Initial Term Loans
outstanding immediately prior to such amendment. Such amounts shall be due and
payable within three (3) Business Days of the date of the effectiveness of such
Repricing Transaction. For the purpose of this Section 2.6(a)(ii), “Repricing
Transaction” shall mean (x) any prepayment or repayment of the Initial Term
Loans with the proceeds of, or any conversion of the Initial Term Loans into,
any new or replacement Indebtedness with an “effective yield” that is less than
the “effective yield” applicable to the Initial Term Loans (in each case with
such comparative “effective yields” to be determined in the reasonable judgment
of the Administrative Agent consistent with generally accepted financial
practices taking into account, for example, upfront fees, interest rate margins,
interest rate benchmark floors and original issue discount, but excluding the
effect of any arrangement, structuring, syndication, underwriting or other fees
payable in connection therewith that are not shared with all lenders or holders
of the Initial Term Loans or such new or replacement Indebtedness, as the case
may be) and (y) any amendment to the pricing terms of the Initial Term Loans
which reduces the “effective yield” (determined in accordance with clause
(x) above) applicable to the Initial Term Loans.

(b) Repayments. The Borrower shall repay the Loans as follows:

(i) Initial Term Loan. The Borrower shall, on the last day of each fiscal
quarter, commencing December 31, 2012, repay the outstanding principal amount of
the Initial Term Loan in consecutive quarterly principal installments equal to
0.25% times the original principal amount of the Initial Term Loan outstanding
on the Delayed Draw Termination Date; provided, that the final principal
repayment installment of the Initial Term Loans shall be repaid on the Initial
Term Loan Maturity Date in an amount equal to the aggregate principal amount of
all Initial Term Loans outstanding on such date.

(ii) Revolving Loans and Swingline Loans in Excess of Revolving Loan Commitment.
If, at any time, the sum of the aggregate amount of the Revolving Loans,
Swingline Loans and Letter of Credit Obligations outstanding shall exceed the
Revolving Loan Commitment, the Borrower shall make a repayment of the principal
amount of the Revolving Loans on such date in an aggregate amount equal to such
excess, together with any accrued interest with respect thereto, with each such
prepayment applied first, to the principal amount of outstanding Swingline
Loans, second to the principal amount of outstanding Revolving Loans and third,
with respect to any Letters of Credit then outstanding, a payment of Cash
Collateral into a Cash Collateral account opened by the Administrative Agent,
for the benefit of the Lenders with a Revolving Loan Commitment, in an amount
equal to such excess (such Cash Collateral to be applied in accordance with
Section 8.2(b)).

(iii) Repayments From Net Proceeds of Asset Sales or Insurance or Condemnation
Proceedings. Within three (3) Business Days following the date of receipt by the
Borrower or any of its Restricted Subsidiaries of any Net Proceeds (Asset Sales)
in connection with Asset Sales permitted under Section 7.4(a)(ii), (iii) or
(xii) and Asset Sales not otherwise permitted hereunder, the Loans shall be
automatically and permanently prepaid in an amount equal to, in the aggregate,
one-hundred percent (100%) of any Net Proceeds (Asset Sales) to the extent that
the aggregate amount of such Net Proceeds (Asset Sales) exceed $10,000,000
during the term of this Agreement; provided, however, that no prepayment under
this Section 2.6(b)(iii) shall be required if such Net Proceeds (Asset Sales)
are from (A) an insurance or condemnation proceeding and are reinvested in any
Permitted Business or other assets directly related thereto

 

47



--------------------------------------------------------------------------------

within the succeeding two hundred seventy (270) day period (or if, within such
two hundred seventy (270) day period, the Borrower or such Restricted Subsidiary
enters into a legally binding commitment to reinvest the Net Proceeds (Asset
Sales) with respect to such insurance or condemnation proceeding, the date that
is the earlier of (1) three hundred fifty five (355) days after the date of such
insurance or condemnation proceeding or (2) five (5) Business Days prior to any
date of payment of, or requirement to offer to purchase, any Junior Securities
with such proceeds) or (B) Asset Sales which are reinvested in assets
customarily used or useful in a Permitted Business within the two hundred
seventy (270) day period following any such Asset Sale (or if, within such two
hundred seventy (270) day period, the Borrower or such Restricted Subsidiary
enters into a legally binding commitment to reinvest the Net Proceeds (Asset
Sales), the date that is the earlier of (1) three hundred fifty five (355) days
after the date of such Asset Sale or (2) five (5) Business Days prior to any
date of payment of, or requirement to offer to purchase, any Junior Securities
with such proceeds). Repayments under this Section 2.6(b)(iii) shall be applied
first, pro rata, to the principal of the Initial Term Loan and, if applicable,
the Incremental Term Loans (applied to reduce the next four scheduled principal
installments of the Initial Term Loan and, if applicable, the Incremental Term
Loans in direct order of maturity and then to the remaining scheduled principal
installments on a pro rata basis) and, second pro rata to the outstanding
principal amount of the Revolving Loans and Swingline Loans. Accrued interest on
the principal amount of the Loans being repaid pursuant to this
Section 2.6(b)(iii) to the date of such repayment (together with any additional
amount owing under Section 2.9) will be paid by the Borrower concurrently with
such principal repayment. Notwithstanding the forgoing, if any New Securities
are secured by a pari passu Lien on any Collateral, then the Borrower may, to
the extent required pursuant to the documentation governing such New Securities,
prepay Term Loans and purchase such New Securities (at a purchase price no
greater than par plus accrued and unpaid interest) on a pro rata basis in
accordance with the respective outstanding principal amounts of the Term Loans
and such New Securities as of the time of the applicable Net Cash Proceeds
(Asset Sales).

(iv) Excess Cash Flow. With respect to each fiscal year, commencing with the
fiscal year ending December 31, 2013, on or prior to April 15 of the following
year (commencing with April 15, 2014), the Loans shall be repaid in an amount
equal to the ECF Prepayment Amount for such fiscal year less the aggregate
amount of all Term Loans prepaid during such fiscal year pursuant to
Section 2.6(a), any optional prepayments of any New Securities that are secured
by a pari passu Lien on any Collateral (to the extent not otherwise prohibited
under this Agreement or the other Loan Documents) or any prepayments of
Revolving Loans made during such fiscal year which result in a permanent
reduction of the Revolving Loan Commitments pursuant to Section 2.5. For the
purposes of this clause (iv), “ECF Prepayment Amount” shall mean:

(A) if the First Lien Leverage Ratio as of the end of the fiscal year ended on
the immediately preceding December 31 is greater than 4.50 to 1.00, an amount
equal to fifty percent (50%) of Excess Cash Flow for such fiscal year;

(B) if the First Lien Leverage Ratio as of the end of the fiscal year ended on
the immediately preceding December 31 is less than or equal to 4.50 to 1.00 and
greater than 3.75 to 1.00, an amount equal to twenty-five percent (25%) of
Excess Cash Flow for such fiscal year; and

 

48



--------------------------------------------------------------------------------

(C) if the First Lien Leverage Ratio as of the end of the fiscal year ended on
the immediately preceding December 31 is less than or equal to 3.75 to 1.00, no
prepayment shall be required with respect to the Excess Cash Flow for such
fiscal year.

Repayments under this Section 2.6(b)(iv) shall be applied first, pro rata, to
the principal of the Initial Term Loan and, if applicable, the Incremental Term
Loans (applied to reduce the next four scheduled principal installments of the
Initial Term Loan and, if applicable, the Incremental Term Loans in direct order
of maturity and then to the remaining scheduled principal installments on a pro
rata basis) and, second, pro rata, to the outstanding principal amount of the
Revolving Loans and Swingline Loans. Accrued interest on the principal amount of
the Loans being repaid pursuant to this Section 2.6(b)(iv) to the date of such
repayment (together with any additional amount owing under Section 2.9) will be
paid by the Borrower concurrently with such principal repayment.

(v) Issuance of Indebtedness or Capital Stock.

(A) Within three (3) Business Days following the date of receipt by any Holding
Company, any Intermediate Holding Company, the Borrower or any of its Restricted
Subsidiaries of any Net Proceeds (Indebtedness) arising from the issuance of
Indebtedness by any such Person after the Closing Date not otherwise permitted
pursuant to Section 7.1 or otherwise consented to by the Required Lenders, the
Loans shall be repaid in an amount equal to one hundred percent (100%) of the
Net Proceeds (Indebtedness) related thereto; and

(B) Within three (3) Business Days following the date of receipt by any Holding
Company, any Intermediate Holding Company, the Borrower or any of its Restricted
Subsidiaries of any Net Proceeds (Equity) arising from any Equity Issuance on or
after the Closing Date, the Loans shall be repaid in an amount equal to fifty
percent (50%) of the Net Proceeds (Equity) related thereto (or, if less, the
amount which would cause the First Lien Leverage Ratio (determined as of the
last day of the most recently ended fiscal quarter immediately preceding such
issuance for which financial statements have been delivered in accordance with
Section 6.1 or 6.2) to be less than or equal to 4.00 to 1.00); provided that,
notwithstanding the foregoing, the Borrower shall not be required to make a
prepayment from the Net Proceeds (Equity) (w) resulting from the exercise of
stock options, warrants or other rights issued as part of any compensation plan,
(x) to the extent of (and in the applicable amount of) any Restricted Payments
made with such Net Proceeds (Equity) pursuant to and in accordance with
Section 7.7(d)(i), (y) that are used to pay all or portion of the purchase price
in connection with an Acquisition permitted pursuant to Section 7.6 made either
(1) substantially concurrently with such issuance or (2) in the case of an
Acquisition that has been publicly announced, within 180 days following such
issuance or (z) if the First Lien Leverage Ratio (determined as of the last day
of the most recently ended fiscal quarter immediately preceding such issuance
for which financial statements have been delivered in accordance with
Section 6.1 or 6.2) is less than or equal to 4.00 to 1.00.

 

49



--------------------------------------------------------------------------------

Repayments under this Section 2.6(b)(v) shall be applied first, pro rata, to the
principal of the Initial Term Loan and, if applicable, the Incremental Term
Loans (applied to reduce, on a pro rata basis, the next four scheduled principal
installments of the Initial Term Loan and, if applicable, the Incremental Term
Loans in direct order of maturity and then to the remaining scheduled principal
installments) and, second, pro rata, to the outstanding principal amount of the
Revolving Loans and the Swingline Loans. Accrued interest on the principal
amount of the Loans being repaid pursuant to this Section 2.6(b)(v) to the date
of such repayment (together with any additional amount owing under Section 2.9)
will be paid by the Borrower concurrently with such principal repayment.

(vi) Notice. Within two (2) Business Days following the occurrence of any
mandatory prepayment event under Section 2.6(b)(iii) through and including
(v) above, the Borrower shall notify the Administrative Agent (in writing or by
telephone followed immediately by written notice) and upon receipt of such
notice, the Administrative Agent shall promptly so notify the Lenders.

(vii) Revolving Loan Maturity Date. In addition to the foregoing, a final
payment of all Revolving Loans and Swingline Loans, together with accrued
interest and fees with respect thereto, shall be due and payable on the
Revolving Loan Maturity Date.

(viii) Initial Term Loan Maturity Date. In addition to the foregoing, a final
payment of the Initial Term Loan, together with accrued interest and fees with
respect thereto, shall be due and payable on the Initial Term Loan Maturity
Date.

(ix) Incremental Term Loan Maturity Date. If applicable, each Incremental Term
Loan, together with accrued interest and fees with respect thereto, shall be due
and payable on the applicable Incremental Term Loan Maturity Date.

(c) Term Loans. Any Initial Term Loan or Incremental Term Loan, as applicable,
repaid pursuant to Section 2.6(b) may not be reborrowed.

(d) Interest Rate Hedge Agreements. No repayment or prepayment pursuant to this
Section 2.6 shall affect any of the Borrower’s obligations under any Interest
Rate Hedge Agreement.

Section 2.7 Evidence of Indebtedness; Loan Accounts.

(a) Extensions of Credit. The Loans made by each Lender and the Letters of
Credit issued by the Issuing Bank shall be evidenced by one or more accounts or
records maintained by such Lender and by the Administrative Agent in the
ordinary course of business. The accounts or records maintained by the
Administrative Agent, the Issuing Bank and each Lender shall be conclusive
absent manifest error of the amount of the Loans made by the Lenders to the
Borrower or the amounts of Letters of Credit issued by the Issuing Bank for the
account of the Borrower and the interest and payments thereon. Any failure to so
record or any error in doing so shall not, however, limit or otherwise affect
the obligation of the Borrower hereunder to pay any amount owing with respect to
the Loan Obligations. In the event of any conflict between the accounts and
records maintained by any Lender or the Issuing Bank and the accounts and
records of the Administrative Agent in respect of such matters, the accounts and
records of the Administrative Agent shall control in the absence of manifest
error. Upon the request of any Lender made through the Administrative Agent, the
Borrower shall execute and deliver to such Lender (through the Administrative
Agent) a Revolving Loan Note, a Swingline

 

50



--------------------------------------------------------------------------------

Note or Initial Term Loan Note and/or Incremental Term Loan Note, as applicable,
which shall evidence such Lender’s Revolving Loans, Swingline Loans, Initial
Term Loan and/or Incremental Term Loan, as applicable, in addition to such
accounts or records. Each Lender may attach schedules to its Notes and endorse
thereon the date, amount and maturity of its Loans and payments with respect
thereto.

(b) Participations. In addition to the accounts and records referred to in
subsection (a), each Lender and the Administrative Agent shall maintain in
accordance with its usual practice accounts or records evidencing the purchases
and sales by such Lender of participations in Letters of Credit and Swingline
Loans. In the event of any conflict between the accounts and records maintained
by the Administrative Agent and the accounts and records of any Lender in
respect of such matters, the accounts and records of the Administrative Agent
shall control in the absence of manifest error.

Section 2.8 Manner of Payment.

(a) Each payment (including any prepayment) by the Borrower on account of the
principal of or interest on the Loans, Commitment Fees and any other amount owed
to the Lenders or the Administrative Agent or any of them under this Agreement
or the Notes shall be made not later than 1:00 p.m. on the date specified for
payment under this Agreement to the Administrative Agent at the Administrative
Agent’s Office, for the account of the Lenders or the Administrative Agent, as
the case may be, in Dollars in immediately available funds. Any payment received
by the Administrative Agent after 1:00 p.m. shall be deemed received on the next
Business Day. Receipt by the Administrative Agent of any payment intended for
any Lender or Lenders hereunder prior to 1:00 p.m. on any Business Day shall be
deemed to constitute receipt by such Lender or Lenders on such Business Day. In
the case of a payment for the account of a Lender, the Administrative Agent will
promptly, but no later than the close of business on the date such payment is
deemed received, thereafter distribute the amount so received in like funds to
such Lender. If the Administrative Agent shall not have received any payment
from the Borrower as and when due, the Administrative Agent will promptly notify
the Lenders accordingly. In the event that the Administrative Agent shall fail
to make distribution to any Lender as required under this Section 2.8, the
Administrative Agent agrees to pay such Lender interest from the date such
payment was due until paid at the Federal Funds Rate.

(b) The Borrower agrees to pay principal, interest, fees and all other amounts
due hereunder or under the Notes without set-off or counterclaim or any
deduction whatsoever.

(c) Subject to any contrary provisions in the definition of Interest Period, if
any payment under this Agreement or any of the other Loan Documents is specified
to be made on a day which is not a Business Day, it shall be made on the next
Business Day, and such extension of time shall in such case be included in
computing interest and fees, if any, in connection with such payment.

(d) Notwithstanding the foregoing clause (a), if there exists a Defaulting
Lender each payment by the Borrower to such Defaulting Lender hereunder shall be
applied in accordance with Section 5.15(a)(ii).

 

51



--------------------------------------------------------------------------------

Section 2.9 Reimbursement.

(a) Whenever any Lender shall sustain or incur any losses or reasonable
out-of-pocket expenses in connection with (i) failure by the Borrower to borrow,
Continue or Convert any LIBOR Advance after having given notice of its intention
to borrow, Continue or Convert such Advance in accordance with Section 2.2
(whether by reason of the Borrower’s election not to proceed or the
non-fulfillment of any of the conditions set forth in Article 3 or for any other
reason other than the failure of such Lender to fund its portion of such
Advance), or (ii) prepayment (or failure to prepay after giving notice thereof)
of any LIBOR Advance in whole or in part for any reason, the Borrower agrees to
pay to such Lender, upon the earlier of such Lender’s demand or the Maturity
Date, an amount sufficient to compensate such Lender for all such losses and
out-of-pocket expenses. Such Lender’s good faith determination of the amount of
such losses or out-of-pocket expenses, as set forth in writing and accompanied
by calculations in reasonable detail demonstrating the basis for its demand,
shall be presumptively correct absent manifest error.

(b) Losses subject to reimbursement hereunder shall include, without limitation,
expenses incurred by any Lender or any participant of such Lender permitted
hereunder in connection with the re-employment of funds prepaid, paid, repaid,
not borrowed, or not paid, as the case may be, and will be payable whether the
Maturity Date is changed by virtue of an amendment hereto (unless such amendment
expressly waives such payment) or as a result of acceleration of the Loan
Obligations.

Section 2.10 Pro Rata Treatment.

(a) Advances. Each Advance under the Revolving Loan Commitment and, if
applicable, the Delayed Draws or the Incremental Term Loan Commitments, from the
Lenders hereunder made on or after the Closing Date, shall be made pro rata on
the basis of the respective Commitment Ratios of the Lenders. On the Closing
Date, each Advance from the Lenders under the Closing Date Draw shall be made
pro rata on the basis of the respective Commitment Ratios of the Lenders.

(b) Payments. Each payment and prepayment of principal of the Loans, and, except
as provided in each of Section 2.2(e) and Article 10, each payment of interest
on the Loans, shall be made to the Lenders pro rata on the basis of their
respective unpaid principal amounts outstanding immediately prior to such
payment or prepayment.

(c) Adjustments. If any Lender shall, by exercising any right of setoff or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or other obligations hereunder resulting in such
Lender’s receiving payment of a proportion of the aggregate amount of its Loans
and accrued interest thereon or other such obligations (other than pursuant to
Sections 2.9, 2.12, 5.11, 10.3 and 11.2) greater than its pro rata share thereof
as provided herein, then the Lender receiving such greater proportion shall
(i) notify the Administrative Agent of such fact, and (ii) purchase (for cash at
face value) participations in the Loans and such other obligations of the other
Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them; provided that

 

52



--------------------------------------------------------------------------------

(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and

(ii) the provisions of this paragraph shall not be construed to apply to (x) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement (including, without limitation, Section 2.17 hereof),
(y) or the application of Cash Collateral provided for in Section 2.15 (z) any
payment obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or participations in Swingline Loans and
Letters of Credit to any assignee or participant, other than to the Borrower or
any Subsidiary thereof (as to which the provisions of this paragraph shall
apply).

The Borrower and each Subsidiary consent to the foregoing and agree, to the
extent they may effectively do so under Applicable Law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower and each Subsidiary rights of setoff and counterclaim with
respect to such participation as fully as if such Lender were a direct creditor
of the Borrower and each Subsidiary in the amount of such participation.

Section 2.11 Capital Adequacy. If any Lender or the Issuing Bank determines that
any Change in Law affecting such Lender or the Issuing Bank or any lending
office of such Lender or such Lender’s or the Issuing Bank’s holding company, if
any, regarding capital or liquidity requirements, has or would have the effect
of reducing the rate of return on such Lender’s or the Issuing Bank’s capital or
on the capital of such Lender’s or the Issuing Bank’s holding company, if any,
as a consequence of this Agreement, the Revolving Loan Commitment of such Lender
or the Loans made by, or participations in Letters of Credit or Swingline Loans
held by, such Lender, or the Letters of Credit issued by the Issuing Bank, to a
level below that which such Lender or the Issuing Bank or such Lender’s or the
Issuing Bank’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or the Issuing Bank’s policies and the
policies of such Lender’s or the Issuing Bank’s holding company with respect to
capital adequacy), then from time to time upon written request of such Lender or
such Issuing Bank the Borrower shall promptly pay to such Lender or the Issuing
Bank, as the case may be, such additional amount or amounts as will compensate
such Lender or the Issuing Bank or such Lender’s or the Issuing Bank’s holding
company for any such reduction suffered. Notwithstanding the foregoing, the
Borrower shall only be obligated to compensate such Lender or the Issuing Bank
for any amount under this Section arising or occurring during (i) in the case of
each such request for compensation, any time or period commencing not more than
ninety (90) days prior to the date on which such Lender or the Issuing Bank
submits such request and (ii) any other time or period during which, because of
the unannounced retroactive application of such law, regulation, interpretation,
request or directive, such Lender or Issuing Bank could not reasonably have
known that the resulting reduction in return might arise.

Section 2.12 Taxes.

(a) Defined Terms. For purposes of this Section 2.12, the term “Lender” includes
the Issuing Bank and the term “Applicable Law” includes FATCA.

 

53



--------------------------------------------------------------------------------

(b) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by Applicable Law. If
any Applicable Law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with Applicable Law and, if such Tax is an Indemnified Tax, then the sum payable
by the Borrower shall be increased as necessary so that, after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section), the applicable Recipient
receives an amount equal to the sum it would have received had no such deduction
or withholding been made.

(c) Payments of Other Taxes by the Borrower. The Borrower shall timely pay to
the relevant Governmental Authority in accordance with Applicable Law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.

(d) Indemnification by the Borrower. The Borrower shall indemnify each
Recipient, within ten (10) days after demand therefor, for the full amount of
any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Recipient (with a
copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Recipient, shall be conclusive absent manifest error.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 11.5(d) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

(f) Evidence of Payments. As soon as practicable after any payment of Taxes by
the Borrower to a Governmental Authority pursuant to this Section 2.12, the
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

 

54



--------------------------------------------------------------------------------

(g) Status of Lenders.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.12(g)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person:

(A) Any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from United
States federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, United States federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN establishing an exemption from, or reduction of, United States
federal withholding Tax pursuant to the “business profits” or “other income”
article of such tax treaty;

(2) executed originals of IRS Form W-8ECI;

 

55



--------------------------------------------------------------------------------

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit K-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN; or

(4) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit K-2 or
Exhibit K-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit K-4 on
behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by Applicable Law as a
basis for claiming exemption from or a reduction in United States federal
withholding Tax, duly completed, together with such supplementary documentation
as may be prescribed by Applicable Law to permit the Borrower or the
Administrative Agent to determine the withholding or deduction required to be
made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
United States federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by Applicable
Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

 

56



--------------------------------------------------------------------------------

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(h) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.12 (including by
the payment of additional amounts pursuant to this Section 2.12), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(i) Survival. Each party’s obligations under this Section 2.12 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

Section 2.13 Letters of Credit.

(a) Subject to the terms and conditions hereof, the Issuing Bank, on behalf of
the Lenders, and in reliance on the agreements of the Lenders set forth in
Section 2.13(d), hereby agrees to issue one or more Letters of Credit in a face
amount not to exceed the Available Letter of Credit Commitment determined
immediately prior to giving effect to the issuance thereof; provided, however,
that the Issuing Bank shall not issue any Letter of Credit unless the conditions
precedent to the issuance thereof set forth in Section 3.3 have been satisfied,
and shall have no obligation to issue any Letter of Credit if any Default then
exists or would be caused thereby or if, after giving effect to such issuance,
the Available Revolving Loan Commitment or the Available Letter of Credit
Commitment would be less than zero; and provided further, however, that at no
time shall the total Letter of Credit Obligations outstanding hereunder exceed
$20,000,000. Each Letter of Credit shall (i) be denominated in Dollars, and
(ii) expire no later than the earlier to occur of (A) the fifth (5th) Business
Day prior to the Revolving Loan Maturity Date or (B) one (1) year after its date
of issuance (but may contain provisions for automatic renewal; provided that no
Default or Event of Default exists on the renewal date or would be caused by
such renewal). Each Letter of Credit shall be subject to the Uniform Customs and

 

57



--------------------------------------------------------------------------------

Practice for Documentary Credits (2007 Revision), or the International Chamber
of Commerce Publication No. 500, as applicable, and, to the extent not
inconsistent therewith, the laws of the State of New York. The Issuing Bank
shall not at any time be obligated to issue, or cause to be issued, any Letter
of Credit if such issuance would conflict with, or cause the Issuing Bank to
exceed any limits imposed by, any Applicable Law. If a Letter of Credit provides
that it is automatically renewable unless notice is given by the Issuing Bank
that it will not be renewed, the Issuing Bank shall not be bound to give a
notice of non-renewal unless directed to do so by the Required Lenders at least
sixty-five (65) days prior to the then scheduled expiration date of such Letter
of Credit.

(b) The Borrower may from time to time request the issuance of, and be provided
with by the Issuing Bank, Letters of Credit. The Borrower shall execute and
deliver to the Administrative Agent and the Issuing Bank a Request for Issuance
of Letter of Credit for each Letter of Credit to be issued by the Issuing Bank,
not later than 12:00 noon on the fifth (5th) Business Day preceding the date on
which the requested Letter of Credit is to be issued, or such shorter notice as
may be acceptable to the Issuing Bank and the Administrative Agent. Upon receipt
of any such Request for Issuance of Letter of Credit, subject to satisfaction of
all conditions precedent thereto as set forth in Section 3.3, the Issuing Bank
shall process such Request for Issuance of Letter of Credit and the
certificates, documents and other papers and information delivered to it in
connection therewith in accordance with its customary procedures and shall
promptly issue the Letter of Credit requested thereby. The Issuing Bank shall
furnish a copy of such Letter of Credit to the Borrower and the Administrative
Agent following the issuance thereof. The Borrower shall pay or reimburse the
Issuing Bank for normal and customary costs and expenses incurred by the Issuing
Bank in issuing, effecting payment under, amending or otherwise administering
the Letters of Credit.

(c) At such time as the Administrative Agent shall be notified by the Issuing
Bank that the beneficiary under any Letter of Credit has drawn on the same, the
Administrative Agent shall promptly notify the Borrower and each Lender with a
Revolving Loan Commitment, by telephone or telecopy, of the amount of the draw
and, in the case of each Lender with a Revolving Loan Commitment, such Lender’s
portion of such draw amount as calculated in accordance with its Revolving Loan
Commitment Ratio.

(d) The Borrower hereby agrees to immediately reimburse the Issuing Bank for
amounts paid by the Issuing Bank in respect of draws under a Letter of Credit
issued at the Borrower’s request. In order to facilitate such repayment, the
Borrower hereby irrevocably requests the Lenders having a Revolving Loan
Commitment, and such Lenders hereby severally agree, on the terms and conditions
of this Agreement (other than as provided in Article 2 with respect to the
amounts of, the timing of requests for, and the repayment of Advances hereunder
and in Section 3.3 with respect to conditions precedent to Advances hereunder),
with respect to any drawing under a Letter of Credit prior to the occurrence of
an event described in Sections 8.1(g) or (h), to make an Advance (which Advance
may be a LIBOR Advance if the Borrower so requests in a timely manner or may be
Converted to a LIBOR Advance as provided in this Agreement) to the Borrower on
each day on which a draw is made under any Letter of Credit and in the amount of
such draw, and to pay the proceeds of such Advance directly to the Issuing Bank
to reimburse the Issuing Bank for the amount paid by it upon such draw. Each
Lender having a Revolving Loan Commitment shall pay its share of such Advance by
paying its portion of such Advance to the Administrative Agent in accordance
with Article 2 and its Revolving

 

58



--------------------------------------------------------------------------------

Loan Commitment Ratio, without reduction for any set-off or counterclaim of any
nature whatsoever and regardless of whether any Default or Event of Default
(other than with respect to an event described in Sections 8.1(g) or (h)) then
exists or would be caused thereby. If at any time that any Letters of Credit are
outstanding, any of the events described in Sections 8.1(g) or (h) shall have
occurred and be continuing, then each Lender having a Revolving Loan Commitment
shall, automatically upon the occurrence of any such event and without any
action on the part of the Issuing Bank, the Borrower, the Administrative Agent
or such Lender, be deemed to have purchased an undivided participation in the
face amount of all Letters of Credit then outstanding in an amount equal to such
Lender’s Revolving Loan Commitment Ratio of such Letters of Credit, and each
Lender having a Revolving Loan Commitment shall, notwithstanding such Default or
Event of Default, upon a drawing under any Letter of Credit, immediately pay to
the Administrative Agent for the account of the Issuing Bank, in immediately
available funds, the amount of such Lender’s participation in such drawn amount
(and the Issuing Bank shall deliver to such Lender a loan participation
certificate dated the date of the occurrence of such event and in the amount of
such Lender’s Revolving Loan Commitment Ratio). The disbursement of funds in
connection with a draw under a Letter of Credit pursuant to this Section 2.13(d)
shall be subject to the terms and conditions of Article 2. The obligation of
each Lender having a Revolving Loan Commitment to make payments to the
Administrative Agent, for the account of the Issuing Bank, in accordance with
this Section 2.13 shall be absolute and unconditional and no such Lender shall
be relieved of its obligations to make such payments by reason of noncompliance
by any other Person with the terms of the Letter of Credit or for any other
reason. The Administrative Agent shall promptly remit to the Issuing Bank the
amounts so received from the other Lenders. Any overdue amounts payable by the
Lenders having a Revolving Loan Commitment to the Issuing Bank in respect of a
draw under any Letter of Credit shall bear interest, payable on demand, at the
Federal Funds Rate.

(e) The Borrower agrees that any action taken or omitted to be taken by the
Issuing Bank in connection with any Letter of Credit, except for such actions or
omissions as shall constitute gross negligence or willful misconduct on the part
of the Issuing Bank, shall be binding on the Borrower as between the Borrower
and the Issuing Bank, and shall not result in any liability of the Issuing Bank
to the Borrower. The obligation of the Borrower to reimburse the Lenders for
Advances made to reimburse the Issuing Bank for draws under the Letter of Credit
shall be absolute, unconditional and irrevocable, and shall be paid strictly in
accordance with the terms of this Agreement under all circumstances whatsoever,
including, without limitation, the following circumstances:

(i) any lack of validity or enforceability of any Loan Document;

(ii) any amendment or waiver of or consent to any departure from any or all of
the Loan Documents;

(iii) any improper use which may be made of any Letter of Credit or any improper
acts or omissions of any beneficiary or transferee of any Letter of Credit in
connection therewith;

 

59



--------------------------------------------------------------------------------

(iv) the existence of any claim, set-off, defense or any right which the
Borrower may have at any time against any beneficiary or any transferee of any
Letter of Credit (or Persons for whom any such beneficiary or any such
transferee may be acting) or any Lender (other than the defense of payment to
such Lender in accordance with the terms of this Agreement) or any other Person,
whether in connection with any Letter of Credit, any transaction contemplated by
any Letter of Credit, this Agreement or any other Loan Document, or any
unrelated transaction;

(v) any statement or any other documents presented under any Letter of Credit
proving to be insufficient, forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect whatsoever;

(vi) the insolvency of any Person issuing any documents in connection with any
Letter of Credit;

(vii) any breach of any agreement between the Borrower and any beneficiary or
transferee of any Letter of Credit, provided that the same shall not have
resulted from the gross negligence or willful misconduct of the Issuing Bank;

(viii) any irregularity in the transaction with respect to which any Letter of
Credit is issued, including, without limitation, any fraud by the beneficiary or
any transferee of such Letter of Credit, provided that the same shall not be the
result of the gross negligence or willful misconduct of the Issuing Bank;

(ix) any errors, omissions, interruptions or delays in transmission or delivery
of any messages, by mail, cable, telegraph, wireless or otherwise, whether or
not they are in code, provided that the same shall not be the result of the
gross negligence or willful misconduct of the Issuing Bank;

(x) any act, error, neglect, default, omission, insolvency or failure of
business of any of the correspondents of the Issuing Bank, provided that the
same shall not have constituted gross negligence or willful misconduct of the
Issuing Bank;

(xi) any other circumstances arising from causes beyond the control of the
Issuing Bank;

(xii) payment by the Issuing Bank under any Letter of Credit against
presentation of a sight draft or a certificate which does not comply with the
terms of such Letter of Credit, provided that such payment shall not have
constituted gross negligence or willful misconduct of the Issuing Bank; and

(xiii) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, provided that such other circumstances or happenings shall
not have been the result of gross negligence or willful misconduct of the
Issuing Bank.

(f) Each Lender having a Revolving Loan Commitment shall be responsible for its
pro rata share (based on such Lender’s Revolving Loan Commitment Ratio) of any
and all reasonable out-of-pocket costs, expenses (including, without limitation,
reasonable legal fees) and disbursements which may be incurred or made by the
Issuing Bank in connection with the collection of any amounts due under, the
administration of, or the presentation or enforcement of any rights conferred by
any Letter of Credit, the Borrower’s or any guarantor’s obligations to reimburse
or otherwise. In the event the Borrower shall fail to pay such expenses of the
Issuing

 

60



--------------------------------------------------------------------------------

Bank within ten (10) days after demand for payment by the Issuing Bank, each
Lender having a Revolving Loan Commitment shall thereupon pay to the Issuing
Bank its pro rata share (based on such Lender’s Revolving Loan Commitment Ratio)
of such expenses within five (5) days from the date of the Issuing Bank’s notice
to the Lenders having a Revolving Loan Commitment of the Borrower’s failure to
pay; provided, however, that if the Borrower or any guarantor shall thereafter
pay such expense, the Issuing Bank will repay to each Lender having a Revolving
Loan Commitment Ratio the amounts received from such Lender hereunder.

(g) The Borrower agrees that each Advance by the Lenders having a Revolving Loan
Commitment to reimburse the Issuing Bank for draws under any Letter of Credit,
shall, for all purposes hereunder, be deemed to be an Advance under the
Revolving Loan Commitment to the Borrower and shall be payable and bear interest
in accordance with all other Revolving Loans to the Borrower.

(h) Notwithstanding anything to the contrary contained in this Agreement, this
Section 2.13 shall be subject to the terms and conditions of Section 2.15 and
Section 2.16.

Section 2.14 Incremental Increases.

(a) Request for Increase. At any time after the Delayed Draw Termination Date,
upon written notice to the Administrative Agent, the Borrower may, from time to
time, request (i) one or more incremental term loans (each, an “Incremental Term
Loan”) or (ii) one or more increases in the Revolving Loan Commitments (each, a
“Revolving Loan Commitment Increase” and, together with the Incremental Term
Loans, the “Incremental Increases”); provided that (A) the initial aggregate
principal amount for all prior Incremental Increases together with the requested
Incremental Increase, when added to the aggregate principal amount of all New
Securities incurred after the Closing Date, shall not exceed the Incremental
Indebtedness Limit, (B) any such request shall be in a minimum amount of
$50,000,000 for any Incremental Term Loan or $5,000,000 for any Revolving Loan
Commitment Increase or, if less, the remaining amount permitted pursuant to this
clause (a) and (C) the aggregate principal amount for all Revolving Loan
Commitment Increases shall not exceed $10,000,000.

(b) Incremental Lenders. Each notice from the Borrower pursuant to this Section
shall set forth the requested amount and proposed terms of the relevant
Incremental Increases. Incremental Increases may be provided by any existing
Lender (but no existing Lender will have an obligation to make a portion of any
Incremental Increase) or by any other Persons (each, an “Incremental Lender”);
provided that the Administrative Agent, the Issuing Bank and the Swingline
Lender, as applicable, shall have consented (such consent not to be unreasonably
withheld, conditioned or delayed) to such Incremental Lender’s providing such
Incremental Increase to the extent any such consent would be required under
Section 11.5(b) for an assignment of Loans or Revolving Loan Commitments, as
applicable, to such Incremental Lender. At the time of sending such notice, the
Borrower (in consultation with the Administrative Agent) shall specify the time
period within which each Incremental Lender is requested to respond, which shall
in no event be less than ten (10) Business Days from the date of delivery of
such notice to the proposed Incremental Lenders. Each proposed Incremental
Lender may elect or decline, in its sole discretion, and shall notify the
Administrative Agent within such time period whether it agrees, to provide an
Incremental Increase and, if so, whether by an amount equal to, greater than or
less than requested. Any Person not responding within such time period shall be
deemed to have declined to provide an Incremental Increase.

 

61



--------------------------------------------------------------------------------

(c) Incremental Increase Effective Date and Allocations. The Administrative
Agent and the Borrower shall determine the effective date (each, an “Incremental
Increase Effective Date”) and the final allocation of such Incremental Increase.
The Administrative Agent shall promptly notify the Borrower and the Incremental
Lenders of the final allocation of such Incremental Increase (limited in the
case of the Incremental Lenders to their own respective allocations thereof) and
the Incremental Increase Effective Date.

(d) Conditions to Effectiveness of Increase. Any Incremental Increase shall
become effective as of the applicable Incremental Increase Effective Date;
provided that:

(i) no Default or Event of Default shall exist on such Incremental Increase
Effective Date immediately prior to or after giving effect to (A) such
Incremental Increase or (B) the making of any extension of credit pursuant
thereto;

(ii) after giving effect to the incurrence of such Incremental Increase (and
assuming that such Incremental Increase is fully funded), the Borrower shall be
in compliance with the Debt Incurrence Test;

(iii) all of the representations and warranties of the Borrower under this
Agreement and the other Loan Documents (including, without limitation, all
representations and warranties with respect to the Subsidiaries), which are made
at and as of the time of such Incremental Increase (except to the extent
previously fulfilled in accordance with the terms hereof and to the extent
relating specifically to a specific prior date), shall be true and correct at
such time in all material respects (except to the extent that any such
representation and warranty is qualified by materiality or Materially Adverse
Effect, in which case such representation and warranty shall be true and correct
in all respects), both before and after giving effect to such Incremental
Increase, and after giving effect to any updates to information provided to the
Lenders in accordance with the terms of such representations and warranties;

(iv) in the case of each Incremental Term Loan (the terms of which shall be set
forth in the relevant Incremental Increase Amendment):

(A) such Incremental Term Loan will mature and amortize in a manner reasonably
acceptable to the Incremental Term Lenders making such Incremental Term Loan and
the Borrower, but will not in any event have a shorter weighted average life to
maturity than the remaining weighted average life to maturity of the Initial
Term Loan or a maturity date earlier than the latest Maturity Date then in
effect;

(B) the Effective Yield for such Incremental Term Loan may not exceed by more
than 0.50% the Effective Yield then applicable to the Initial Term Loan (as in
effect immediately prior to the effectiveness of such Incremental Term Loan
Commitment) unless the Effective Yield applicable to the Initial Term Loan is
adjusted to equal the Effective Yield applicable to such Incremental Term Loans
minus 0.50%;

(C) except as provided above, all other terms and conditions applicable to any
Incremental Term Loan, to the extent not consistent with the terms and
conditions applicable to the Initial Term Loan, shall be reasonably satisfactory
to the Administrative Agent and the Borrower;

 

62



--------------------------------------------------------------------------------

(v) in the case of each Revolving Loan Commitment Increase (the terms of which
shall be set forth in the relevant Incremental Increase Amendment):

(A) such Revolving Loan Commitment Increase shall mature on the Revolving Loan
Maturity Date and shall be subject to the same terms and conditions as the
Revolving Loans;

(B) all outstanding Revolving Loans and the Revolving Loan Commitment Ratios of
Swingline Loans and Letter of Credit Obligations will be reallocated by the
Administrative Agent on the applicable Incremental Increase Effective Date among
the Lenders with a Revolving Loan Commitment (including the Incremental Lenders
providing such Revolving Loan Commitment Increase) in accordance with their
revised Revolving Loan Commitment Ratios (and the applicable Lenders (including
the Incremental Lenders providing such Revolving Loan Commitment Increase) agree
to make all payments and adjustments necessary to effect such reallocation and
the Borrower shall pay any and all costs required pursuant to Section 2.9 in
connection with such reallocation as if such reallocation were a repayment); and

(C) any Incremental Lender with a Revolving Loan Commitment Increase shall be
entitled to the same voting rights as the existing Lenders with Revolving Loan
Commitments and any extensions of credit made in connection with each Revolving
Loan Commitment Increase shall receive proceeds of prepayments on the same basis
as the other Revolving Loans made hereunder; and

(vi) each Incremental Increase shall constitute Loan Obligations and shall rank
(A) with respect to each Revolving Loan Commitment Increase, pari passu with the
existing Loan Obligations consisting of Revolving Credit Commitments and
Revolving Loans and (B) with respect to each Incremental Term Loan, (1) pari
passu or junior in right of payment and (2) pari passu or junior with respect to
Liens with the existing Loan Obligations with respect to the Initial Term Loan;

(vii) the Incremental Lenders shall be included in any determination of the
Required Lenders; and

(viii) each such Incremental Increase shall be effected pursuant to (A) an
amendment (an “Incremental Increase Amendment”) to this Agreement and, as
appropriate, the other Loan Documents, executed by the Borrower, the
Administrative Agent and the applicable Incremental Lenders, which Incremental
Increase Amendment may, without the consent of any other Lenders, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent, to effect
the provisions of this Section 2.14 and (B) to the extent that any Incremental
Increase ranks junior in right or payment or junior with respect to Liens, an
intercreditor agreement executed by the Borrower, the Administrative Agent and
the applicable Lenders.

(e) Conflicting Provisions. This Section shall supersede any provisions in
Sections 2.10 or 11.12 to the contrary.

 

63



--------------------------------------------------------------------------------

Section 2.15 Cash Collateral. At any time that there shall exist a Defaulting
Lender, within one Business Day following the written request of the
Administrative Agent, the Issuing Bank or the Swingline Lender (with a copy to
the Administrative Agent), the Borrower shall Cash Collateralize the Fronting
Exposure of the Issuing Bank and/or the Swingline Lender, as applicable, with
respect to such Defaulting Lender (determined after giving effect to
Section 2.16(a)(iv) and any Cash Collateral provided by such Defaulting Lender)
in an amount not less than the Minimum Collateral Amount.

(a) Grant of Security Interest. The Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to the Administrative
Agent, for the benefit of the Issuing Bank and the Swingline Lender, and agrees
to maintain, a first priority security interest in all such Cash Collateral as
security for the Defaulting Lender’s obligation to fund participations in
respect of Letter of Credit Obligations and Swingline Loans, to be applied
pursuant to subsection (b) below. If at any time the Administrative Agent
determines that Cash Collateral is subject to any right or claim of any Person
other than the Administrative Agent, the Issuing Bank and the Swingline Lender
as herein provided (other than Liens referred to in clause (a) of the definition
of Permitted Liens), or that the total amount of such Cash Collateral is less
than the Minimum Collateral Amount, the Borrower will, promptly upon demand by
the Administrative Agent, pay or provide to the Administrative Agent additional
Cash Collateral in an amount sufficient to eliminate such deficiency (after
giving effect to any Cash Collateral provided by the Defaulting Lender).

(b) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 2.15 or Section 2.16 in
respect of Letters of Credit and Swingline Loans shall be applied to the
satisfaction of the Defaulting Lender’s obligation to fund participations in
respect of Letter of Credit Obligations and Swingline Loans (including, as to
Cash Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.

(c) Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce the Fronting Exposure of the Issuing Bank and/or the
Swingline Lender, as applicable, shall no longer be required to be held as Cash
Collateral pursuant to this Section 2.15 following (i) the elimination of the
applicable Fronting Exposure (including by the termination of Defaulting Lender
status of the applicable Lender), or (ii) the determination by the
Administrative Agent, the Issuing Bank and the Swingline Lender that there
exists excess Cash Collateral; provided that, subject to Section 2.16, the
Person providing Cash Collateral, the Issuing Bank and the Swingline Lender may
agree that Cash Collateral shall be held to support future anticipated Fronting
Exposure or other obligations; and provided further that to the extent that such
Cash Collateral was provided by the Borrower, such Cash Collateral shall remain
subject to the security interest granted pursuant to the Loan Documents.

Section 2.16 Defaulting Lenders.

(a) Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by Applicable Law:

 

64



--------------------------------------------------------------------------------

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders and
Section 11.12.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article 8 or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 11.4 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the Issuing Bank and the Swingline Lender
hereunder; third, to Cash Collateralize the Fronting Exposure of the Issuing
Bank and the Swingline Lender with respect to such Defaulting Lender in
accordance with Section 2.15; fourth, as the Borrower may request (so long as no
Default or Event of Default exists), to the funding of any Loan or funded
participation in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(A) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans and funded participations under this Agreement and (B) Cash
Collateralize the Issuing Bank’s future Fronting Exposure with respect to such
Defaulting Lender with respect to future Letters of Credit and Swingline Loans
issued under this Agreement, in accordance with Section 2.15; sixth, to the
payment of any amounts owing to the Lenders, the Issuing Bank or the Swingline
Lender as a result of any judgment of a court of competent jurisdiction obtained
by any Lender, the Issuing Bank or the Swingline Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; seventh, so long as no Default or Event of Default exists, to
the payment of any amounts owing to the Borrower as a result of any judgment of
a court of competent jurisdiction obtained by the Borrower against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(1) such payment is a payment of the principal amount of any Loans or funded
participations in Letters of Credit or Swingline Loans in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (2) such Loans
were made or the related Letters of Credit or Swingline Loans were issued at a
time when the conditions set forth in Section 3.2 were satisfied or waived, such
payment shall be applied solely to pay the Loans of, and funded participations
in Letters of Credit or Swingline Loans owed to, all Non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or funded
participations in Letters of Credit or Swingline Loans owed to, such Defaulting
Lender until such time as all Loans and funded and unfunded participations in
Letter of Credit Obligations and Swingline Loans are held by the Lenders pro
rata in accordance with the Revolving Loan Commitments without giving effect to
Section 2.16(a)(iv). Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.16(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

 

65



--------------------------------------------------------------------------------

(iii) Certain Fees.

(A) For Commitment Fees: No Defaulting Lender shall be entitled to receive any
Commitment Fee for any period during which that Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender).

(B) Each Defaulting Lender shall be entitled to receive letter of credit
commissions pursuant to Section 2.4(c) for any period during which that Lender
is a Defaulting Lender only to the extent allocable to its Revolving Loan
Commitment Ratio of the stated amount of Letters of Credit for which it has
provided Cash Collateral pursuant to Section 2.15.

(C) With respect to any Revolving Commitment Fee or letter of credit commission
not required to be paid to any Defaulting Lender pursuant to clause (A) or
(B) above, the Borrower shall (1) pay to each Non-Defaulting Lender that portion
of any such fee otherwise payable to such Defaulting Lender with respect to such
Defaulting Lender’s participation in Letter of Credit Obligations or Swingline
Loans that has been reallocated to such Non-Defaulting Lender pursuant to clause
(iv) below, (2) pay to each Issuing Bank and Swingline Lender, as applicable,
the amount of any such fee otherwise payable to such Defaulting Lender to the
extent allocable to such Issuing Bank’s or Swingline Lender’s Fronting Exposure
to such Defaulting Lender, and (3) not be required to pay the remaining amount
of any such fee.

(iv) Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s participation in Letter of Credit Obligations and
Swingline Loans shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Revolving Loan Commitment Ratios (calculated
without regard to such Defaulting Lender’s Revolving Loan Commitment) but only
to the extent that (x) the conditions set forth in Section 3.2 are satisfied at
the time of such reallocation (and, unless the Borrower shall have otherwise
notified the Administrative Agent at such time, the Borrower shall be deemed to
have represented and warranted that such conditions are satisfied at such time),
and (y) such reallocation does not cause the aggregate principal amount at such
time of any Non-Defaulting Lender’s outstanding Revolving Loans and such
Non-Defaulting Lender’s participation in Letter of Credit Obligations and
Swingline Loans at such time to exceed such Non-Defaulting Lender’s Revolving
Loan Commitment. No reallocation hereunder shall constitute a waiver or release
of any claim of any party hereunder against a Defaulting Lender arising from
that Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

(v) Cash Collateral, Repayment of Swingline Loans. If the reallocation described
in clause (iv) above cannot, or can only partially, be effected, the Borrower
shall, without prejudice to any right or remedy available to it hereunder or
under law, (x) first, prepay Swingline Loans in an amount equal to the Swingline
Lender’s Fronting Exposure and (y) second, Cash Collateralize the Issuing Bank’s
Fronting Exposure in accordance with the procedures set forth in Section 2.15.

 

66



--------------------------------------------------------------------------------

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent, the
Issuing Bank and the Swingline Lender agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), such Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held pro rata by the Lenders in accordance with the Commitments
(without giving effect to Section 2.16(a)(iv)), whereupon such Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

Section 2.17 Reverse Dutch Auction Prepayments.

(a) Notwithstanding anything to the contrary contained in this Agreement, the
Borrower may at any time and from time to time after the Delayed Draw
Termination Date conduct reverse Dutch auctions in order to prepay Term Loans
below par value on a non-pro rata basis (each, an “Auction”, and each such
Auction to be managed exclusively by the Administrative Agent or another
investment bank of recognized standing selected by the Borrower and acceptable
to the Administrative Agent (in such capacity, the “Auction Manager”)), so long
as the following conditions are satisfied:

(i) each Auction shall be conducted in accordance with the procedures, terms and
conditions set forth in this Section and the Auction Procedures;

(ii) no Default or Event of Default shall have occurred and be continuing on the
date of the delivery of each Auction Notice and at the time of prepayment of any
Term Loans in connection with any Auction and after giving effect to any
Indebtedness incurred in connection therewith;

(iii) the principal amount (calculated on the face amount thereof) of all Term
Loans that the Borrower offers to repay in any such Auction shall be no less
than $10,000,000 and whole increments of $1,000,000 in excess thereof (unless
another amount is agreed to by the Administrative Agent and Auction Manager);

(iv) after giving effect to any prepayment of Term Loans pursuant to this
Section and any Indebtedness incurred in connection therewith (A) Liquidity
shall not be less than $30,000,000 and (B) the aggregate amount of outstanding
Revolving Loans, Swingline Loans and Letter of Credit Obligations on such date
shall not be greater than $10,000,000;

(v) the aggregate principal amount (calculated on the face amount thereof) of
all Term Loans so prepaid by the Borrower shall automatically be cancelled and
retired by the Borrower on the settlement date of the relevant prepayment;

(vi) no more than one Auction may be ongoing at any one time;

 

67



--------------------------------------------------------------------------------

(vii) the aggregate principal amount (calculated on the face amount thereof) of
all Term Loans prepaid pursuant to this Section shall not exceed $100,000,000;

(viii) the Borrower represents and warrants that, at the time of each such
Auction and at the time of any prepayment of Term Loans pursuant to such
Auction, neither the Borrower nor any of its Subsidiaries shall have any
material non-public information (within the meaning of the United States federal
securities laws, “MNPI”) with respect to the Borrower and its Subsidiaries or
with respect to the Loans or any securities of the Borrower and its Subsidiaries
that has not been previously disclosed in writing to the Administrative Agent
and the Lenders (other than because such Lender does not wish to receive MNPI)
prior to such time and could reasonably be expected to have a material effect
upon, or otherwise be material to, a Lender’s decision to participate in the
Auction;

(ix) at the time of each prepayment of Term Loans through the Auction the
Borrower shall have delivered to the Administrative Agent and the Auction
Manager an officer’s certificate executed by an Authorized Signatory of the
Borrower certifying as to compliance with the preceding clauses (ii), (iv) and
(viii);

(x) any Auction shall be offered to all Lenders with a Commitment or outstanding
Loans of the applicable tranche of Term Loans that are to be prepaid on a pro
rata basis; and

(xi) the Borrower shall only use (A) Excess Cash Flow that it is permitted to
retain pursuant to Section 2.6(b)(iv) or (B) one time in any consecutive six
(6) month period, the proceeds of Equity Issuances consisting solely of Capital
Stock (other than Disqualified Stock) of the Borrower that it is permitted to
retain pursuant to Section 2.6(b)(v)(B), in each case for such prepayment (it
being acknowledged and agreed that, for the avoidance of doubt, no prepayment of
any Term Loans pursuant to this Section 2.17 shall be made from the proceeds of
any Revolving Loan, any creation, assumption or incurrence of Indebtedness, any
Asset Sale or any insurance or condemnation proceeding).

(b) The Borrower must terminate an Auction if it fails to satisfy one or more of
the conditions set forth above which are required to be met at the time which
otherwise would have been the time of prepayment of Term Loans pursuant to the
respective Auction. If the Borrower commences any Auction (and all relevant
requirements set forth above which are required to be satisfied at the time of
the commencement of the respective Auction have in fact been satisfied), and if
at such time of commencement the Borrower reasonably believes that all required
conditions set forth above which are required to be satisfied at the time of the
prepayment of Term Loans pursuant to such Auction shall be satisfied, then the
Borrower shall have no liability to any Lender for any termination of the
respective Auction as a result of its failure to satisfy one or more of the
conditions set forth above which are required to be met at the time which
otherwise would have been the time of prepayment of Term Loans pursuant to the
respective Auction, and any such failure shall not result in any Default
hereunder. With respect to all prepayments of Term Loans made by the Borrower
pursuant to this Section, (i) the Borrower shall pay on the settlement date of
each such prepayment all accrued and unpaid interest and fees (except to the
extent otherwise set forth in the relevant offering documents), if any, on the
prepaid Term Loans up to the settlement date of such prepayment and (ii) such
prepayments shall not constitute voluntary or mandatory payments or prepayments
for purposes of this Agreement, including, without limitation, Section 2.6.

 

68



--------------------------------------------------------------------------------

(c) The Administrative Agent and the Lenders hereby consent to the Auctions and
the other transactions contemplated by this Section (provided that no Lender
shall have an obligation to participate in any such Auctions) and hereby waive
the requirements of any provision of this Agreement (including, without
limitation, Sections 2.6 and 2.10), it being understood and acknowledged that
prepayments of the Term Loans by the Borrower contemplated by this Section shall
not constitute Investments by the Borrower) that may otherwise prohibit any
Auction or any other transaction contemplated by this Section. The Auction
Manager acting in its capacity as such hereunder shall be entitled to the
benefits of the provisions of Section 5.11 and Article 9 mutatis mutandis as if
each reference therein to the “Administrative Agent” were a reference to the
Auction Manager, and the Administrative Agent shall cooperate with the Auction
Manager as reasonably requested by the Auction Manager in order to enable it to
perform its responsibilities and duties in connection with each Auction.

Section 2.18 Extensions of Term Loans and Revolving Loan Commitments.

(a) Notwithstanding anything to the contrary contained in this Agreement,
pursuant to one or more offers (each, an “Extension Offer”) made from time to
time after the Delayed Draw Termination Date by the Borrower to all Lenders of
any tranche of Term Loans with a like maturity date or Revolving Loan
Commitments with a like maturity date, in each case on a pro rata basis (based
on the aggregate outstanding principal amount of the respective tranche of Term
Loans or Revolving Loan Commitments with a like maturity date, as the case may
be) and on the same terms to each such Lender, the Borrower is hereby permitted
to consummate from time to time transactions with individual Lenders that accept
the terms contained in such Extension Offers to extend the maturity date of each
such Lender’s Term Loans of such tranche and/or Revolving Loan Commitments of
such tranche and otherwise modify the terms of such Term Loans and/or Revolving
Loan Commitments pursuant to the terms of the relevant Extension Offer
(including, without limitation, by increasing the interest rate or fees payable
in respect of such Term Loans and/or Revolving Loan Commitments (and related
outstandings) and/or modifying the amortization schedule in respect of such Term
Loans) (each, an “Extension”, and each group of Term Loans or Revolving Loan
Commitments, as applicable, in each case as so extended, as well as the original
Term Loans and the original Revolving Loan Commitments (in each case not so
extended), being a separate “tranche”; any Extended Term Loans shall constitute
a separate tranche of Term Loans from the tranche of Term Loans from which they
were converted, and any Extended Revolving Loan Commitments shall constitute a
separate tranche of Revolving Loan Commitments from the tranche of Revolving
Loan Commitments from which they were converted), so long as the following terms
are satisfied:

(i) no Default or Event of Default shall have occurred and be continuing at the
time the offering document in respect of an Extension Offer is delivered to the
Lenders or immediately prior to the effectiveness of such Extension;

 

69



--------------------------------------------------------------------------------

(ii) except as to interest rates, fees and final maturity (which shall be
determined by the Borrower and set forth in the relevant Extension Offer), the
Revolving Loan Commitment of any Lender that agrees to an Extension with respect
to such Revolving Loan Commitment (an “Extending Revolving Loan Lender”)
extended pursuant to an Extension (an “Extended Revolving Loan Commitment”), and
the related outstandings, shall be a Revolving Loan Commitment (or related
outstandings, as the case may be) with the same terms as the original Revolving
Loan Commitments (and related outstandings); provided that:

(A) the borrowing and repayment (except for (1) payments of interest and fees at
different rates on Extended Revolving Loan Commitments (and related
outstandings), (2) repayments required upon the maturity date of the
non-extending Revolving Loan Commitments and (3) repayment made in connection
with a permanent repayment and termination of commitments in accordance with
clause (C) below) of Revolving Loans with respect to Extended Revolving Loan
Commitments after the applicable Extension date shall be made on a pro rata
basis with all other Revolving Loan Commitments;

(B) all Swingline Loans and Letters of Credit shall be participated on a pro
rata basis by all Lenders with Revolving Loan Commitments in accordance with
their applicable Revolving Loan Commitment Ratio;

(C) the permanent repayment of Revolving Loans with respect to, and termination
of, Extended Revolving Loan Commitments after the applicable Extension date
shall be made on a pro rata basis with all other Revolving Loan Commitments,
except that the Borrower shall be permitted to permanently repay and terminate
commitments of any such tranche on a better than a pro rata basis as compared to
any other tranche with a later maturity date than such tranche; and

(D) assignments and participations of Extended Revolving Loan Commitments and
extended Revolving Loans shall be governed by the same assignment and
participation provisions applicable to Revolving Loan Commitments and Revolving
Loans;

(iii) except as to interest rates, fees, amortization, final maturity date,
premium, required prepayment dates and participation in prepayments (which
shall, subject to immediately succeeding clauses (iv), (v) and (vi) below, be
determined by the Borrower and set forth in the relevant Extension Offer), the
Term Loans of any Lender that agrees to an Extension with respect to such Term
Loans (an “Extending Term Lender”) extended pursuant to any Extension (“Extended
Term Loans”) shall have the same terms as the tranche of Term Loans subject to
such Extension Offer;

(iv) the final maturity date of any Extended Term Loans shall be no earlier than
the latest Maturity Date hereunder;

(v) the weighted average life to maturity of any Extended Term Loans shall be no
shorter than the remaining weighted average life to maturity of the applicable
tranche of Term Loans extended thereby;

(vi) any Extended Term Loans may participate on a pro rata basis or a less than
pro rata basis (but not greater than a pro rata basis) in any voluntary or
mandatory repayments or prepayments hereunder, in each case as specified in the
respective Extension Offer;

 

70



--------------------------------------------------------------------------------

(vii) if the aggregate principal amount of Term Loans (calculated on the face
amount thereof) or Revolving Loan Commitments, as the case may be, in respect of
which Lenders who have issued such Term Loans and/or Revolving Loan Commitments,
as the case may be, shall have accepted the relevant Extension Offer shall
exceed the maximum aggregate principal amount of Term Loans or Revolving Loan
Commitments, as the case may be, offered to be extended by the Borrower pursuant
to such Extension Offer, then the Term Loans or Revolving Loan Commitments, as
the case may be, of such Lenders shall be extended ratably up to such maximum
amount based on the respective principal amounts (but not to exceed actual
holdings of record) with respect to which such Lenders have accepted such
Extension Offer;

(viii) all documentation in respect of such Extension shall be consistent with
the foregoing; and

(ix) at no time shall there be more than two (2) different tranches of Revolving
Loan Commitments hereunder or four (4) different tranches of Term Loans
hereunder.

(b) With respect to all Extensions consummated by the Borrower pursuant to this
Section, (i) such Extensions shall not constitute voluntary or mandatory
payments or prepayments for purposes of Section 2.6 and (ii) unless otherwise
agreed to by the Administrative Agent, each Extension Offer shall be in a
minimum principal amount (to be specified in the relevant Extension Offer) for
the applicable tranche to be extended of (A) $100,000,000 with respect to Term
Loans and (B) $20,000,000 with respect to Revolving Loan Commitments (in each
case, or, if less, the remaining amount of such tranche). The Administrative
Agent and the Lenders hereby consent to the transactions contemplated by this
Section (including, for the avoidance of doubt, payment of any interest, fees or
premium in respect of any Extended Term Loans and/or Extended Revolving Loan
Commitments on such terms as may be set forth in the relevant Extension Offer)
and hereby waive the requirements of any provision of this Agreement or any
other Loan Document that may otherwise prohibit any such Extension or any other
transaction contemplated by this Section.

(c) No consent of any Lender or the Administrative Agent shall be required to
effectuate any Extension, other than (i) the consent of each Lender agreeing to
such Extension with respect to one or more of its Term Loans and/or Revolving
Loan Commitments (or a portion thereof) and (ii) with respect to any Extension
of the Revolving Loan Commitments, the consent of the Issuing Bank and the
Swingline Lender, which consent shall not be unreasonably withheld, delayed or
conditioned. All Extended Term Loans, Extended Revolving Loan Commitments and
all obligations in respect thereof shall be Loan Obligations under this
Agreement and the other Loan Documents that are secured by the Collateral on a
pari passu basis with all other applicable Loan Obligations with respect to the
tranche from which they were extended. The Lenders hereby irrevocably authorize
the Administrative Agent to enter into amendments to this Agreement and the
other Loan Documents with the Borrower as may be necessary in order to establish
new tranches or sub-tranches in respect of Revolving Loan Commitments or Term
Loans so extended and such technical amendments as may be necessary or
appropriate in the reasonable opinion of the Administrative Agent and the
Borrower in connection with the establishment of such new tranches or
sub-tranches, in each case on terms consistent with this Section. In addition,
if so provided in such amendment and with the consent of the Issuing Bank,
participations in Letters of Credit expiring on or after the Revolving Loan

 

71



--------------------------------------------------------------------------------

Maturity Date shall be re-allocated from Lenders holding Revolving Loan
Commitments to Lenders holding Extended Revolving Loan Commitments in accordance
with the terms of such amendment; provided, however, that such participation
interests shall, upon receipt thereof by the relevant Lenders holding Revolving
Loan Commitments, be deemed to be participation interests in respect of such
Revolving Loan Commitments and the terms of such participation interests
(including, without limitation, the commission applicable thereto) shall be
adjusted accordingly. Without limiting the foregoing, in connection with any
Extensions, to the extent reasonably determined by the Administrative Agent, the
Borrower or the applicable Guarantor shall (at their expense) (i) amend (and the
Administrative Agent is hereby directed to amend) any mortgage, if any, that has
a maturity date prior to the then latest Maturity Date so that such maturity
date is extended to the then latest Maturity Date hereunder (or such later date
as may be advised by outside counsel to the Administrative Agent) and
(ii) provide such other certificates, documents and information relating to any
mortgage, if any, as are reasonably requested by the Administrative Agent.

(d) In connection with any Extension, the Borrower shall provide the
Administrative Agent at least ten (10) Business Days (or such shorter period as
may be agreed by the Administrative Agent) prior written notice thereof, and
shall agree to such procedures (including, without limitation, regarding timing,
rounding and other adjustments and to ensure reasonable administrative
management of the credit facilities hereunder after such Extension), if any, as
may be established by, or acceptable to, the Administrative Agent, in each case
acting reasonably to accomplish the purposes of this Section.

ARTICLE 3

Conditions Precedent

Section 3.1 Conditions Precedent to Effectiveness of Agreement. The obligation
of the Lenders to undertake the Commitments and the effectiveness of this
Agreement are subject to the prior or contemporaneous fulfillment of each of the
following conditions:

(a) The Administrative Agent shall have received each of the following:

(i) this Agreement duly executed;

(ii) duly executed Notes in favor of each Lender requesting a Note;

(iii) duly executed Security Documents;;

(iv) the loan certificate of the Borrower dated as of the Closing Date, in
substantially the form attached hereto as Exhibit G-1, including a certificate
of incumbency with respect to each Authorized Signatory of such Person, together
with the following items: (A) a true, complete and correct copy of the Articles
of Incorporation of the Borrower as in effect on the Closing Date, (B) a true,
complete and correct copy of the By-laws of the Borrower as in effect on the
Closing Date, (C) certificates of good standing for the Borrower issued by the
Secretary of State or similar state official for the state of incorporation of
the Borrower, (D) a true, complete and correct copy of the corporate resolutions
of the Borrower authorizing the Borrower to execute, deliver and perform this
Agreement and the other Loan Documents and (E) a true, complete and correct copy
of any shareholders’ agreements or voting agreements in effect with respect to
the Capital Stock of the Borrower;

 

72



--------------------------------------------------------------------------------

(v) a loan certificate of each Restricted Subsidiary of the Borrower (including
all License Subs existing as of the Closing Date) dated as of the Closing Date,
in substantially the form attached hereto as Exhibit G-2, including a
certificate of incumbency with respect to each Authorized Signatory of such
Person, together with the following items: (A) a true, complete and correct copy
of the Articles or Certificate of Incorporation or Formation (or the equivalent)
of such Person as in effect on the Closing Date, (B) a true, complete and
correct copy of the By-laws or Operating Agreement (or the equivalent) of such
Person as in effect on the Closing Date, (C) certificates of good standing for
such Person issued by the Secretary of State or similar state official for the
state of incorporation, organization or formation of such Person, (D) a true,
complete and correct copy of the resolutions of such Person (or another
appropriate Person) authorizing such Person to execute, deliver and perform the
Loan Documents to which it is a party and (E) a true, complete and correct copy
of any shareholders’ agreements or voting agreements in effect with respect to
the Capital Stock of such Person;

(vi) copies of insurance certificates covering the assets of the Borrower and
its Restricted Subsidiaries, and otherwise meeting the requirements of
Section 5.5;

(vii) legal opinions of (A) Jones Day, corporate counsel to the Borrower and its
Restricted Subsidiaries, (B) FCC counsel to the Borrower and its Subsidiaries,
and (C) such other legal opinions as may be reasonably requested by the
Administrative Agent (which shall include reliance by successors and/or assigns
of each Lender and the Administrative Agent) in each case, addressed to each
Lender and the Administrative Agent and dated as of the Closing Date which shall
be in form and substance acceptable to the Administrative Agent;

(viii) duly executed Certificate of Financial Condition for the Borrower and its
Restricted Subsidiaries on a consolidated basis as to the financial condition,
solvency, pro forma compliance with a Leverage Ratio of not greater than 7.25 to
1.00 and related matters in form and substance reasonably satisfactory to the
Administrative Agent;

(ix) projected financial statements and calculations of the Borrower and its
Restricted Subsidiaries covering the period through December 31, 2017, in form
and substance satisfactory to the Administrative Agent and the Lead Arrangers,
specifically demonstrating the Borrower’s pro forma compliance with Section 7.8
hereof (determined basis on the financial statements for the fiscal quarter
ended June 30, 2012 and after giving effect to all Indebtedness incurred
hereunder on the Closing Date and the use of proceeds thereof); provided that
any updates or modifications to the projected financial statements of the
Borrower and its Restricted Subsidiaries previously received by the
Administrative Agent shall be in form and substance reasonably satisfactory to
the Administrative Agent;

(x) Uniform Commercial Code Lien and tax Lien search results with respect to the
Borrower and its Restricted Subsidiaries;

(xi) evidence reasonably satisfactory to the Administrative Agent and the
Lenders that there exists no Indebtedness for borrowed money of the Borrower or
its Restricted Subsidiaries (other than Indebtedness permitted under
Section 7.1) and no Liens existing except for Permitted Liens and delivery to
the Administrative Agent of pay-off letters and other documents requested by the
Administrative Agent in form and substance satisfactory to it evidencing
repayment, termination, reconveyance and release of such Indebtedness or Liens;

 

73



--------------------------------------------------------------------------------

(xii) delivery to the Administrative Agent of all possessory collateral,
including, without limitation, any pledged notes or pledged stock, together with
the undated stock powers or note powers endorsed in blank, as applicable; and

(xiii) all such other documents as the Administrative Agent may reasonably
request, in each case certified by an appropriate governmental official or an
Authorized Signatory if so requested.

(b) The Administrative Agent and the Lenders shall have received evidence
reasonably satisfactory to them that all Necessary Authorizations to the
(i) execution, delivery and performance of this Agreement and the other Loan
Documents and (ii) granting of Liens in all Operating Agreements and other
material contracts and leases of the Borrower and its Restricted Subsidiaries,
each of which shall be in form and substance satisfactory to the Administrative
Agent, have been obtained or made, are in full force and effect and are not
subject to any pending or, to the knowledge of the Borrower, overtly threatened
reversal or cancellation.

(c) The Borrower shall certify to the Administrative Agent and the Lenders that
the conditions set forth in Section 3.2(a) are satisfied as of the Closing Date.

(d) (i) There shall not exist as of the Closing Date any action, suit,
proceeding or investigation pending, or, to the knowledge of the Borrower,
threatened, to enjoin, restrain or prohibit or to obtain substantial damages in
respect of, or which is related to, the consummation of the transactions
contemplated hereby and (ii) no event shall have occurred that has had or could
be expected to have a Materially Adverse Effect.

(e) The Borrower shall have paid (A) to the Administrative Agent, the Lead
Arrangers and the Lenders the fees set forth or referenced in Section 2.4 and
any other accrued and unpaid fees or commissions due hereunder, (B) all invoiced
fees, charges and disbursements of counsel to the Administrative Agent (directly
to such counsel if requested by the Administrative Agent) to the extent accrued
and unpaid prior to or on the Closing Date, plus such estimate of such fees,
charges and disbursements as shall constitute its reasonable estimate of such
fees, charges and disbursements incurred or to be incurred by it through the
closing proceedings (provided that such estimate shall not thereafter preclude a
final settling of accounts between the Borrower and the Administrative Agent and
(C) to any other Person such amount as may be due thereto in connection with the
transactions contemplated hereby, including all taxes, fees and other charges in
connection with the execution, delivery, recording, filing and registration of
any Loan Documents.

(f) The Borrower shall have paid in full all principal, interest and other
amounts due and outstanding in connection with the Existing Credit Agreement and
the Administrative Agent shall have received pay-off letters in form and
substance satisfactory to it evidencing such repayment.

(g) The Administrative Agent shall have received a Notice of Account Designation
duly completed and executed by an Authorized Signatory of the Borrower.

 

74



--------------------------------------------------------------------------------

(h) The Borrower, on behalf of itself and each of its Restricted Subsidiaries,
shall have provided to the Administrative Agent and the Lenders the
documentation and other information requested by the Administrative Agent in
order to comply with requirements of the PATRIOT Act, applicable “know your
customer” and anti-money laundering rules and regulations.

Section 3.2 Conditions Precedent to Each Advance, Swingline Loan and Letter of
Credit. The obligation of (x) the Lenders to make, Convert or Continue each
Advance, on or after the Closing Date, (y) the Swingline Lender to fund each
Swingline Loan and (z) the Issuing Bank to issue each Letter of Credit hereunder
is subject to the fulfillment of each of the following conditions immediately
prior to or contemporaneously with such Advance and/or issuance:

(a) All of the representations and warranties of the Borrower under this
Agreement and the other Loan Documents (including, without limitation, all
representations and warranties with respect to the Restricted Subsidiaries),
which, pursuant to Section 4.2, are made at and as of the time of such Advance
(except to the extent previously fulfilled in accordance with the terms hereof
and to the extent relating specifically to a specific prior date), shall be true
and correct at such time in all material respects (except to the extent that any
such representation and warranty is qualified by materiality or Materially
Adverse Effect, in which case such representation and warranty shall be true and
correct in all respects), both before and after giving effect to the funding of
such Advance or Swingline Loan and/or the issuance of the Letter of Credit, as
applicable, and the application of the proceeds thereof, and after giving effect
to any updates to information provided to the Lenders in accordance with the
terms of such representations and warranties, and no Default or Event of Default
hereunder shall then exist or be caused thereby.

(b) The Administrative Agent shall have received a duly executed Request for
Advance and/or Request for Issuance of Letter of Credit, as applicable.

(c) With respect to any Advance relating to any Acquisition or the formation of
any Subsidiary which is permitted hereunder, the Administrative Agent and the
Lenders shall have received certified documents and instruments relating to such
Acquisition or such formation of a new Subsidiary as are described in
Section 5.13 or otherwise required herein.

(d) On the date of such Advance, Swingline Loan and/or issuance of Letter of
Credit, after giving effect thereto, the Borrower shall be in compliance on a
pro forma basis with the covenant set forth in Section 7.8.

(e) To the extent that the Second Lien Note Redemption has not occurred, the
Lenders shall not be obligated to fund any Advance if such Advance would not be
permitted under the documentation governing the Existing Second Lien Notes at
such time.

(f) Solely with respect to the final available Delayed Draw, the obligation of
the Lenders to fund such Delayed Draw hereunder, if applicable, is subject to
receipt of evidence satisfactory to the Administrative Agent that the Second
Lien Note Redemption has been or will be satisfied and all liens and obligations
of the Borrower and its Subsidiaries in connection therewith have been or will
be terminated and released immediately prior to or contemporaneously with such
Delayed Draw.

 

75



--------------------------------------------------------------------------------

The acceptance of proceeds of any Advance which would increase the aggregate
principal amount of Loans outstanding shall be deemed to be a representation and
warranty by the Borrower as to compliance with this Section 3.2 on the date any
such Loan is made.

ARTICLE 4

Representations and Warranties

Section 4.1 Representations and Warranties. The Borrower hereby represents and
warrants, upon the Closing Date, in favor of the Administrative Agent and each
Lender, that:

(a) Organization; Ownership; Power; Qualification. The Borrower is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Georgia. The Borrower has the corporate power and authority to own its
properties and to carry on its business as now being and as proposed hereafter
to be conducted. Each Restricted Subsidiary of the Borrower is a Person duly
organized, validly existing and in good standing under the laws of the state of
its incorporation, organization or formation and has the power and authority to
own its properties and to carry on its business as now being and as proposed
hereafter to be conducted. The Borrower and its Restricted Subsidiaries are duly
qualified, in good standing and authorized to do business in each jurisdiction
in which the character of their respective properties or the nature of their
respective businesses requires such qualification or authorization, except where
failure to be so qualified, in the aggregate, could not reasonably be expected
to have a Materially Adverse Effect.

(b) Borrower: Authorization; Enforceability. The Borrower has the corporate
power and has taken all necessary corporate action to authorize it to borrow
hereunder, and the Borrower has the corporate power and has taken all necessary
corporate action to execute, deliver and perform this Agreement and each of the
other Loan Documents to which it is a party in accordance with their respective
terms, and to consummate the transactions contemplated hereby and thereby. This
Agreement and each of the other Loan Documents to which the Borrower is a party
have been duly executed and delivered by the Borrower and is a legal, valid and
binding obligation of the Borrower, enforceable against the Borrower, in
accordance with its terms, subject, as to enforcement of remedies, to applicable
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
similar laws affecting creditors’ rights and remedies generally, and subject, as
to enforceability, to general principles of equity (the “Bankruptcy Exception”).

(c) Subsidiaries: Authorization; Enforceability. The Borrower’s Subsidiaries,
and the Borrower’s direct and indirect ownership thereof, in each case as of the
Closing Date, are as set forth on Schedule 4 attached hereto, and the Borrower
has the unrestricted right to vote the issued and outstanding Capital Stock of
the Subsidiaries shown thereon; such Capital Stock of such Subsidiaries has been
duly authorized and issued and is fully paid and nonassessable. Each Restricted
Subsidiary of the Borrower has the power and has taken all necessary action to
authorize it to execute, deliver and perform each of the Loan Documents to which
it is a party in accordance with their respective terms and to consummate the
transactions contemplated by this Agreement and by such Loan Documents. Each of
the Loan Documents to which any Restricted Subsidiary of the Borrower is a party
has been duly executed and delivered by such Restricted Subsidiary and is a
legal, valid and binding obligation of such Restricted Subsidiary enforceable

 

76



--------------------------------------------------------------------------------

against such Restricted Subsidiary in accordance with its terms, subject, as to
enforcement of remedies, to the Bankruptcy Exception. The Borrower’s Capital
Stock in each of its Restricted Subsidiaries represents a direct or indirect
controlling interest of such Restricted Subsidiary for purposes of directing or
causing the direction of the management and policies of each Restricted
Subsidiary.

(d) Compliance with Other Loan Documents and Contemplated Transactions. The
execution, delivery and performance, in accordance with their respective terms,
by the Borrower of this Agreement and by the Borrower and its Restricted
Subsidiaries of each of the other Loan Documents and any agreements delivered in
connection with the Second Lien Note Redemption to which they are respectively
party, and the consummation of the transactions contemplated hereby and thereby,
do not and will not (i) require any consent or approval, governmental or
otherwise, not already obtained, (ii) violate any Applicable Law respecting the
Borrower or any of its Restricted Subsidiaries, (iii) conflict with, result in a
breach of, or constitute a default under the certificate or articles of
incorporation or by-laws or partnership agreements or operating agreements or
trust agreements (or the equivalents thereof), as the case may be, as amended,
of the Borrower or of any of its Restricted Subsidiaries, or under any material
Operating Agreement, or any other material indenture, agreement, or other
instrument, to which the Borrower or any of its Restricted Subsidiaries is a
party or by which any of them or their respective properties may be bound,
including, without limitation, the Existing Second Lien Notes Indenture, or
(iv) result in or require the creation or imposition of any Lien upon or with
respect to any property now owned or hereafter acquired by the Borrower or any
of its Restricted Subsidiaries, except for Permitted Liens.

(e) Business. The Borrower, together with its Restricted Subsidiaries, is
engaged only in the Permitted Businesses.

(f) Licenses; Operating Agreements.

(i) Each of the Borrower and its Restricted Subsidiaries has all requisite power
and authority, material Operating Agreements and Licenses to own and operate its
properties and to carry on its businesses as now conducted and as proposed to be
conducted. Schedule 2 annexed hereto, as it may be supplemented, correctly
describes each of the Stations and each such Permitted Business and sets forth
all of the material Operating Agreements and Licenses of the Borrower and its
Restricted Subsidiaries and correctly sets forth the termination date, if any,
of each such Operating Agreements and License. A true, correct and complete copy
of each material Operating Agreement and License set forth in Schedule 2 has
been made available to the Administrative Agent. Each material Operating
Agreement and License was duly and validly issued pursuant to procedures which
comply in all material respects with all requirements of Applicable Law. As of
the Closing Date and at all times thereafter, the Borrower and its Restricted
Subsidiaries have the right to use all material Licenses required in the
ordinary course of business for all Stations and any Permitted Business, and
each such License is in full force and effect. Each of the Borrower and its
Restricted Subsidiaries has taken all material actions and performed all of its
material obligations that are necessary to maintain all material Licenses
without adverse modification or impairment. Except as shown on Schedule 2, no
event has occurred which (i) results in, or after notice or lapse of time or
both would result in, revocation, suspension, adverse modification, non-renewal,
impairment, restriction or termination of or any order of forfeiture with
respect to, any material License or (ii) materially

 

77



--------------------------------------------------------------------------------

and adversely affects or could reasonably be expected in the future to
materially adversely affect any of the rights of the Borrower or any of its
Restricted Subsidiaries thereunder. Except as set forth on Schedule 2, each FCC
License is held by a License Sub. Except as set forth in Schedule 2, none of the
FCC Licenses requires that any present stockholder, director, officer or
employee of the Borrower or any of its Restricted Subsidiaries remain a
stockholder or employee of such Person, or that any transfer of control of such
Person must be approved by any public or governmental body other than the FCC.

(ii) Except as shown on Schedule 2, neither the Borrower nor any of its
Restricted Subsidiaries is a party to or has knowledge of any investigation,
notice of apparent liability, violation, forfeiture or other order or complaint
issued by or before any court or regulatory body, including the FCC, or of any
other proceedings (other than proceedings relating to the radio or television
industries generally) which could in any manner materially threaten or adversely
affect the validity or continued effectiveness of the Licenses of any such
Person. Except as shown on Schedule 2, neither the Borrower nor any of its
Restricted Subsidiaries has any reason to believe that any material Licenses
listed and described in Schedule 2 will not be renewed in the ordinary course.
Each of the Borrower and its Restricted Subsidiaries, as applicable, (a) has
duly filed in a timely manner all material filings, reports, applications,
documents, instruments and information required to be filed by it under the
Communication Act or pursuant to FCC Regulations or requests of any regulatory
body having jurisdiction over any of its Licenses, (b) has submitted to the FCC
on a timely basis all required equal employment opportunity reports, and (c) is
in compliance in all material respects with the Communications Act, including
all FCC Regulations relating to the broadcast of television signals, all FCC
Regulations concerning the limits on the duration of advertising in children’s
programming and the record keeping obligations relating to such advertising, the
Children’s Television Act and all FCC Regulations promulgated thereunder and all
equal employment opportunity-related FCC Regulations. The Borrower and its
Restricted Subsidiaries maintain appropriate public files at the Stations and at
any other Permitted Business in a manner that complies in all material respects
with all FCC Regulations.

(iii) The Ownership Reports filed by the Borrower and its Restricted
Subsidiaries with the FCC are true, correct and complete in all material
respects and there have been no material changes in the ownership of the
Borrower or any Restricted Subsidiary of the Borrower since the filing of such
Ownership Reports other than as described in information filed with the FCC and
made available for examination by the Administrative Agent.

(g) Compliance with Law. The Borrower and its Restricted Subsidiaries are in
compliance with all Applicable Law, except where the failure to be in compliance
would not individually or in the aggregate have a Materially Adverse Effect.

(h) Title to Assets. The Borrower and its Restricted Subsidiaries have good,
legal and marketable title to, or a valid leasehold interest in, all of their
respective material assets. None of the properties or assets of the Borrower or
any of its Restricted Subsidiaries is subject to any Liens, except for Permitted
Liens. Except for financing statements evidencing Permitted Liens, no financing
statement under the Uniform Commercial Code as in effect in any jurisdiction and
no other filing which names the Borrower or any of its Restricted Subsidiaries
as debtor or which covers or purports to cover any of the assets of the Borrower
or any of its Restricted Subsidiaries is currently effective and on file in any
state or other jurisdiction, and

 

78



--------------------------------------------------------------------------------

neither the Borrower nor any of its Restricted Subsidiaries has signed any such
financing statement or filing or any security agreement authorizing any secured
party thereunder to file any such financing statement or filing.

(i) Litigation. Except as set forth on Schedule 3 hereto, there is no action,
suit, proceeding or investigation pending against, or, to the knowledge of the
Borrower, overtly threatened against or in any other manner relating adversely
to, the Borrower or any of its Restricted Subsidiaries or any of their
respective properties, including, without limitation, the Licenses, in any court
or before any arbitrator of any kind or before or by any governmental body which
could reasonably be expected to have a Materially Adverse Effect. No action,
suit, proceeding or investigation (i) calls into question the validity of this
Agreement or any other Loan Document, or (ii) individually or collectively
involves the possibility of any judgment or liability not fully covered by
insurance which, if determined adversely to the Borrower or any of its
Restricted Subsidiaries, would have a Materially Adverse Effect.

(j) Taxes. All federal, state and other material tax returns of the Borrower,
each of its Restricted Subsidiaries required by law to be filed have been duly
filed and all federal, state and other taxes, including, without limitation,
withholding taxes, assessments and other governmental charges or levies required
to be paid by the Borrower or by any of its Restricted Subsidiaries or imposed
upon the Borrower or any of its Restricted Subsidiaries or any of their
respective properties, income, profits or assets, which are due and payable,
have been paid, except any such taxes (i) (A) the payment of which the Borrower
or any of its Restricted Subsidiaries is diligently contesting in good faith by
appropriate proceedings, (B) for which adequate reserves have been provided on
the books of the Borrower or the Restricted Subsidiary of the Borrower involved,
and (C) as to which no Lien other than a Permitted Lien has attached and no
foreclosure, distraint, sale or similar proceedings have been commenced, or
(ii) which may result from audits not yet conducted. The charges, accruals and
reserves on the books of the Borrower and each of its Restricted Subsidiaries in
respect of taxes are, in the reasonable judgment of the Borrower, adequate.

(k) Financial Statements; Projections.

(i) The Borrower has furnished or caused to be furnished to the Administrative
Agent and the Lenders a Form 10-K for the Borrower and its Restricted
Subsidiaries on a consolidated basis for the fiscal year ended December 31, 2011
and unaudited financial statements for the quarter ended June 30, 2012 which,
together with other financial statements furnished to the Lenders subsequent to
the Closing Date have been prepared in accordance with GAAP and present fairly
in all material respects the financial position of the Borrower and its
Restricted Subsidiaries on a consolidated and consolidating basis, as the case
may be, on and as at such dates and the results of operations for the periods
then ended (subject, in the case of unaudited financial statements, to normal
year-end and audit adjustments). None of the Borrower or any of its Restricted
Subsidiaries has any material liabilities, contingent or otherwise, other than
as disclosed in the financial statements most recently delivered on the Closing
Date or pursuant to Sections 6.1, 6.2 or 6.3, and there are no material
unrealized losses of the Borrower and its Restricted Subsidiaries, taken as a
whole, and no material anticipated losses of the Borrower and its Restricted
Subsidiaries, taken as a whole, other than those which have been previously
disclosed in writing to the Administrative Agent and the Lenders and identified
as such.

 

79



--------------------------------------------------------------------------------

(ii) The Borrower has delivered to the Administrative Agent and the Lenders
projections for fiscal years 2012 through 2017. Such projections were prepared
by the Borrower in good faith on the basis of assumptions the Borrower believes
were reasonable in light of the conditions existing at the time of preparation
thereof and remain reasonable as of the Closing Date, and as of the Closing Date
there are no facts which are known to the Borrower which the Borrower believes
would cause a material adverse change in such projections. It is acknowledged
and understood that the projections as they relate to future events are not to
be viewed as representations and warranties that such events will occur and
actual results may differ significantly from the projected results.

(l) No Material Adverse Change. There has occurred no event since December 31,
2011 which has or which could reasonably be expected to have a Materially
Adverse Effect.

(m) ERISA. The Borrower and each of its Restricted Subsidiaries and each of
their respective Plans are in material compliance with ERISA and the Code, and
neither the Borrower nor any of its ERISA Affiliates, including its Restricted
Subsidiaries, has incurred any material accumulated funding deficiency with
respect to any such Plan within the meaning of Section 303(a) of ERISA or
Section 412(a) of the Code. Neither the Borrower nor any of its Restricted
Subsidiaries has made any promises of retirement or other benefits to employees,
except as set forth in the Plans, in written agreements with such employees, or
in the Borrower’s employee handbook and memoranda to employees. Neither the
Borrower nor any of its ERISA Affiliates, including its Restricted Subsidiaries,
has incurred any material liability to PBGC (other than premium payments) in
connection with any such Plan. Except as set forth in the Borrower’s annual
report on Form 10-K for fiscal year ended December 31, 2011, the present value
of all “benefit liabilities” (within the meaning of Section 4001(a)(16) of
ERISA) based on the actuarial assumptions used for accounting purposes specified
in FASB ASC 715 using the methodology under FASB ASC 715 to calculate the
accumulated benefit obligation, did not exceed as of the most recent Pension
Plan actuarial valuation date the then current fair market value of the assets
of such Pension Plan. No Reportable Event has occurred and is continuing with
respect to any such Plan. No such Plan or trust created thereunder, or party in
interest (as defined in Section 3(14) of ERISA), or any fiduciary (as defined in
Section 3(21) of ERISA), has engaged in a “prohibited transaction” (as such term
is defined in Section 406 of ERISA or Section 4975 of the Code) which would
subject such Plan or any other Plan of the Borrower or any of its Restricted
Subsidiaries, any trust created thereunder, or any such party in interest or
fiduciary, or any party dealing with any such Plan or any such trust, to a
material tax or penalty on “prohibited transactions” imposed by Section 502 of
ERISA or Section 4975 of the Code. Neither the Borrower nor any of its ERISA
Affiliates, including its Restricted Subsidiaries, is or has been obligated to
make any payment to a Multiemployer Plan.

(n) Compliance with Regulations T, U and X. Neither the Borrower nor any of its
Restricted Subsidiaries is engaged principally or as one of its important
activities in the business of extending credit for the purpose of purchasing or
carrying, and neither the Borrower nor any of its Restricted Subsidiaries owns
or presently intends to acquire, any “margin security” or “margin stock” (the
“margin stock”) as defined in Regulations T, U, and X (12 C.F.R. Parts 220, 221
and 224) of the Board of Governors of the Federal Reserve System (the “Fed
Regulations”) which would result in any violation of the Fed Regulations. None
of the proceeds of the Loans will be used, directly or indirectly, for the
purpose of purchasing or carrying any

 

80



--------------------------------------------------------------------------------

margin stock or for the purpose of reducing or retiring any Indebtedness which
was originally incurred to purchase or carry margin stock or for any other
purpose which might constitute this transaction a “purpose credit” within the
meaning of said Regulations, in each case which would result in any violation of
the Fed Regulations. The Borrower has not taken, caused or authorized to be
taken, and will not take any action which might cause this Agreement to violate
any Fed Regulation or any other regulation of the Board of Governors of the
Federal Reserve System or to violate the Securities Exchange Act of 1934, in
each case as now in effect or as the same may hereafter be in effect. If so
requested by the Administrative Agent, the Borrower will furnish the
Administrative Agent with (i) a statement or statements in conformity with the
requirements of the applicable Federal Reserve Forms referred to in Regulation U
of said Board of Governors and (ii) other documents evidencing its compliance
with the margin regulations, reasonably requested by the Administrative Agent.
Neither the making of the Loans nor the use of proceeds thereof will violate, or
be inconsistent with, the provisions of any Fed Regulation.

(o) Investment Company Act. Neither the Borrower nor any of its Restricted
Subsidiaries is required to register under the provisions of the Investment
Company Act of 1940, as amended, and neither the entering into or performance by
the Borrower and its Restricted Subsidiaries of this Agreement and the Loan
Documents violates any provision of such Act or requires any consent, approval
or authorization of, or registration with, the United States Securities and
Exchange Commission or any other governmental or public body or authority
pursuant to any provisions of such Act.

(p) Governmental Regulation. Neither the Borrower nor any of its Restricted
Subsidiaries is required to obtain any consent, approval, authorization, permit
or license which has not already been obtained from, or effect any filing or
registration which has not already been effected with, any federal, state or
local regulatory authority in connection with the execution, delivery and
performance of this Agreement, any other Loan Document or any agreements
delivered in connection with the Second Lien Note Redemption, except for (i) the
filing with the FCC of a copy of this Agreement as required by Section 73.3613
of the FCC’s regulations and (ii) the filing of appropriate Uniform Commercial
Code financing statements and mortgages.

(q) Absence of Default, Etc. The Borrower and its Restricted Subsidiaries are in
compliance in all material respects with all of the provisions of their
respective partnership agreements, operating agreements, certificates or
articles of incorporation and by-laws (or the equivalents thereof), as the case
may be, and no event has occurred or failed to occur (including, without
limitation, any matter which could create a Default hereunder by cross default)
which has not been remedied or waived, the occurrence or non-occurrence of which
constitutes, (i) a Default or (ii) a material default by the Borrower or any of
its Restricted Subsidiaries under any indenture, agreement or other instrument
relating to Indebtedness of the Borrower or any of its Restricted Subsidiaries
in the amount of $20,000,000 or more in the aggregate, any material license, or
any judgment, decree or order to which the Borrower or any of its Restricted
Subsidiaries is a party or by which the Borrower or any of its Restricted
Subsidiaries or any of their respective properties may be bound or affected.

 

81



--------------------------------------------------------------------------------

(r) Accuracy and Completeness of Information. All material information, reports,
prospectuses and other papers and data relating to the Borrower or any of its
Restricted Subsidiaries and furnished by or on behalf of the Borrower or any of
its Restricted Subsidiaries to the Administrative Agent or the Lenders, taken as
a whole, were, at the time furnished, true, complete and correct in all material
respects to the extent necessary to give the Administrative Agent and the
Lenders true and accurate knowledge in all material respects of the subject
matter. Any projections and pro forma financial information contained in such
materials are based upon good faith estimates and assumptions believed by the
Borrower to be reasonable and attainable at the time made, it being recognized
by the Lenders that such projections as to future events are not to be viewed as
facts and that actual results during the period or periods covered by any such
projections may materially differ from the projected results.

(s) Agreements with Affiliates. As of the Closing Date, neither the Borrower nor
any of its Restricted Subsidiaries provides services to, or has any agreements
with, Affiliates except for those forth on Schedule 5 attached hereto.

(t) Payment of Wages. The Borrower and each of its Restricted Subsidiaries are
in compliance with the Fair Labor Standards Act, as amended, in all material
respects, and to the knowledge of the Borrower and each of its Restricted
Subsidiaries, such Persons have paid all minimum and overtime wages required by
law to be paid to their respective employees.

(u) Priority. The Security Interest is a valid and perfected first priority
security interest (subject to Permitted Liens) in the Collateral in favor of the
Administrative Agent, for the benefit of itself and the Secured Parties,
securing in accordance with the terms of the Security Documents, the
Obligations, and the Collateral is subject to no Liens other than Permitted
Liens. The Liens created by the Security Documents are enforceable as security
for the Obligations in accordance with their terms with respect to the
Collateral subject, as to enforcement of remedies, to the following
qualifications: (i) an order of specific performance and an injunction are
discretionary remedies and, in particular, may not be available where damages
are considered an adequate remedy at law, and (ii) enforcement may be limited by
the Bankruptcy Exception (insofar as it relates to the bankruptcy, insolvency or
similar event of the Borrower or any of its Restricted Subsidiaries, as the case
may be).

(v) Indebtedness. Except as described on Schedule 6 attached hereto none of the
Borrower nor any of its Restricted Subsidiaries has outstanding, as of the
Closing Date, and after giving effect to the initial Advances hereunder on the
Closing Date, any Indebtedness.

(w) Solvency. As of the Closing Date and after giving effect to the transactions
contemplated by the Loan Documents and calculated on a consolidated basis
(i) the property of the Credit Parties, at a fair valuation, will exceed their
debts; (ii) the capital of the Credit Parties will not be unreasonably small to
conduct their business; (iii) the Credit Parties will not have incurred debts,
or have intended to incur debts, beyond their ability to pay such debts as they
mature; and (iv) the present fair salable value of the assets of the Credit
Parties will be greater than the amount that will be required to pay their
probable liabilities (including debts) as they become absolute and matured. For
purposes of this Section 4.1(w), “debt” shall mean any liability on a claim, and
“claim” shall mean (x) the right to payment, whether or not such right is
reduced to judgment, liquidated, unliquidated, fixed, contingent, matured,
unmatured, undisputed, legal, equitable, secured or unsecured, or (y) the right
to an equitable remedy for breach of performance if such breach gives rise to a
right to payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured, unmatured, undisputed, secured or
unsecured.

 

82



--------------------------------------------------------------------------------

(x) Patents, Trademarks, Franchises, etc. The Borrower and each of its
Restricted Subsidiaries owns, possesses, or has the right to use all necessary
patents, trademarks, trademark rights, trade names, trade name rights, service
marks, copyrights and franchises, and rights with respect thereof, necessary to
conduct its respective business as now conducted, without known conflict with
any patent, trademark, trade name, service mark, franchise, or copyright of any
other Person, and in each case, subject to no mortgage, pledge, Lien, lease,
encumbrance, charge, security interest, title retention agreement or option,
other than Permitted Liens. All such patents, trademarks, trademark rights,
trade names, trade name rights, service marks, copyrights, and franchises are
listed as of the Closing Date on Schedule 7 attached hereto and are in full
force and effect, the holder thereof is in compliance in all material respects
with all of the provisions thereof, and no such asset or agreement is subject to
any pending or, to the Borrower’s knowledge, threatened attack or revocation.

(y) Collective Bargaining. None of the employees of the Borrower or any of its
Restricted Subsidiaries is a party to any collective bargaining agreement with
the Borrower or any of its Restricted Subsidiaries except as set forth on
Schedule 8 attached hereto, and, to the knowledge of the Borrower and its
officers, there are no material grievances, disputes, or controversies with any
union or any other organization of the employees of the Borrower or any of its
Restricted Subsidiaries or threats of strikes, work stoppages, or any asserted
pending demands for collective bargaining by any union or other organization
except as set forth on Schedule 8 attached hereto.

(z) Environmental Protection.

(i) Except as set forth in Schedule 9 attached hereto, neither the Borrower nor
any of its Restricted Subsidiaries nor any of their respective Real Property or
operations are subject to any outstanding written order, consent decree or
settlement agreement with any Person relating to (A) any Environmental Law,
(B) any Environmental Claim or (C) any Hazardous Materials Activity;

(ii) Neither the Borrower nor any of its Restricted Subsidiaries has received
any letter or written request for information under Section 104 of the
Comprehensive Environmental Response, Compensation and Liability Act (42 U.S.C.
§ 9604) or any comparable state law;

(iii) There are no and, to the Borrower’s knowledge, have been no conditions,
occurrences, or Hazardous Materials Activities which could reasonably be
expected to form the basis of an Environmental Claim against the Borrower or any
of its Restricted Subsidiaries that, individually or in the aggregate, could
reasonably be expected to have a Materially Adverse Effect;

(iv) Neither the Borrower nor any of its Restricted Subsidiaries, nor, to the
Borrower’s knowledge, any predecessor of the Borrower or any of its Restricted
Subsidiaries has filed any notice under any Environmental Law indicating past or
present Release of Hazardous Materials on any Real Property, and neither the
Borrower nor any of its Restricted Subsidiaries’ operations involves the
generation, transportation, treatment, storage or disposal of hazardous waste
(other than hazardous waste generated in the ordinary course of business, and
which is not reasonably likely to materially adversely affect the Real Property
or have a Materially Adverse Effect), as defined under 40 C.F.R. Parts 260-270
or any state equivalent; and

 

83



--------------------------------------------------------------------------------

(v) Compliance with all current requirements pursuant to or under Environmental
Laws will not, individually or in the aggregate, have a reasonable possibility
of giving rise to a Materially Adverse Effect.

Notwithstanding anything in this Section 4.1(z) to the contrary, to the
knowledge of Borrower or any of its Restricted Subsidiaries, no event or
condition has occurred or is occurring with respect to the Borrower or any of
its Restricted Subsidiaries relating to any Environmental Law, any Release of
Hazardous Materials, or any Hazardous Materials Activity which individually or
in the aggregate has had or could reasonably be expected to have a Materially
Adverse Effect.

(aa) OFAC. None of the Borrower, any Restricted Subsidiary of the Borrower or
any Affiliate of the Borrower: (i) is a Sanctioned Person, (ii) has a
substantial portion of its assets in Sanctioned Entities, or (iii) derives a
substantial portion of its operating income from investments in, or transactions
with Sanctioned Persons or Sanctioned Entities. The proceeds of any Loan will
not be used and have not been used to fund any operations in, finance any
investments or activities in, or make any payments to, a Sanctioned Person or a
Sanctioned Entity.

Section 4.2 Survival of Representations and Warranties, etc. All representations
and warranties made under this Agreement and any other Loan Document shall be
deemed to be made, and shall be true and correct in all material respects
(except, to the extent that any such representation and warranty is qualified by
materiality or Materially Adverse Effect, in which case such representation and
warranty shall be true and correct in all respects), at and as of the Closing
Date and on the date of the making, Continuation or Conversion of each Advance
or issuance of Letter of Credit, except to the extent relating specifically to
the Closing Date or an earlier date. All representations and warranties made
under this Agreement and the other Loan Documents shall survive, and not be
waived by, the execution hereof by the Lenders and the Administrative Agent, any
investigation or inquiry by any Lender or the Administrative Agent, or the
making, Continuation or Conversion of any Advance under this Agreement.

ARTICLE 5

General Covenants

So long as any of the Loan Obligations is outstanding and unpaid (other than
contingent indemnity and expense reimbursement obligations for which no claim
has been made) or the Lenders have an obligation to fund Advances hereunder
(whether or not the conditions to borrowing have been or can be fulfilled), and
unless the Required Lenders, or such greater number of Lenders as may be
expressly provided herein, shall otherwise consent in writing:

Section 5.1 Preservation of Existence and Similar Matters. Except as permitted
under Section 7.4, the Borrower will, and will cause each of its Restricted
Subsidiaries to:

 

84



--------------------------------------------------------------------------------

(a) preserve and maintain its existence, and its material rights, franchises,
Licenses and privileges; and

(b) qualify and remain qualified and authorized to do business in each
jurisdiction in which the character of its properties or the nature of its
business requires such qualification or authorization, except for such failure
to so qualify and be so authorized as could not reasonably be expected to have a
Materially Adverse Effect.

Section 5.2 Business; Compliance with Applicable Law. The Borrower will, and
will cause each of its Restricted Subsidiaries to, (a) engage only in Permitted
Businesses and (b) comply with the requirements of all Applicable Law, except in
the case of this clause (b), where the failure to so comply, individually or in
the aggregate, could not reasonably be expected to have a Materially Adverse
Effect.

Section 5.3 Maintenance of Properties. The Borrower will, and will cause each of
its Restricted Subsidiaries to, maintain or cause to be maintained in the
ordinary course of business in good repair, working order and condition
(reasonable wear and tear excepted) all properties necessary to conduct, or
material to, their respective businesses (whether owned or held under lease),
other than obsolete equipment or unused assets, and from time to time make or
cause to be made all needed and appropriate repairs, renewals, replacements,
additions, betterments and improvements thereto.

Section 5.4 Accounting Methods and Financial Records. The Borrower will, and
will cause each of its Restricted Subsidiaries on a consolidated and
consolidating basis to, maintain a system of accounting established and
administered in accordance with GAAP, keep adequate records and books of account
in which complete entries will be made in accordance with GAAP and reflecting
all transactions required to be reflected by GAAP and keep accurate and complete
records of their respective properties and assets. The Borrower and its
Restricted Subsidiaries will maintain a fiscal year ending on December 31st.

Section 5.5 Insurance. The Borrower will, and will cause each of its Restricted
Subsidiaries to:

(a) maintain insurance, including, without limitation, business interruption
coverage and public liability coverage insurance from responsible companies in
such amounts and against such risks to the Borrower and each of its Restricted
Subsidiaries as is prudent for similarly situated companies engaged in the
television broadcast industry or same industry as any other Permitted Business,
as applicable, and as is reasonably acceptable to the Administrative Agent;

(b) keep their respective assets insured by insurers on terms and in a manner
reasonably acceptable to the Administrative Agent against loss or damage by
fire, theft, burglary, loss in transit, explosions and hazards insured against
by extended coverage, in amounts which are prudent for companies in similarly
situated industries and reasonably satisfactory to the Administrative Agent, all
premiums thereon to be paid by the Borrower and its Restricted Subsidiaries; and

(c) require that each insurance policy provide for at least thirty (30) days’
prior written notice to the Administrative Agent of any termination of or
proposed cancellation or nonrenewal of such policy, and name the Administrative
Agent as additional named lender loss payee and, as appropriate, additional
insured, to the extent of the Loan Obligations.

 

85



--------------------------------------------------------------------------------

In addition to the foregoing, after the occurrence and during the continuation
of an Event of Default, in the event that any insurer distributes insurance
proceeds, a condemnation award, or any other disbursement in connection with any
of the foregoing insurance policies, the Administrative Agent is authorized to
collect such distribution and, if received by the Borrower or any of its
Restricted Subsidiaries during such time, such distribution shall be paid over
to the Administrative Agent. Any such distribution shall be applied to prepay
the Loans as set forth in Section 2.6(b)(iii).

Section 5.6 Payment of Taxes and Claims. The Borrower will, and will cause each
of its Restricted Subsidiaries to, pay and discharge all taxes, including,
without limitation, withholding taxes, assessments and governmental charges or
levies required to be paid by them or imposed upon them or their income or
profits or upon any properties belonging to them, prior to the date on which
penalties attach thereto, and all lawful claims for labor, materials and
supplies which, if unpaid, might become a Lien or charge upon any of their
properties except where the failure to pay and discharge the same could not,
individually or in the aggregate, reasonably be expected to have a Materially
Adverse Effect; provided, however, that no such tax, assessment, charge, levy or
claim need be paid which is being diligently contested in good faith by
appropriate proceedings and for which adequate reserves shall have been set
aside on the appropriate books, but only so long as such tax, assessment,
charge, levy or claim does not become a Lien or charge other than a Permitted
Lien and no foreclosure, distraint, sale or similar proceedings shall have been
commenced. The Borrower will, and will cause each of its Restricted Subsidiaries
to, timely file all information returns required by federal, state or local tax
authorities.

Section 5.7 Compliance with ERISA.

(a) The Borrower will, and will cause its Restricted Subsidiaries to, make all
contributions to any Plan when such contributions are due and not incur any
“accumulated funding deficiency” within the meaning of Section 303(a) of ERISA
and Section 412(a) of the Code, whether or not waived, and will otherwise comply
with the requirements of the Code and ERISA with respect to the operation of all
Plans, except to the extent that the failure to so comply could not have a
Materially Adverse Effect.

(b) The Borrower will furnish to Administrative Agent (i) within thirty
(30) days after any officer of the Borrower obtains knowledge that a “prohibited
transaction” (within the meaning of Section 406 of ERISA or Section 4975 of the
Code) has occurred with respect to any material Plan of the Borrower or its
ERISA Affiliates, including its Restricted Subsidiaries, that any Reportable
Event has occurred with respect to any Plan or that PBGC has instituted or will
institute proceedings under Title IV of ERISA to terminate any Plan or to
appoint a trustee to administer any Plan, a statement setting forth the details
as to such prohibited transaction, Reportable Event or termination or
appointment proceedings and the action which it (or any other Plan sponsor if
other than the Borrower) proposes to take with respect thereto, together with a
copy of the notice of such Reportable Event given to PBGC if a copy of such
notice is available to the Borrower, any of its Restricted Subsidiaries or any
of its ERISA Affiliates, (ii) promptly after receipt thereof, a copy of any
notice the Borrower, any of its Restricted

 

86



--------------------------------------------------------------------------------

Subsidiaries or any of its ERISA Affiliates or the sponsor of any Plan receives
from PBGC, or the Internal Revenue Service or the Department of Labor which sets
forth or proposes any material action or material determination with respect to
such Plan, (iii) promptly upon the Administrative Agent’s or any Lender’s
request therefor, any annual report required to be filed pursuant to ERISA in
connection with each Plan maintained by the Borrower or any of its ERISA
Affiliates, including the Restricted Subsidiaries, and (iv) promptly upon the
Administrative Agent’s request therefor, such additional information concerning
any such Plan as may be reasonably requested by the Administrative Agent.

(c) The Borrower will promptly notify the Administrative Agent of any excise
taxes which have been assessed or which the Borrower, any of its Restricted
Subsidiaries or any of its ERISA Affiliates has reason to believe may be
assessed against the Borrower, any of its Restricted Subsidiaries or any of its
ERISA Affiliates by the Internal Revenue Service or the Department of Labor with
respect to any Plan of the Borrower or its ERISA Affiliates, including its
Restricted Subsidiaries that could, individually or in the aggregate, reasonably
be expected to have a Materially Adverse Effect.

(d) Within the time required for notice to the PBGC under Section 302(f)(4)(A)
of ERISA, the Borrower will notify the Administrative Agent of any Lien arising
under Section 302(f) of ERISA in favor of any Plan of the Borrower or its ERISA
Affiliates, including its Restricted Subsidiaries.

(e) The Borrower will not, and will not permit any of its Restricted
Subsidiaries or any of its ERISA Affiliates to take any of the following actions
or permit any of the following events to occur if such action or event together
with all other such actions or events would subject the Borrower, any of its
Restricted Subsidiaries, or any of its ERISA Affiliates to any tax, penalty, or
other liabilities which could have a Materially Adverse Effect:

(i) engage in any transaction in connection with which the Borrower, any of its
Restricted Subsidiaries or any ERISA Affiliate could be subject to either a
civil penalty assessed pursuant to Section 502(i) of ERISA or a tax imposed by
Section 4975 of the Code;

(ii) terminate any Plan in a manner, or take any other action, which could
result in any liability of the Borrower, any of its Restricted Subsidiaries or
any ERISA Affiliate to the PBGC;

(iii) fail to make full payment when due of all amounts which, under the
provisions of any Plan, the Borrower, any of its Restricted Subsidiaries or any
ERISA Affiliate is required to pay as contributions thereto, or permit to exist
any accumulated funding deficiency within the meaning of Section 303(a) of ERISA
and Section 412(a) of the Code, whether or not waived, with respect to any Plan;
or

(iv) permit the present value of all benefit liabilities under all Plans which
are subject to Title IV of ERISA to exceed the present value of the assets of
such Plans allocable to such benefit liabilities (within the meaning of
Section 4041 of ERISA), except as may be permitted under actuarial funding
standards adopted in accordance with Section 412 of the Code.

 

87



--------------------------------------------------------------------------------

Section 5.8 Visits and Inspections. The Borrower will, and will cause each of
its Restricted Subsidiaries to, permit representatives of the Administrative
Agent and any of the Lenders, prior to the occurrence of an Event of Default
upon reasonable prior notice and at any time upon the occurrence and during the
continuance of an Event of Default, to (a) visit and inspect the properties of
the Borrower or any of its Restricted Subsidiaries during business hours,
(b) inspect and make extracts from and copies of their respective books and
records, and (c) discuss with their respective principal officers their
respective businesses, assets, liabilities, financial positions, results of
operations and business prospects. The Borrower and each of its Restricted
Subsidiaries will also permit representatives of the Administrative Agent and
any of the Lenders to discuss with their respective accountants the Borrower’s
and its Restricted Subsidiaries’ businesses, assets, liabilities, financial
positions, results of operations and business prospects. Notwithstanding the
foregoing, with respect to environmental inspections of the properties of the
Borrower or any of its Restricted Subsidiaries, representatives of the
Administrative Agent shall only have the right to inspect twice every twelve
(12) months, unless the Administrative Agent has a reasonable basis to believe
that a condition exists or an event has occurred which reasonably could give
rise to material liability to the Borrower or its Restricted Subsidiaries under
applicable Environmental Laws, or an Event of Default has occurred.

Section 5.9 Payment of Indebtedness; Loans. Subject to any provisions herein or
in any other Loan Document, the Borrower will, and will cause each of its
Restricted Subsidiaries to, pay any and all of their respective Indebtedness
when and as it becomes due, other than amounts diligently disputed in good faith
and for which adequate reserves have been set aside in accordance with GAAP,
except where the failure to so pay could not, individually or in the aggregate,
reasonably be expected to have a Materially Adverse Effect.

Section 5.10 Use of Proceeds. The Borrower will use the aggregate proceeds of
(a) the Closing Date Draw, directly or indirectly, (i) to refinance, repurchase
or redeem existing Indebtedness of the Borrower including, without limitation,
(A) Indebtedness under the Existing Credit Agreement and (B) the Second Lien
Note Redemption; and (ii) to finance the payment of fees and expenses incurred
in connection with any of the foregoing (including any Specified Transactions
Costs and Expenses), (b) the Delayed Draws shall be used solely to finance the
remaining outstanding portion of the Second Lien Note Redemption and pay fees
and expenses related to the Second Lien Note Redemption and (c) the Revolving
Loans for working capital and general corporate purposes of the Borrower and its
Restricted Subsidiaries, including any of the uses specified in clause (a) of
this Section.

Section 5.11 Indemnity

(a) Indemnification by the Borrower. The Borrower shall indemnify the Lead
Arrangers, Administrative Agent (and any sub-agent thereof), each Lender and the
Issuing Bank, and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, and shall pay or reimburse any such Indemnitee for, any and all losses,
claims (including, without limitation, any Environmental Claims or civil
penalties or fines assessed by OFAC), damages, liabilities and related expenses
(including reasonable and documented fees, charges and disbursements of (x) one
counsel to the Administrative Agent and its Affiliates, one additional FCC
counsel to the Administrative Agent and its Affiliates and, if reasonably
necessary, a single specialty or local counsel for the Administrative Agent and
its Affiliates in each relevant specialty or jurisdiction, as applicable

 

88



--------------------------------------------------------------------------------

and (y) one counsel to all Indemnitees taken as a whole (other than the
Administrative Agent and its Affiliates), one FCC counsel one counsel to all
Indemnitees taken as a whole (other than the Administrative Agent and its
Affiliates) and, if reasonably necessary, a single specialty or local counsel
for all Indemnitees taken as a whole (other than the Administrative Agent and
its Affiliates) in each relevant specialty or jurisdiction, as applicable;
provided that in the case of an actual or perceived conflict of interest with
respect to any of the foregoing counsel, one additional such counsel to each
group of affected Indemnitees similarly situated and taken as a whole), incurred
by any Indemnitee or asserted against any Indemnitee by any third party or by
the Borrower arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or Release of Hazardous Materials on or from any property
owned or operated by the Borrower or any of its Restricted Subsidiaries, or any
Environmental Claim related in any way to the Borrower or any of its Restricted
Subsidiaries, (iv) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory, whether brought by a third party or by the Borrower, and
regardless of whether any Indemnitee is a party thereto, or (v) any claim,
investigation, litigation or other proceeding (whether or not the Administrative
Agent or any Lender is a party thereto) and the prosecution and defense thereof,
arising out of or in any way connected with the Loans, this Agreement, any other
Loan Document, or any documents contemplated by or referred to herein or therein
or the transactions contemplated hereby or thereby, including without
limitation, reasonable attorneys and consultant’s fees, provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee,
(y) result from a claim brought by the Borrower or any other Restricted
Subsidiary against an Indemnitee for breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Loan Document, if the Borrower or such
Restricted Subsidiary has obtained a final and nonappealable judgment in its
favor on such claim as determined by a court of competent jurisdiction or
(z) any dispute solely among the Indemnitees (other than any claims (i) against
an Indemnitee in its capacity as or in fulfilling its role as an agent or
arranger or any similar role under this Agreement or any other Loan Document or
(ii) arising out of any act or omission of the Borrower or any Subsidiary of the
Borrower or any of their respective Affiliates).

(b) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
Applicable Law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in clause (a) above shall
be liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in

 

89



--------------------------------------------------------------------------------

connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby, unless such use of information or other
materials by unintended recipients is determined by a court of competent
jurisdiction, by a final nonappealable judgment, to have resulted from the gross
negligence or willful misconduct of such Indemnitee.

Section 5.12 [Reserved].

Section 5.13 Covenants Regarding Formation of Subsidiaries and Acquisitions;
Partnership, Subsidiaries; Designation of Subsidiaries.

(a) At the time or within thirty (30) days (or such later time as determined by
the Administrative Agent in its sole discretion) of (i) any Acquisition
permitted hereunder, (ii) the purchase by the Borrower or any of its Restricted
Subsidiaries of any interests in any Subsidiary of the Borrower, and (iii) the
formation of any new Subsidiary of the Borrower or any of its Subsidiaries which
is permitted under this Agreement, the Borrower will, and will cause its
Restricted Subsidiaries, as appropriate, to: (A) notify the Administrative Agent
of the acquisition, purchase or formation of such Subsidiary and, in accordance
with clause (b) below, whether such Subsidiary is to be designated as a
Restricted Subsidiary or an Unrestricted Subsidiary and in the case of any
Subsidiary that is designated as a Restricted Subsidiary, (1) provide to the
Administrative Agent an executed supplement to the Collateral Agreement for such
new Subsidiary, which shall authorize the filing of appropriate Uniform
Commercial Code financing statements, as well as an executed supplement to the
Subsidiary Guaranty for such new Subsidiary, which shall constitute both
Security Documents and Loan Documents for purposes of this Agreement, as well as
a loan certificate for such new Subsidiary, substantially in the form of Exhibit
G-2 attached hereto, together with appropriate attachments; (2) deliver to the
Administrative Agent such original Capital Stock or other certificates and stock
or other transfer powers evidencing the Capital Stock of such Person,
(3) deliver to the Administrative Agent an updated Schedule 4 to this Agreement
and such other updated Schedules to the Loan Documents as may be necessary to
make the representations and warranties contained in the Loan Documents true and
correct as of the date such Person is joined to any applicable Loan Document,
and (4) provide to the Administrative Agent all other documentation, including
one or more opinions of counsel, which are satisfactory to the Administrative
Agent and which in its opinion is appropriate with respect to such Acquisition
and such Person. Any document, agreement or instrument executed or issued
pursuant to this Section 5.13 shall be a “Loan Document” for purposes of this
Agreement.

(b) In connection with the formation, purchase or acquisition of any Subsidiary
after the Closing Date, the board of directors of the Borrower may at any time
designate such Subsidiary to be an Unrestricted Subsidiary unless such
Subsidiary or any of its Subsidiaries owns any Capital Stock or Indebtedness of,
or owns or holds any Lien on any property of, the Borrower or any other
Subsidiary of the Borrower that is not a Subsidiary of the Subsidiary to be so
designated; provided that (i) before and after such designation, no Default or
Event of Default shall have occurred and be continuing; (ii) before and after
giving pro forma effect to such designation, the Borrower shall be in compliance
with Section 7.8; (iii) no Subsidiary may be designated as an Unrestricted
Subsidiary if, after such designation, it would be a “Restricted Subsidiary” for
the purpose of, the Existing Second Lien Notes, the Senior Notes or any other
Indebtedness of the Borrower or any of its Restricted Subsidiaries; (iv) either
(A) the applicable Subsidiary to be so designated has total assets of $1,000,000
or less or (B)

 

90



--------------------------------------------------------------------------------

immediately after giving effect to such designation, the Borrower shall be in
compliance with the Debt Incurrence Test; and (v) once designated as a
Restricted Subsidiary, such Restricted Subsidiary may not be re-designated as an
Unrestricted Subsidiary. The designation of any Subsidiary as an Unrestricted
Subsidiary shall constitute an Investment by the Borrower therein at the date of
designation in an amount equal to the fair market value as determined by the
Borrower in good faith of the Borrower’s or its Subsidiary’s (as applicable)
Investment therein. The board of directors of the Borrower may at any time
designate or re-designate any Unrestricted Subsidiary of the Borrower to be a
Restricted Subsidiary, so long as (x) such designation or re-designation would
not result in a Default or Event of Default, (y) before and after giving pro
forma effect to such designation or re-designation, the Borrower shall be in
compliance with Section 7.8; and (z) all of the Indebtedness and Liens of such
Unrestricted Subsidiary could be incurred at the time of such designation or
re-designation under Sections 7.1 and 7.2. The designation of any Unrestricted
Subsidiary as a Restricted Subsidiary shall constitute the incurrence at the
time of designation of any Indebtedness and Liens of such Subsidiary existing at
such time and a return on any Investment by the Borrower in such Unrestricted
Subsidiary pursuant to the preceding sentence in an amount equal to the fair
market value as determined by the Borrower in good faith at the date of such
designation of the Borrower’s or its Subsidiary’s (as applicable) Investment in
such Subsidiary. Notwithstanding the foregoing, if, at any time, any
Unrestricted Subsidiary shall guarantee or otherwise provide credit support or
otherwise be designated as a “Restricted Subsidiary” (or equivalent term) under
the Existing Second Lien Notes, the Senior Notes or any other Indebtedness of
the Borrower or any of its Restricted Subsidiaries, such Unrestricted Subsidiary
shall automatically and without further action be re-designated as a Restricted
Subsidiary hereunder.

Section 5.14 Payment of Wages. The Borrower will, and will cause each of its
Restricted Subsidiaries to, at all times comply in all material respects, with
the material requirements of the Fair Labor Standards Act, as amended,
including, without limitation, the provisions of such Act relating to the
payment of minimum and overtime wages as the same may become due from time to
time.

Section 5.15 Further Assurances. The Borrower will promptly cure, or cause to be
cured, defects in the execution and delivery of the Loan Documents (including
this Agreement), resulting from any acts or failure to act by the Borrower or
any of its Restricted Subsidiaries or any employee or officer thereof. The
Borrower, at its expense, will promptly execute and deliver to the
Administrative Agent and the Lenders, or cause to be executed and delivered to
the Administrative Agent and the Lenders, all such other and further documents,
agreements and instruments in compliance with or accomplishment of the covenants
and agreements of the Borrower and its Restricted Subsidiaries in the Loan
Documents, including, without limitation, this Agreement, or to correct any
omissions in the Loan Documents, or more fully to state the obligations set out
herein or in any of the Loan Documents, or to obtain any consents, all as may be
necessary or appropriate in connection therewith and as may be reasonably
requested.

Section 5.16 License Subs. At the time of any Acquisition permitted hereunder,
the Borrower shall cause each of the FCC Licenses being acquired by the Borrower
or any of its Restricted Subsidiaries to be transferred to one or more License
Subs, each of which License Subs shall have as its sole asset or assets the FCC
Licenses of the Borrower or any of its Restricted Subsidiaries and a management
agreement with the Borrower and such of its

 

91



--------------------------------------------------------------------------------

Restricted Subsidiaries subject to such FCC License or FCC Licenses, such that
from and after such applicable date neither the Borrower nor its Restricted
Subsidiaries (other than License Subs) shall hold any FCC Licenses other than
through one or more duly created and existing License Subs. The Borrower shall
not permit the License Subs to have any business activities, operations, assets,
Indebtedness, Guaranties or Liens (other than holding FCC Licenses and owning
the Capital Stock of other License Subs, and other than pursuant to a Subsidiary
Guaranty and Collateral Agreement issued in connection herewith or any agreement
referred to in the preceding sentence). Promptly after the transfer of the FCC
Licenses to the License Subs, the Borrower shall provide to the Administrative
Agent copies of any required consents to such transfer from the FCC and any
other governmental authority, together with a certificate of an Authorized
Signatory stating that all Necessary Authorizations required for such transfer
have been obtained or made, are in full force and effect and are not subject to
any pending or threatened reversal or cancellation.

Section 5.17 Maintenance of Network Affiliations; Operating Agreements. The
Borrower will, and will cause each of its Restricted Subsidiaries to, maintain a
network affiliation with ABC, CBS, NBC, FOX, the CW, ION, MyNetworkTV or other
network reasonably satisfactory to the Lead Arrangers at all times for each
Station. The Borrower will, and will cause each of its Restricted Subsidiaries
to comply with any and all Operating Agreements except where the failure to so
comply could not, individually or in the aggregate, reasonably be expected to
have a Materially Adverse Effect.

Section 5.18 Ownership Reports. The Borrower will file Ownership Reports for any
Station acquired after the Closing Date (reflecting such Acquisition by the
Borrower) with the FCC within thirty (30) days after the date of the
consummation of such Acquisition.

Section 5.19 Environmental Compliance.

(a) The Borrower will, and will cause each of its Restricted Subsidiaries to,
comply with all applicable Environmental Laws, including, without limitation,
all applicable Environmental Laws in jurisdictions in which the Borrower or any
of its Restricted Subsidiaries owns or operates a facility or site, arranges for
disposal or treatment of Hazardous Materials, accepts for transport any
Hazardous Materials, or holds any interest in real property, except where the
failure to so comply could not reasonably be expected to have a Materially
Adverse Effect. Neither the Borrower nor any of its Restricted Subsidiaries
shall cause or allow the release of Hazardous Materials, solid waste or other
wastes on, under or to any Real Property in which the Borrower or such
Restricted Subsidiary holds any interest or performs any of its operations, in
violation of any applicable Environmental Law, if such release could reasonably
be expected to have a Materially Adverse Effect. The Borrower shall notify the
Lenders promptly after its receipt of notice thereof, of any Environmental Claim
which the Borrower receives involving any potential or actual material liability
of the Borrower or any of its Restricted Subsidiaries arising in connection with
any noncompliance with or violation of the requirements of any Environmental Law
or a material Release or threatened Release of any Hazardous Materials, into the
environment in violation of applicable Environmental Law. The Borrower shall
promptly notify the Lenders (i) of any material Release of Hazardous Material
on, under or from the Real Property in which the Borrower or any of its
Restricted Subsidiaries holds or has held an interest, upon the Borrower’s
learning thereof by receipt of notice that the Borrower or any of its Restricted
Subsidiaries is or may be liable to any Person as a result of

 

92



--------------------------------------------------------------------------------

such Release or that the Borrower or such Restricted Subsidiary has been
identified as potentially responsible for, or is subject to investigation by any
Governmental Authority relating to, such Release, and (ii) of the commencement
or overt threat of any judicial or administrative proceeding alleging a material
violation of any Environmental Laws.

(b) If the Administrative Agent at any time has a reasonable basis to believe
that there may be a violation of any Environmental Law by, or any liability
arising thereunder of, the Borrower or any of its Restricted Subsidiaries or
related to any real property owned, leased or operated by the Borrower or any of
its Restricted Subsidiaries, which violation or liability could reasonably be
expected to have a Materially Adverse Effect, then the Borrower shall, upon
written request from the Administrative Agent, provide the Administrative Agent
with such reports, certificates, engineering studies or other written material
or data as the Administrative Agent reasonably may require so as to reasonably
satisfy the Administrative Agent that the Borrower or such Restricted Subsidiary
is in material compliance with all applicable Environmental Laws.

Section 5.20 Covenants Regarding Post-Closing Deliveries. Execute and deliver
the documents and complete the tasks set forth on Schedule 12, in each case
within the time limits specified on such schedule.

Section 5.21 Additional Real Property Collateral.

Notify the Administrative Agent within ten (10) days after the acquisition of or
entry into a new lease of any Real Property by the Borrower or any of its
Restricted Subsidiaries (a) upon which a broadcast tower, studio or other
facility, in each case that is material to the operation of a Station, is
located or (b) that has a fair market value in excess of $3,000,000 (but
excluding any Real Property where the Administrative Agent reasonably determines
that the cost of obtaining a Lien on such Real Property or such lease is
excessive in relation to the value afforded thereby), in each case that is not
subject to the existing Security Documents and, within ninety (90) days after
the acquisition of or entry into a lease of such Real Property, as such date may
be extended by the Administrative Agent in its reasonable discretion, (i) with
respect to any such owned Real Property, deliver to the Administrative Agent
such mortgages, deeds of trust, title insurance policies, environmental reports,
surveys, and other documents reasonably requested by the Administrative Agent in
connection with granting and perfecting a first priority Lien, subject only to
Permitted Liens, on such Real Property in favor of the Administrative Agent, for
the ratable benefit of the Secured Parties and (ii) with respect to any such
leased Real Property, use its commercially reasonable efforts to deliver such
leasehold mortgages, estoppels or subordination, non-disturbance and attornment
agreements, landlord waivers and access agreements reasonably requested by the
Administrative Agent, all in form and substance acceptable to the Administrative
Agent.

ARTICLE 6

Information Covenants

So long as any of the Loan Obligations is outstanding and unpaid (other than
contingent indemnity and expense reimbursement obligations for which no claim
has been made) or the Lenders have an obligation to fund Advances hereunder
(whether or not the conditions to borrowing have been or can be fulfilled), and
unless the Required Lenders shall otherwise consent in writing, the Borrower
will furnish or cause to be furnished to the Administrative Agent (with, for the
reports required under Sections 6.1, 6.2, and 6.3, sufficient copies for each
Lender):

 

93



--------------------------------------------------------------------------------

Section 6.1 Quarterly Financial Statements and Information. Within fifty
(50) days (or five (5) days following such shorter period as required by
Applicable Law) after the last day of each of the first three (3) quarters of
each fiscal year of the Borrower (a) the balance sheets and the related
statements of operations of the Borrower and its Subsidiaries on a consolidated
and consolidating basis as at the end of such quarter and for the elapsed
portion of the year ended with the last day of such quarter and (b) the related
statements of cash flows of the Borrower on a consolidated basis with its
Subsidiaries for such quarter and for the elapsed portion of the year ended with
the last day of such quarter, each of which shall set forth in comparative form
the corresponding figures as of the end of and for the corresponding quarter in
the preceding fiscal year and the elapsed portion of the preceding fiscal year
ended with the last day of such corresponding quarter in the preceding fiscal
year and shall be certified by the chief financial officer, chief accounting
officer or controller of the Borrower to have been prepared in accordance with
GAAP and to present fairly in all material respects the financial position of
the Borrower on a consolidated and consolidating basis with its Subsidiaries, as
at the end of such period and the results of operations for such period, and for
the elapsed portion of the year ended with the last day of such period, subject
only to normal year-end and audit adjustments.

Section 6.2 Annual Financial Statements and Information. Within ninety-five
(95) days (or five (5) days following such shorter period as required by
Applicable Law) after the end of each fiscal year of the Borrower: (a) the
audited consolidated balance sheet of the Borrower and its Subsidiaries as of
the end of such fiscal year and the related audited consolidated statements of
operations for such fiscal year and for the previous fiscal year, the related
audited consolidated statements of cash flow and members’ equity for such fiscal
year and for the previous fiscal year, each of which shall be accompanied by an
opinion of independent certified public accountants of recognized national
standing acceptable to the Administrative Agent (without a “going concern” or
like qualification or exception and without any qualification or exception as to
the scope of the audit) and (b) the unaudited consolidating balance sheet of the
Borrower and its Subsidiaries as of the end of such fiscal year and the related
unaudited consolidating statements of operations for such fiscal year and for
the previous fiscal year, the related unaudited consolidating statement of
members’ equity for such fiscal year and for the previous fiscal year, each of
which shall set forth in comparative form such figures as at the end of and for
such fiscal year and appropriate prior period and shall be certified by the
chief financial officer or controller of the Borrower to have been prepared in
accordance with GAAP and to present fairly in all material respects the
financial position of the Borrower on a consolidated and consolidating basis
with its Subsidiaries as at the end of such period and the results of operations
for such period, subject only to the absence of footnotes and normal year-end
and audit adjustments.

Section 6.3 Officer’s Compliance Certificates. At the time the financial
statements are furnished pursuant to Sections 6.1(b) and 6.2 and at such other
times as the Administrative Agent shall reasonably request, a certificate of the
president, chief financial officer, chief accounting officer or controller of
the Borrower as to its financial performance, in substantially the form attached
hereto as Exhibit H (each, a “Officer’s Compliance Certificate”):

 

94



--------------------------------------------------------------------------------

(a) setting forth as and at the end of such quarterly period or fiscal year, as
the case may be, the arithmetical calculations required to establish (i) any
adjustment to the Applicable Margins, as provided for in Section 2.3(f) or the
Commitment Fees, as provided for in Section 2.4(a) and (ii) whether or not the
Borrower was in compliance with the requirements of Sections 7.14 and 7.8);

(b) stating that, to his or her knowledge, no Default has occurred as at the end
of such quarterly period or year, as the case may be, or, if a Default has
occurred, disclosing each such Default and its nature, when it occurred, whether
it is continuing and the steps being taken by the Borrower with respect to such
Default;

(c) containing a list of all Acquisitions, Investments (other than Cash
Equivalents), Restricted Payments and Asset Sales, in each case, which exceed
$5,000,000 per transaction or series of related transactions, for the then
applicable Reference Period, together with the total amount for each of the
foregoing categories;

(d) containing a list of each Subsidiary of the Borrower that identifies each
Subsidiary as a Restricted Subsidiary or Unrestricted Subsidiary as of the date
of the applicable Officer’s Compliance Certificate or a confirmation that there
has been no change in such information since the last such list provided
pursuant to this Section; and

(e) so long as there is an Unrestricted Subsidiary, attaching the related
consolidating financial statements reflecting the adjustments necessary to
eliminate the accounts of Unrestricted Subsidiaries (if any) from such
consolidated financial statements.

Section 6.4 Copies of Other Reports.

(a) Promptly upon receipt thereof, copies of all reports, if any, submitted to
the Borrower by the Borrower’s independent public accountants regarding the
Borrower, including, without limitation, any management report submitted to the
board of directors of the Borrower prepared in connection with the annual audit
referred to in Section 6.2.

(b) From time to time and promptly upon each request, such data, certificates,
reports, statements, documents or further information regarding the business,
assets, liabilities, financial position, projections, results of operations or
business prospects of the Borrower or any of its Restricted Subsidiaries, as the
Administrative Agent or any Lender may reasonably request.

(c) Annually, certificates of insurance indicating that the requirements of
Section 5.5 remain satisfied for such fiscal year, together with, upon request,
copies of any new or replacement insurance policies obtained during such year.

(d) Within seventy-five (75) days of the beginning of each fiscal year, the
annual budget for the Borrower and its Restricted Subsidiaries on a quarter by
quarter basis.

(e) Promptly upon their becoming available, copies of (i) all financial
statements, reports, notices and proxy statements sent or made available
generally by the Borrower to its security holders or by any Restricted
Subsidiary to its security holders other than the Borrower or another Restricted
Subsidiary, (ii) all regular and periodic reports and all

 

95



--------------------------------------------------------------------------------

registration statements (other than on Form S-8 or a similar form) and
prospectuses, if any, filed by the Borrower or any of its Restricted
Subsidiaries with any securities exchange or with the United States Securities
and Exchange Commission or any governmental or private regulatory authority,
(iii) all press releases and other statements made available generally by the
Borrower or any of its Restricted Subsidiaries to the public concerning material
developments in the business of the Borrower or any of its Restricted
Subsidiaries, (iv) any material non-routine correspondence or official notices
received by the Borrower, or any of its Restricted Subsidiaries from the FCC or
other communications regulatory authority, and (v) all material information
filed by the Borrower or any of its Restricted Subsidiaries with the FCC
(including all Ownership Reports and amendments or supplements to any Ownership
Report).

(f) Promptly upon (i) receipt of notice of (A) any forfeiture, non-renewal,
cancellation, termination, revocation, suspension, impairment or material
modification of any material License held by the Borrower or any of its
Restricted Subsidiaries, or any notice of default or forfeiture with respect to
any such License, or (B) any refusal by any Governmental Authority or agency
(including the FCC) to renew or extend any such License, a certificate
specifying the nature of such event, the period of existence thereof, and what
action the Borrower and its Restricted Subsidiaries are taking and propose to
take with respect thereto, and (ii) any Acquisition of any Station, a written
notice setting forth with respect to such Station all of the data required to be
set forth in Schedule 2 with respect to such Stations and the Licenses required
in connection with the ownership and operation of such Station (it being
understood that such written notice shall be deemed to supplement Schedule 2
attached hereto for all purposes of this Agreement).

(g) On an annual basis with the delivery of the financial statements required by
Section 6.2 above and promptly upon the election by the Borrower to utilize the
Available Amount in connection with a transaction otherwise permitted under this
Agreement, a duly completed certificate signed by an Authorized Signatory of the
Borrower, which shall set forth reasonably detailed calculations the amount of
the Available Amount immediately prior to such election and the amount thereof
elected to be so applied.

Section 6.5 Notice of Litigation and Other Matters. Notice specifying the nature
and status of any of the following events, promptly, but in any event not later
than fifteen (15) days after the occurrence of any of the following events
becomes known to the Borrower:

(a) the commencement of all proceedings and investigations by or before any
Governmental Authority and all actions and proceedings in any court or before
any arbitrator against the Borrower or any Restricted Subsidiary, or, to the
extent known to the Borrower, which could reasonably be expected to have a
Materially Adverse Effect;

(b) any material adverse change with respect to the business, assets,
liabilities, financial position, annual budget, results of operations, business
prospects or projections of the Borrower and its Restricted Subsidiaries, taken
as a whole, other than changes in the ordinary course of business which have not
had and would not reasonably be expected to have a Materially Adverse Effect and
other than changes in the industry in which the Borrower or any of its
Restricted Subsidiaries operate which would not reasonably be expected to have a
Materially Adverse Effect;

 

96



--------------------------------------------------------------------------------

(c) any Default or the occurrence or non-occurrence of any event (i) which
constitutes, or which with the passage of time or giving of notice or both would
constitute a default by the Borrower or any of its Restricted Subsidiaries under
any material agreement other than this Agreement and the other Loan Documents to
which the Borrower or any Restricted Subsidiary is party or by which any of
their respective properties may be bound, including, without limitation, the
Existing Second Lien Notes Indenture or any License, Operating Agreement or
other material contract, or (ii) which could have a Materially Adverse Effect,
giving in each case a description thereof and specifying the action proposed to
be taken with respect thereto;

(d) the institution or threatened institution by PBGC of proceedings under ERISA
to terminate or to partially terminate any Plan or the commencement or overtly
threatened commencement of any litigation regarding any such Plan or naming it
or the trustee of any such Plan with respect to such Plan or any action taken by
the Borrower, any Restricted Subsidiary of the Borrower or any ERISA Affiliate
of the Borrower to withdraw or partially withdraw from any Plan or to terminate
any Plan;

(e) the occurrence of any event subsequent to the Closing Date which, if such
event had occurred prior to the Closing Date, would have constituted an
exception to the representation and warranty in Section 4.1(m) of this
Agreement; and

(f) the occurrence of any action, event, investigation, notice or other item
that could reasonably be expected to restrain, prevent or impose any material
adverse conditions on the Second Lien Note Redemption.

Documents required to be delivered pursuant to Section 6.1, 6.2 or 6.4(e) (to
the extent any such documents are included in materials otherwise filed with the
United States Securities and Exchange Commission) may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date (i) on which the Borrower posts such documents, or provides a link
thereto on the Borrower’s website on the Internet at the website address listed
in Section 11.1; or (ii) on which such documents are posted on the Borrower’s
behalf on an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided that: (x) the Borrower
shall deliver paper copies of such documents to the Administrative Agent or any
Lender that requests the Borrower to deliver such paper copies until a written
request to cease delivering paper copies is given by the Administrative Agent or
such Lender and (y) the Borrower shall notify the Administrative Agent and each
Lender (by telecopier or electronic mail) of the posting of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents. Notwithstanding anything contained
herein, in every instance the Borrower shall be required to provide paper copies
of the Officer’s Compliance Certificates required by Section 6.3 to the
Administrative Agent. The Administrative Agent shall have no obligation to
request the delivery or to maintain copies of the documents referred to above,
and in any event shall have no responsibility to monitor compliance by the
Borrower with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.

 

97



--------------------------------------------------------------------------------

The Borrower hereby acknowledges that the Administrative Agent and/or the Lead
Arrangers will make available to the Lenders and the Issuing Bank, subject to
Section 11.5(f), materials and/or information provided by or on behalf of the
Borrower hereunder (collectively, “Borrower Materials”) by posting the Borrower
Materials on SyndTrak Online or another similar electronic system (the
“Platform”). The Borrower will cooperate with the Administrative Agent in
connection with the publication of Borrower Materials pursuant to this Article 6
and will designate Borrower Materials (a) that are either available to the
public or not material with respect to the Borrower and its Subsidiaries or any
of their respective securities for purposes of United States federal and state
securities laws, as “Public Information” and (b) that are not Public Information
as “Private Information”.

ARTICLE 7

Negative Covenants

So long as any of the Loan Obligations is outstanding and unpaid (other than
contingent indemnity and expense reimbursement obligations for which no claim
has been made) or the Lenders have an obligation to fund Advances hereunder
(whether or not the conditions to borrowing have been or can be fulfilled), and
unless the Required Lenders, or such greater number of Lenders as may be
expressly provided herein, shall otherwise give their prior consent in writing:

Section 7.1 Indebtedness. The Borrower shall not, and shall not permit any of
its Restricted Subsidiaries to, create, assume, incur or otherwise become or
remain obligated in respect of, or permit to be outstanding, any Indebtedness
except:

(a) the Loan Obligations;

(b) (i) Hedge Agreements entered into in order to manage existing or anticipated
interest rate, exchange rate or commodity price risks and not for speculative
purposes and (ii) Cash Management Agreements entered into in the ordinary course
of business, in each case with a counterparty and upon terms and conditions
(including interest rate) reasonably satisfactory to the Administrative Agent;
provided that any counterparty that is a Lender or an Affiliate of a Lender
shall be deemed satisfactory to the Administrative Agent;

(c) unsecured Indebtedness; provided, that (i) the Borrower shall be in
compliance with the Debt Incurrence Test; (ii) no Default or Event of Default
has occurred and is continuing at the time of such incurrence or would exist
after giving effect thereto); (iii) such Indebtedness shall rank no higher than
pari passu in right of payment with the Loan Obligations; (iv) such Indebtedness
is not subject to any scheduled amortization, mandatory redemption, mandatory
repayment or mandatory prepayment, sinking fund or similar payment (other than,
in each case, reasonable and customary offers to repurchase upon a change of
control or asset sale and acceleration rights after an event of default) or have
a final maturity date, in either case prior to the date occurring 180 days
following the latest applicable Maturity Date (in effect as of the date such
Indebtedness is incurred) (provided that any Indebtedness that automatically
converts to, or is exchangeable into, notes or other Indebtedness that meet this
clause (iv) shall be deemed to satisfy this condition so long as the Borrower
irrevocably agrees at the time of the issuance thereof to take all actions
necessary to convert or exchange such Indebtedness); (v) the indenture or other
applicable agreement governing such Indebtedness (including any related
guaranties and

 

98



--------------------------------------------------------------------------------

any other related documentation) shall not include any financial performance
“maintenance” covenants (whether stated as a covenant, default or otherwise,
although “incurrence-based” financial tests may be included) or cross-defaults
(but may include cross-defaults at the final stated maturity thereof and
cross-acceleration); (vi) the terms of such Indebtedness (including, without
limitation, all covenants, defaults, guaranties and remedies, but excluding as
to interest rate, call protection and redemption premiums), taken as a whole,
are no more restrictive or onerous than the terms applicable to the Borrower and
its Restricted Subsidiaries under this Agreement and the other Loan Documents,
(vii) such Indebtedness shall not be recourse or guaranteed by any Person that
is not a Credit Party and (viii) prior to the incurrence of such Indebtedness
Borrower shall have delivered to the Administrative Agent a certificate from an
Authorized Signatory of Borrower certifying as to compliance with the
requirements of the preceding clauses (i) through (vii) above and containing
calculations, in form and substance satisfactory to the Administrative Agent
with respect to clause (i) above;

(d) Indebtedness existing on the Closing Date and set forth on Schedule 6;

(e) Indebtedness incurred in connection with Capitalized Lease Obligations,
Permitted Purchase Money Indebtedness and mortgage financings in an aggregate
amount not to exceed $25,000,000 at any time outstanding;

(f) unsecured intercompany Indebtedness:

(i) owed by any Credit Party to another Credit Party;

(ii) owed by any Credit Party to any Subsidiary that is not a Credit Party
(provided that such Indebtedness shall be subordinated to the Loan Obligations
in a manner reasonably satisfactory to the Administrative Agent); and

(iii) owed by any Restricted Subsidiary that is not a Credit Party to any other
Restricted Subsidiary;

(g) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or other similar instrument inadvertently drawn
against insufficient funds in the ordinary course of business, so long as such
Indebtedness is covered within ten Business Days;

(h) Indebtedness under performance bonds, surety bonds, and completion
guarantees provided by the Borrower or any Restricted Subsidiary in the ordinary
course of business;

(i) Indebtedness incurred by the Borrower or any Restricted Subsidiary
constituting reimbursement obligations with respect to letters of credit issued
in the ordinary course of business, including without limitation, with respect
to letters of credit in respect of workers’ compensation claims or
self-insurance, or other Indebtedness with respect to reimbursement type
obligations regarding workers’ compensation claims; provided however that upon
the drawing of such letters of credit or the incurrence of such Indebtedness,
such obligations are reimbursed within 60 days following such drawing or
incurrence;

 

99



--------------------------------------------------------------------------------

(j) Indebtedness consisting of customary indemnification, adjustments of
purchase price or similar obligations, in each case, incurred or assumed in
connection with the acquisition of any business or assets permitted under this
Agreement;

(k) unsecured Indebtedness consisting of promissory notes issued to any then
existing or former director, officer or employee of the Borrower or any of its
Restricted Subsidiary (or their respective assigns, estates, heirs or current or
former spouses) for the repurchase, redemption or other acquisition or
retirement for value of any Capital Stock held by them that is permitted
pursuant to Section 7.6(d)(iv); provided that the aggregate principal amount of
all such Indebtedness shall not exceed $3,000,000 at any time outstanding;

(l) Indebtedness of a Person existing at the time such Person became a
Restricted Subsidiary or assets were acquired from such Person in connection
with an Investment permitted pursuant to Section 7.6, to the extent that
(i) such Indebtedness was not incurred in connection with, or in contemplation
of, such Person becoming a Subsidiary or the acquisition of such assets,
(ii) neither the Borrower nor any Restricted Subsidiary thereof (other than such
Person or any other Person that such Person merges with or that acquires the
assets of such Person) shall have any liability or other obligation with respect
to such Indebtedness and (iii) the aggregate outstanding principal amount of
such Indebtedness does not exceed $30,000,000 at any time outstanding;

(m) Indebtedness consisting of the New Securities incurred in an aggregate
principal amount of up to the Incremental Indebtedness Limit less the aggregate
original principal amount of all Incremental Increases made pursuant to
Section 2.14 so long as (i) no Default or Event of Default shall have occurred
and be continuing at the time of incurrence or would result therefrom and
(ii) the Borrower shall be in compliance with the Debt Incurrence Test; and

(n) other Indebtedness in an aggregate amount outstanding at any time not to
exceed $25,000,000;

(o) Guaranties permitted under Section 7.5;

(p) so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom, any Refinancing Indebtedness incurred to
refinance, refund, extend or renew any Indebtedness originally permitted under
clauses (c), (d), (l) or (m) of this Section or this clause (p).

Section 7.2 Limitation on Liens. The Borrower shall not, and shall not permit
any of its Restricted Subsidiaries to, create, assume, incur or permit to exist
or to be created, assumed, incurred or permitted to exist, directly or
indirectly, any Lien on any of its properties or assets, whether now owned or
hereafter acquired, except for Permitted Liens. The Borrower shall not, and
shall not permit any of its Restricted Subsidiaries to undertake, covenant or
agree with any third party that it will not create, assume, incur or permit to
exist any Lien in the favor the Administrative Agent or the Lenders securing the
Obligations on any of its assets or properties, whether now owned or hereafter
acquired, except for any such undertakings, covenants or agreements in
connection with Permitted Liens (provided that any such restriction contained
therein relates only to the asset or assets subject to such Permitted Lien).

 

100



--------------------------------------------------------------------------------

Section 7.3 Amendment and Waiver. The Borrower shall not, and shall not permit
any of its Restricted Subsidiaries to, (a) make (without the consent of the
Administrative Agent) any material change in its accounting treatment and
reporting practices, except as required by GAAP, or (b) enter into any amendment
of, or agree to or accept or consent to any waiver of any of the provisions of
its articles or certificate of incorporation, or its partnership agreement or
its by-laws, as appropriate, any License or Operating Agreement or any of the
documents evidencing Subordinated Indebtedness, any Junior Securities, any New
Securities, in each case, in any respect materially adverse to the
Administrative Agent or any Lender or any of their rights or claims under any of
the Loan Documents.

Section 7.4 Liquidation, Merger or Disposition of Assets.

(a) Disposition of Assets. The Borrower shall not, and shall not permit any of
its Restricted Subsidiaries to, make any Asset Sale except:

(i) Asset Sales in the ordinary course of business of assets held for resale in
the ordinary course of business or the trade in or replacement of assets in the
ordinary course of business;

(ii) the concurrent exchange of a television broadcast station or of long-term
Station operating assets or cash (including the Capital Stock of a Person which
owns long-term Station operating assets), for which the Borrower or any
Restricted Subsidiary receives cash, Cash Equivalents or television stations at
least equal to the fair market value of the assets so exchanged as determined by
the board of directors of the Borrower; provided that (v) no Default or Event of
Default then exists or would result therefrom, (w) the aggregate amount of all
cash and Cash Equivalents received by the Borrower or any Restricted Subsidiary
in connection with such asset exchanges shall not exceed twenty five percent
(25%) of the aggregate consideration for such asset exchange, (x) the aggregate
amount of all cash and Cash Equivalents paid by the Borrower or any of its
Restricted Subsidiaries in connection with such asset exchange must be permitted
under Section 7.6, (y) any cash or Cash Equivalents that are received by the
Borrower or any Subsidiary in connection with any asset exchange pursuant to
this Section 7.4(a)(ii) shall be applied pursuant to Section 2.6(b)(iii), and
(z) at least five (5) Business Days prior to the completion of such exchange,
the Borrower shall provide to the Administrative Agent (in each case in form and
substance reasonably satisfactory to the Administrative Agent):

(A) a written notification of such exchange describing the assets to be
exchanged and the proposed closing date of the exchange;

(B) a certificate, executed by an Authorized Signatory of the Borrower,
(1) certifying that the board of directors has determined that the property or
other consideration received by the Borrower and its Restricted Subsidiaries is
at least equal to the fair market value of the assets so exchanged,
(2) attaching calculations evidencing that the property or other consideration
received by the Borrower and its Restricted Subsidiaries is at least equal to
the fair market value of the assets so exchanged, (3) attaching any other
information considered by the board of directors and evidencing the board of
directors’ analysis of the attached calculations in making the determination
that the property or other consideration received by the Borrower and its
Restricted Subsidiaries is at least equal to the fair market value of the assets
so

 

101



--------------------------------------------------------------------------------

exchanged, (4) attaching financial calculations specifically demonstrating
(x) the Borrower’s pro forma compliance with Section 7.8 after giving effect to
such exchange and (y) that the pro forma Leverage Ratio after giving effect to
such exchange shall not be greater than the Leverage Ratio immediately prior to
giving effect to such exchange, (5) attaching financial projections for the
Borrower for a five (5) year period after the closing of such exchange after
giving effect to such exchange and (6) certifying that no Default or Event of
Default exists or would be caused by such exchange; and

(C) such other documentation as the Administrative Agent shall reasonably
request;

(iii) Asset Sales which do not exceed $25,000,000 in the aggregate per fiscal
year, so long as (A) seventy-five percent (75%) of the consideration received in
each such Asset Sale (or series of related Asset Sales) is in the form of cash
or Cash Equivalents and (B) the proceeds of such Asset Sale (or series of
related Asset Sales) are applied pursuant to Section 2.6(b)(iii); provided that
the aggregate amount of any cash or Cash Equivalents that are received by the
Borrower or any Subsidiary pursuant to an Asset Sale made during such fiscal
year and permitted under Section 7.4(a)(ii) shall be included in determining the
amounts of Asset Sales permitted under this Section 7.4(a)(iii);

(iv) Asset Sales in the form of Station Sharing Arrangements; provided that
(A) at least five (5) Business Days prior to the entry into any Station Sharing
Arrangement, the Administrative Agent shall have received, in form and substance
reasonably satisfactory to the Administrative Agent, a copy of each of the
definitive documents governing such Station Sharing Arrangement and (B) at the
time of entering into such Station Sharing Arrangement (and after giving effect
thereto) no more than ten percent (10%) of the Operating Cash Flow of the
Borrower and its Restricted Subsidiaries, in each case determined for the then
applicable Reference Period, shall be attributable to Stations that are subject
to Station Sharing Arrangements;

(v) the sale or discount without recourse by the Borrower or any Restricted
Subsidiary thereof of accounts receivable arising in the ordinary course of
business in connection with the compromise or collection thereof;

(vi) leases, subleases, easements or licenses granted by the Borrower or any of
its Restricted Subsidiaries to third Persons in the ordinary course of business
that do not interfere in any material respect with the business of the Borrower
or any of its Restricted Subsidiaries;

(vii) the disposition of any Hedge Agreement;

(viii) the transfer of assets to the Borrower or any other Credit Party pursuant
to any other transaction permitted pursuant to Section 7.4(b);

(ix) dispositions of Investments in cash and Cash Equivalents;

 

102



--------------------------------------------------------------------------------

(x) (A) the transfer by any Credit Party of its assets to any other Credit
Party, (B) the transfer by any Non-Guarantor Subsidiary of its assets to any
Credit Party (provided that in connection with any new transfer, such Credit
Party shall not pay more than an amount equal to the fair market value of such
assets as determined in good faith at the time of such transfer) and (C) the
transfer by any Non-Guarantor Subsidiary of its assets to any other
Non-Guarantor Subsidiary;

(xi) the sale of obsolete, worn-out or surplus assets no longer used or usable
in the business of the Borrower or any of its Restricted Subsidiaries; and

(xii) Asset Sales in connection with insurance and condemnation proceedings;
provided that the requirements of Section 2.6(b)(iii) are complied with in
connection therewith.

(b) Liquidation or Merger. The Borrower shall not, and shall not permit any of
its Restricted Subsidiaries to, at any time liquidate or dissolve itself (or
suffer any liquidation or dissolution) or otherwise wind up, or enter into any
merger, other than (so long as no Default or Event of Default exists or would be
caused thereby): (i) a merger or consolidation among the Borrower and one or
more of its Restricted Subsidiaries, provided that (other than a merger of Gray
with and into a New Borrower in connection with a Holding Company
Reorganization) the Borrower is the surviving corporation, or (ii) a merger
solely between or among two or more Restricted Subsidiaries of the Borrower, or
(iii) a merger solely between or among one or more Restricted Subsidiaries of
the Borrower and one or more Unrestricted Subsidiaries of the Borrower; provided
that the applicable Restricted Subsidiary(ies) is(are) the surviving
corporation(s) or (iv) in connection with an Acquisition permitted hereunder
effected by a merger in which the Borrower or, in a merger in which the Borrower
is not a party, a Restricted Subsidiary of the Borrower is the surviving
corporation or the surviving corporation becomes a Restricted Subsidiary of the
Borrower and complies with the requirements of Section 5.13, or (v) in
connection with a Holding Company Reorganization.

Section 7.5 Limitation on Guaranties. The Borrower shall not, and shall not
permit any of its Restricted Subsidiaries to, at any time Guaranty, assume, be
obligated with respect to, or permit to be outstanding any Guaranty of, any
obligation of any other Person other than: (a) a guaranty by endorsement of
negotiable instruments for collection in the ordinary course of business; (b) as
may be contained in any Loan Document; (c) Guaranties of Indebtedness incurred
as permitted pursuant to Section 7.1 (other than clause (o) of such Section);
provided, in each case of a Guaranty under this clause (c), that (i) any
Guaranty of Subordinated Indebtedness shall be subordinated to the Loan
Obligations on terms and conditions satisfactory to the Administrative Agent and
(ii) the Borrower shall have provided to the Administrative Agent and the
Lenders calculations in form and substance reasonably satisfactory to the
Administrative Agent, specifically demonstrating compliance with Section 7.8
after giving effect to such Guaranty; or (d) Guaranties existing on the Closing
Date and identified on Schedule 11.

Section 7.6 Investments and Acquisitions. The Borrower shall not, and shall not
permit any of its Restricted Subsidiaries to, directly or indirectly make any
Acquisition or Investment; provided, however, that so long as no Default or
Event of Default exists or would be caused thereby the Borrower and its
Restricted Subsidiaries may:

(a) make Investments in Cash Equivalents;

(b) make Investments in any Credit Party;

 

103



--------------------------------------------------------------------------------

(c) make Acquisitions or enter into Station Servicing Arrangements (or
commitments, promises or agreements with respect thereto) subject to
satisfaction of the following conditions:

(i) such Acquisition or Station Servicing Arrangement is in, or with respect to,
a Permitted Business;

(ii) the Borrower complies with Sections 5.13 and 5.16; and

(iii) for any such transaction:

(A) the Borrower shall have given to the Administrative Agent written notice of
such Acquisition or Station Servicing Arrangement at least fifteen (15) days
prior to executing any binding commitment with respect thereto, which notice
shall state the additional amounts, if any, of Liens to be incurred in
connection therewith, and the structure of the transaction shall be in form and
substance reasonably acceptable to the Administrative Agent;

(B) the Borrower shall have provided to the Administrative Agent five
(5) Business Days prior to the consummation of the proposed Acquisition or
Station Servicing Arrangement the agreement governing such transaction (and all
related documents and instruments to the extent reasonably requested by the
Administrative Agent) and financial projections for the Borrower for a five
(5) year period after the closing of such transaction after giving effect to
such transaction, including, without limitation, a statement of sources and uses
of funds for such transaction showing, among other things, the sources of
financing for such transaction, and demonstrating Borrower’s ability to meet its
repayment obligations hereunder through the latest applicable Maturity Date;

(C) after giving effect to such transaction, the Borrower shall have a minimum
Liquidity of $20,000,000; and

(D) the Borrower shall have provided to the Administrative Agent and the Lenders
within ten (10) days prior to the consummation of the proposed transaction a
report signed by an executive officer of the Borrower, in form and substance
reasonably satisfactory to the Administrative Agent, which shall include,
without limitation, financial calculations specifically demonstrating that
either:

(1) the Borrower’s pro forma Leverage Ratio after giving effect to such
transaction (and any Indebtedness incurred in connection therewith) is no
greater than (x) 6.75 to 1.00 with respect to any transaction to be completed on
or prior to December 30, 2014 and (y) 6.50 to 1.00 with respect to any
transaction to be completed after December 30, 2014; or

(2) that the pro forma Leverage Ratio after giving effect to such transaction
(and any Indebtedness incurred in connection therewith) shall not be greater
than the Leverage Ratio immediately prior to giving effect to such transaction.

 

104



--------------------------------------------------------------------------------

(d) make Investments in the form of (i) Hedge Agreements permitted pursuant to
Section 7.1 or (ii) Guaranties permitted pursuant to Section 7.1 or 7.5;

(e) make deposits, prepayments and other credits to suppliers, lessors and
landlords and purchases of assets, in each case made in the ordinary course of
business;

(f) make advances by the Borrower or any Restricted Subsidiary to employees for
moving and travel expenses and similar expenses in an aggregate amount not to
exceed $3,000,000 at any one time;

(g) make Investments received in compromise of obligations of the Borrower or
any of its Restricted Subsidiaries incurred in the ordinary course of trade
creditors or customers that were incurred in the ordinary course of business,
including pursuant to any plan of reorganization or similar arrangement upon the
bankruptcy or insolvency of any trade creditor or customer;

(h) acquire and hold promissory notes and/or Capital Stock issued by the
purchaser or purchasers in connection with any Asset Sale permitted under
Section 7.4; provided that such promissory notes and/or Capital Stock shall be
pledged to the Administrative Agent for the ratable benefit of itself and the
other Secured Parties in accordance with the Collateral Agreement;

(i) make Investments in Capital Expenditures permitted pursuant to Section 7.14;

(j) make Investments in Qualified Joint Ventures; provided that (i) the
aggregate amount of Investments under this clause (i) shall not exceed
$30,000,000 during the term of this Agreement, (ii) after giving effect to such
transaction, the Borrower shall have a minimum Liquidity of $20,000,000 and
(iii) on or prior to the consummation of any such Investment or series of
related Investments in excess of $10,000,000, the Borrower shall provide to the
Administrative Agent (A) financial calculations, in form and substance
reasonably satisfactory to the Administrative Agent, specifically demonstrating
that the Borrower is, and immediately after giving effect to such Investment and
any Indebtedness incurred in connection therewith, will be, in pro forma
compliance with Section 7.8, (B) financial projections, in form and substance
reasonably satisfactory to the Administrative Agent, for the Borrower for a five
year period after the closing of such Investment after giving effect to such
Investment, including, without limitation, a statement of sources and uses of
funds for such Investment showing among, other things, the sources of financing
for such Investment, and demonstrating the Borrower’s ability to meet its
repayment obligations hereunder through the latest applicable Maturity Date,
(C) certification that no Default or Event of Default exists or would result
from such Investment and (D) copies of the documentation governing such
Investment;

(k) without duplication of any other clause of this Section 7.6, so as long as
(i) no Default or Event of Default has occurred and is continuing or would
result after giving effect to such Investment, (ii) Liquidity (calculated on a
pro forma basis after giving effect to such Investment) is at least $20,000,000
and (iii) the Borrower shall be in compliance with the Debt Incurrence Test at
the time of and after giving effect to such Investment, the Borrower and the
Restricted Subsidiaries may make other Investments in an amount not to exceed
the Available Amount; provided that:

 

105



--------------------------------------------------------------------------------

(x) the aggregate amount of Investments made under this clause (k) together with
the aggregate amount of Restricted Payments made pursuant to Section 7.7(f), in
each case at any time that the First Lien Leverage Ratio is greater than 4.00 to
1.00, shall not exceed $20,000,000 in any fiscal year of the Borrower;

(y) the aggregate amount of Investments made under this clause (k) together with
the aggregate amount of Restricted Payments made pursuant to Section 7.7(f), in
each case at any time that the First Lien Leverage Ratio is greater than 4.50 to
1.00, shall not exceed $12,500,000 in any fiscal year of the Borrower; and

(z) the aggregate amount of Investments made under this clause (k) together with
the aggregate amount of Restricted Payments made pursuant to Section 7.7(f), in
each case at any time that the First Lien Leverage Ratio is greater than 5.00 to
1.00, shall not exceed $5,000,000 in any fiscal year of the Borrower; and

(l) so long as (i) no Default or Event of Default has occurred and is continuing
or would result after giving effect to such Investment, (ii) Liquidity
(calculated on a pro forma basis after giving effect to such Investment) is at
least $20,000,000 and (iii) the Borrower shall be in compliance with the Debt
Incurrence Test at the time of and after giving effect to such Investment, the
Borrower may make Investments in an aggregate amount not to exceed $15,000,000
during any fiscal year of the Borrower.

Section 7.7 Restricted Payments. The Borrower shall not, and shall not permit
any of its Restricted Subsidiaries to, directly or indirectly declare or make
any Restricted Payment; provided, however, that:

(a) any Restricted Subsidiary of the Borrower may declare and make Restricted
Payments to the Borrower or to a wholly owned Restricted Subsidiary of the
Borrower (and, if applicable, to other holdings of its outstanding Capital Stock
(other than Disqualified Stock) on a pro rata basis);

(b) so long as no Default or Event of Default shall have occurred or would
result therefrom, the Borrower may redeem, retire or repurchase in full of the
Existing Second Lien Notes;

(c) the Borrower may make payments of current interest on any Subordinated
Indebtedness, subject to the subordination terms thereof, and on the Junior
Securities;

(d) the Borrower may (i) make payments of Indebtedness solely by issuance of the
Capital Stock (other than Disqualified Stock) of the Borrower and (ii) declare
and make dividends in shares of its own Capital Stock (other than Disqualified
Stock);

(e) the Borrower may repurchase Capital Stock of the Borrower deemed to occur
upon the “cashless” exercise of options held by employees to the extent such
Capital Stock represents a portion of the exercise price of those options, in an
aggregate amount not exceed $3,000,000 in any fiscal year;

 

106



--------------------------------------------------------------------------------

(f) so long as (i) no Default or Event of Default has occurred and is continuing
or would result after giving effect to such Restricted Payment, (ii) Liquidity
(calculated on a pro forma basis after giving effect to such Restricted Payment)
is at least $20,000,000 and (iii) except in the case of any Restricted Payment
consisting entirely of payments or prepayments of Indebtedness, the Borrower
shall be in compliance with the Debt Incurrence Test, the Borrower may
(A) declare and make dividends to holders of its Capital Stock, (B) fund
payments of current interest on any Permitted Holding Company Indebtedness,
(C) fund payments, prepayments and repurchases of principal of any Permitted
Holding Company Indebtedness, (D) make payments, prepayments and repurchases
of Subordinated Indebtedness or Junior Securities of the Borrower and its
Restricted Subsidiaries and (E) repurchase its Capital Stock (or, after the
completion of a Holding Company Reorganization make Restricted Payments to the
Holding Company, or any Intermediate Holding Company, to fund repurchases of the
Capital Stock of the Holding Company), in an amount not to exceed the sum of:

(1) $5,000,000 in the aggregate during the term of this Agreement; plus

(2) the Available Amount; provided that:

(x) the aggregate amount of Restricted Payments made under this clause
(2) together with the aggregate amount of Investments made pursuant to
Section 7.6(k), in each case at any time that the First Lien Leverage Ratio is
greater than 4.00 to 1.00, shall not exceed $20,000,000 in any fiscal year of
the Borrower;

(y) the aggregate amount of Restricted Payments made under this clause
(2) together with the aggregate amount of Investments made pursuant to
Section 7.6(k), in each case at any time that the First Lien Leverage Ratio is
greater than 4.50 to 1.00, shall not exceed $12,500,000 in any fiscal year of
the Borrower; and

(z) the aggregate amount of Restricted Payments made under this clause
(2) together with the aggregate amount of Investments made pursuant to
Section 7.6(k), in each case at any time that the First Lien Leverage Ratio is
greater than 5.00 to 1.00, shall not exceed $5,000,000 in any fiscal year of the
Borrower;

provided further that solely with respect to a Restricted Payment consisting
entirely of payments or prepayments of Indebtedness, so long as (I) the First
Lien Leverage Ratio does not increase and (II) the Total Leverage Ratio
decreases (in each case, determined on a pro forma basis after giving effect to
such payment or prepayment and any Indebtedness incurred in connection
therewith), each of the amounts permitted at such time for such Restricted
Payment in accordance with clauses (x), (y) and (z) above shall be doubled.

(g) after the completion of a Holding Company Reorganization, the Borrower may
make Restricted Payments, directly or indirectly, to the Holding Company to pay
(i) taxes attributable to the operations of the Borrower and its Subsidiaries
and (ii) Holding Company Overhead Expenses;

 

107



--------------------------------------------------------------------------------

(h) [Reserved];

(i) so long as no Default or Event of Default has occurred and is continuing or
would result after giving effect to such Restricted Payment, the Borrower may
exchange (A) Capital Stock of the Borrower (other than Disqualified Stock) for
outstanding Junior Securities or other Capital Stock of the Borrower; and
(B) Indebtedness permitted hereunder for outstanding Junior Securities; provided
that in the case of an exchange under this clause (B) the Indebtedness being
exchanged for the Junior Securities shall satisfy each of the conditions in
clauses (a) through (e) and the last sentence of the definition of “Refinancing
Indebtedness” (with references therein to “Refinanced Indebtedness” being deemed
to refer to the Junior Securities being exchanged);

(j) the Borrower and its Restricted Subsidiaries may refinance, refund, renew or
extend any Subordinated Indebtedness and any Junior Securities in each case in
accordance with the terms of Section 7.1(p); and

(k) so long as (i) no Default or Event of Default has occurred or would result
therefrom and (ii) Liquidity as of the date of payment of such Restricted
Payment (calculated on a pro forma basis after giving effect to such payment) is
at least $20,000,000, the Borrower may make any dividends or distributions
within 60 days after the date of declaration thereof, if as of the date of
declaration thereof the payment of such dividend or distribution would have
complied with the provisions of this Agreement (including this Section, it being
understood that any applicable basket or threshold shall be reduced upon the
declaration of such payment and in the case of any declaration made pursuant to
clause (f) above, the Borrower shall have delivered the certification required
by Section 6.4(g) reflecting the dividend or distribution so declared as a
utilization of the Available Amount; provided that, the amount of any dividends
or distributions declared but not actually made within the applicable 60-day
period shall be credited to the Available Amount upon receipt of notice by the
Administrative Agent evidencing the amount of such unutilized payments).

Section 7.8 Leverage Ratio. At all times the Borrower shall not permit its
Leverage Ratio to exceed the ratios set forth below during the periods
indicated:

 

Period

   Leverage Ratio  

Closing Date through December 30, 2014

     7.75 : 1.00   

December 31, 2014 through December 30, 2016

     7.50 : 1.00   

December 31, 2016 and thereafter

     7.00 : 1.00   

Section 7.9 Affiliate Transactions. Except as specifically provided herein and
as may be described on Schedule 5 attached hereto, the Borrower shall not, and
shall not permit any of its Restricted Subsidiaries to, at any time engage in
any transaction with an Affiliate, or make an assignment or other transfer of
any of its properties or assets to any Affiliate on terms no less advantageous
to the Borrower or such Restricted Subsidiary than would be the case if such
transaction had been effected with a non-Affiliate.

 

108



--------------------------------------------------------------------------------

Section 7.10 Real Estate. Neither the Borrower nor any of its Restricted
Subsidiaries shall purchase any real estate or enter into any sale-leaseback
transaction except (a) as contemplated in an Acquisition permitted under
Section 7.6 and (b) real estate purchases useful in connection with the
Borrower’s business made in the ordinary course of business.

Section 7.11 ERISA Liabilities. The Borrower shall not, and shall cause each of
its ERISA Affiliates not to, enter into any Multiemployer Plan.

Section 7.12 No Limitation on Upstream Dividends by Subsidiaries. The Borrower
shall not permit any Restricted Subsidiary to enter into or agree, or otherwise
become subject (other than pursuant to Applicable Law), to any agreement,
contract or other arrangement (other than this Agreement or the other Loan
Documents) with any Person pursuant to the terms of which (a) such Restricted
Subsidiary is or would be prohibited from or limited in declaring or paying any
cash dividends or distributions on any class of its Capital Stock owned directly
or indirectly by the Borrower or from making any other distribution on account
of any class of any such Capital Stock (herein referred to as “Upstream
Dividends”) or (b) the declaration or payment of Upstream Dividends by a
Restricted Subsidiary to the Borrower or to another Restricted Subsidiary, on an
annual or cumulative or other basis, is or would be otherwise limited or
restricted.

Section 7.13 Nature of Business.

(a) The Borrower shall not, and shall cause each of its Restricted Subsidiaries
not to alter in any material respect the character or conduct of the business
conducted by the Borrower and its Restricted Subsidiaries as of the Closing
Date.

(b) With respect to the Holding Company or Intermediate Holding Company (if
any), engage in any business, operations or activities other than holding all of
the Capital Stock of an Intermediate Holding Company or the Borrower (as
applicable) owned thereby, incurrence of Permitted Holding Company Indebtedness
and activities reasonably complementary and incidental thereto.

Section 7.14 Capital Expenditures. The Borrower shall not permit the aggregate
amount of all Capital Expenditures (commencing with the fiscal year ending
December 31, 2013) to exceed the sum of (a) in any fiscal year of the Borrower,
the greater of (i) $25,000,000 and (ii) an amount equal to 7.5% of the
consolidated total net revenue of the Borrower and its Restricted Subsidiaries
for the Reference Period ending on the last day of the immediately preceding
fiscal year (determined on a pro forma basis, in a manner reasonably acceptable
to the Administrative Agent, after giving effect to any Acquisition or Asset
Sale permitted hereunder that was made since the first day of such Reference
Period, including the current fiscal year) divided by two (such greater amount
the “Annual Capital Expenditure Limit”) plus (b) an additional amount, not to
exceed to exceed $25,000,000 in the aggregate during the term of this Agreement,
solely for the purposes of Capital Expenditures that are mandated or required by
Applicable Law or a Governmental Authority having jurisdiction over the
Borrower. Notwithstanding the foregoing,

(i) (A) any portion of the Annual Capital Expenditure Limit for any fiscal year
of the Borrower that is not expended in such fiscal year may be carried forward
to, and added to the Annual Capital Expenditure Limit for, the next following
fiscal year and

 

109



--------------------------------------------------------------------------------

(B) up to $5,000,000 of the Annual Capital Expenditure Limit for the next
following fiscal year may be pulled forward, and added to the Annual Capital
Expenditure Limit for, the then current fiscal year (it being understood that
the Annual Capital Expenditure Limit for the next following fiscal year will be
reduced by the amount pulled forward pursuant to this clause (B));

provided that any amounts carried over with this sentence shall be deemed to be
utilized in the applicable fiscal year to which it is carried over, prior to the
utilization of the Annual Capital Expenditure Limit for such fiscal year; and

(ii) any Capital Expenditures during any fiscal quarter for which the First Lien
Leverage Ratio (determined on a pro forma basis after giving effect to such
Capital Expenditure and any Indebtedness incurred in connection therewith) as of
the last day of such fiscal quarter is less than 4.00 to 1.00 shall not count
against the Annual Capital Expenditure Limit for the fiscal year in which such
Capital Expenditures, but shall be included in determining the amount permitted
to be carried over into the subsequent fiscal year pursuant to clause (i) above.

ARTICLE 8

Default

Section 8.1 Events of Default. Each of the following shall constitute an Event
of Default, whatever the reason for such event and whether it shall be voluntary
or involuntary or be effected by operation of law or pursuant to any judgment or
order of any court or any order, rule or regulation of any governmental or
non-governmental body:

(a) Any representation or warranty made under this Agreement shall prove
incorrect or misleading in any material respect (or any representation or
warranty made under this Agreement that is qualified by materiality or
Materially Adverse Effect shall prove incorrect or misleading in any respect)
when made or deemed to be made pursuant to Section 4.2;

(b) The Borrower shall default in the payment of: (i) any interest on the Loans
or fees or other amounts payable to the Lenders and the Administrative Agent
under any of the Loan Documents, or any of them, when due, and such Default
shall not be cured by payment in full within three (3) Business Days from the
due date; or (ii) any principal on the Loans when due;

(c) The Borrower, any Intermediate Holding Company or the Holding Company (as
applicable) shall default in the performance or observance of any agreement or
covenant contained in Sections 5.1(a), 5.10, 5.13, 5.16, 5.20, 5.21, or 6.5(c)
or in Article 7;

(d) The Borrower shall default in the performance or observance of any agreement
or covenant contained in Article 6 (other than Section 6.5(c)), and such default
shall not be cured within a period of ten (10) days from the occurrence of such
Default;

(e) The Borrower shall default in the performance or observance of any other
agreement or covenant contained in this Agreement not specifically referred to
elsewhere in this Section 8.1, and such default shall not be cured within a
period of thirty (30) days from the occurrence of such Default;

 

110



--------------------------------------------------------------------------------

(f) There shall occur any default in the performance or observance of any
agreement or covenant or breach of any representation or warranty contained in
any of the Loan Documents (other than this Agreement or as otherwise provided in
Section 8.1) by any Credit Party or any Subsidiary thereof, which shall not be
cured within a period of thirty (30) days from the occurrence of such Default;

(g) There shall be entered and remain unstayed a decree or order for relief in
respect of the Borrower or any of its Restricted Subsidiaries under Title 11 of
the United States Code, as now constituted or hereafter amended, or any other
applicable federal or state bankruptcy law or other similar law, or appointing a
receiver, liquidator, assignee, trustee, custodian, sequestrator or similar
official of the Borrower or any of its Restricted Subsidiaries, or of any
substantial part of their respective properties, or ordering the winding-up or
liquidation of the affairs of the Borrower, or any of its Restricted
Subsidiaries; or an involuntary petition shall be filed against the Borrower or
any of its Restricted Subsidiaries and a temporary stay entered, and (i) such
petition and stay shall not be diligently contested, or (ii) any such petition
and stay shall continue undismissed for a period of sixty (60) consecutive days;

(h) The Borrower or any of its Restricted Subsidiaries shall file a petition,
answer or consent seeking relief under Title 11 of the United States Code, as
now constituted or hereafter amended, or any other applicable federal or state
bankruptcy law or other similar law, or the Borrower or any of its Restricted
Subsidiaries shall consent to the institution of proceedings thereunder or to
the filing of any such petition or to the appointment or taking of possession of
a receiver, liquidator, assignee, trustee, custodian, sequestrator or other
similar official of the Borrower or any of its Restricted Subsidiaries or of any
substantial part of their respective properties, or the Borrower or any of its
Restricted Subsidiaries shall fail generally to pay their respective debts as
they become due or shall be adjudicated insolvent; the Borrower shall suspend or
discontinue its business; the Borrower or any of its Restricted Subsidiaries
shall have concealed, removed any of its property with the intent to hinder or
defraud its creditors or shall have made a fraudulent or preferential transfer
under any applicable fraudulent conveyance or bankruptcy law, or the Borrower or
any of its Restricted Subsidiaries shall take any action in furtherance of any
such action;

(i) The occurrence of either of the following events:

(1) judgments which have not been paid or discharged or stayed pending appeal or
removed to bond either (A) within thirty (30) days after the entry thereof or
(B) after the expiration of any stay (as applicable), which are not covered by
insurance or indemnification (where the indemnifying party has agreed to
indemnify and is financially able to do so) shall be entered by any court
against the Borrower or any of its Restricted Subsidiaries for the payment of
money which exceeds either:

(x) $20,000,000 for any such individual judgment, or

 

111



--------------------------------------------------------------------------------

(y) $25,000,000 in the aggregate for all such judgments referred to in this
Section 8.1(i)(1) plus the amount of all property of the Borrower or its
Restricted Subsidiaries that is subject to all issuances, levies or similar
processes described in clause (2) below, or

(2) warrants of attachment or execution or similar processes which have not been
paid or discharged or stayed pending appeal or removed to bond either (A) within
thirty (30) days after the issuance or levy thereof or (B) after the expiration
of any stay (as applicable), which are not covered by insurance or
indemnification (where the indemnifying party has agreed to indemnify and is
financially able to do so) shall be issued or levied against property of the
Borrower or any of its Restricted Subsidiaries which, together with all other
such property of the Borrower or any of its Restricted Subsidiaries subject to
other such process, exceeds in value either:

(x) $20,000,000 for each such individual issuance or levy, or

(y) $25,000,000 in the aggregate for all such issuances, levies or similar
processes referred to in this Section 8.1(i)(2), plus all judgments described in
clause (1) above;

(j) Except as could not reasonably be expected to have a Materially Adverse
Effect:

there shall be at any time any “accumulated funding deficiency,” as defined in
Section 303(a) of ERISA or in Section 412(a) of the Code, with respect to any
Plan maintained by the Borrower or any of its Restricted Subsidiaries or any
ERISA Affiliate, or to which the Borrower or any of its Restricted Subsidiaries
or any ERISA Affiliate has any liabilities, or any trust created thereunder; or

a trustee shall be appointed by a United States District Court to administer any
such Plan; or

the PBGC shall institute proceedings to terminate any such Plan; or

the Borrower or any of its Restricted Subsidiaries or any ERISA Affiliate shall
incur any liability to PBGC in connection with the termination of any such Plan;
or

any Plan or trust created under any Plan of the Borrower or any of its
Restricted Subsidiaries or any ERISA Affiliate shall engage in a “prohibited
transaction” (as such term is defined in Section 406 of ERISA or Section 4975 of
the Code) which would subject any such Plan, any trust created thereunder, any
trustee or administrator thereof, or any party dealing with any such Plan or
trust to the tax or penalty on “prohibited transactions” imposed by Section 502
of ERISA or Section 4975 of the Code;

(k) There shall occur (i) any default under any instrument, document or
agreement relating to (A) any Indebtedness of the Borrower or any of its
Restricted Subsidiaries in an aggregate principal amount exceeding $25,000,000
or (B) any New Securities, Existing Second Lien Notes or Permitted Holding
Company Indebtedness; (ii) any event or condition the occurrence of which would
permit acceleration of such Indebtedness, or which, as a result of a failure to
comply with the terms thereof, would make such Indebtedness otherwise due and
payable, and which event or condition has not been cured within any applicable
cure period or

 

112



--------------------------------------------------------------------------------

waived in writing prior to any declaration of an Event of Default or
acceleration of the Loans hereunder; or (iii) any material default under any
Hedge Agreement which would permit the obligation of the Borrower to make
payments to the counterparty thereunder to be then due and payable, and such
default has not been cured within any applicable cure period or waived in
writing prior to any declaration of an Event of Default or acceleration of the
Loans hereunder;

(l) Any Loan Document or any material provision thereof, shall at any time and
for any reason be declared by a court of competent jurisdiction to be null and
void, or a proceeding shall be commenced by the Borrower or any of its
Restricted Subsidiaries or by any governmental authority having jurisdiction
over the Borrower or any of its Restricted Subsidiaries seeking to establish the
invalidity or unenforceability thereof (exclusive of questions of interpretation
of any provision thereof), or the Borrower or any of its Restricted Subsidiaries
shall deny that it has any liability or obligation for the payment of principal
or interest purported to be created under any Loan Document;

(m) Any Security Document shall for any reason, fail or cease (except by reason
of lapse of time) to create a valid and perfected and first-priority Lien on or
Security Interest in any portion of the Collateral purported to be covered
thereby other than as a result of the action or inaction of the Administrative
Agent or the Lenders, subject only to Permitted Liens;

(n) (i) At any time prior to a Holding Company Reorganization, (A) any Person
(or group of Persons) is or becomes the “beneficial owner” (within the meaning
of Rules 13d-3 and 13d-5 under the federal Securities Exchange Act of 1934, as
amended), directly or indirectly, of a percentage of the voting Capital Stock of
the Borrower greater than thirty-five percent (35%), other than any Permitted
Holder; or (B) during any period of twenty-four (24) consecutive months,
individuals who at the beginning of such period constituted the Board of
Directors of the Borrower (together with any new directors whose election by
such Board or whose nomination for election by the stockholders of the Borrower
was approved by a majority of the directors then still in office who were either
directors at the beginning of such period or whose election or nomination for
election was previously so approved) cease for any reason to constitute a
majority of the Board of Directors then in office; or (C) except as permitted
pursuant to this Agreement, the Borrower shall cease or fail to own, directly or
indirectly, beneficial and legal title to all of the issued and outstanding
Capital Stock of each of its Restricted Subsidiaries or any Restricted
Subsidiary of the Borrower shall cease to be a wholly owned Subsidiary of the
Borrower; and

(ii) At any time after a Holding Company Reorganization, (A) any Person (or
group of Persons) is or becomes the “beneficial owner” (within the meaning of
Rules 13d-3 and 13d-5 under the federal Securities Exchange Act of 1934, as
amended), directly or indirectly, of a percentage of the voting Capital Stock of
the Holding Company greater than thirty-five percent (35%), other than any
Permitted Holder; or (B) during any period of twenty-four (24) consecutive
months, individuals who at the beginning of such period constituted the Board of
Directors of the Holding Company (together with any new directors whose election
by such Board or whose nomination for election by the stockholders of the
Holding Company was approved by a majority of the directors then still in office
who were either directors at the beginning of such period or

 

113



--------------------------------------------------------------------------------

whose election or nomination for election was previously so approved) cease for
any reason to constitute a majority of the Board of Directors then in office; or
(C) except as permitted pursuant to this Agreement, the Holding Company shall
cease or fail to own, directly (or indirectly through one or more Intermediate
Holding Companies), beneficial and legal title to all of the issued and
outstanding Capital Stock of the Borrower; or (D) except as permitted pursuant
to this Agreement, the Borrower shall cease or fail to own, directly or
indirectly, beneficial and legal title to all of the issued and outstanding
Capital Stock of each of its Restricted Subsidiaries or any Restricted
Subsidiary of the Borrower shall cease to be a wholly owned Subsidiary of the
Borrower;

(o) Any License shall be cancelled, terminated, rescinded, revoked, suspended,
impaired, otherwise finally denied renewal, or otherwise modified, in each case,
to the extent the same could, individually or in the aggregate, reasonably be
expected to result in a Materially Adverse Effect, or shall be renewed on terms
that materially and adversely affect the economic or commercial value or
usefulness thereof; or any License shall cease to be in full force and effect;
if such failure to be in full force and effect could, individually or in the
aggregate, reasonably be expected to result in a Materially Adverse Effect; or
the grant of any material License shall have been stayed, vacated or reversed,
or modified in any material adverse respect by judicial or administrative
proceedings; or any administrative law judge or other representative of the FCC
shall have issued an initial decision in any non-comparative material License
renewal, material License revocation or any comparative (multiple applicant)
proceeding to the effect that any material License should be revoked or not be
renewed; or any other proceeding shall have been instituted by the FCC or shall
have been commenced before any court, the FCC or any other regulatory body that
could reasonably be expected to result in (i) cancellation, termination,
rescission, revocation, material impairment, suspension or denial of renewal of
a material License, (ii) a modification of a material License in a material
adverse respect or a renewal thereof on terms that materially and adversely
affect the economic or commercial value or usefulness thereof or (iii) the
forfeiture (within the meaning of 47 C.F.R. Section 1.80 of the FCC Regulations)
or other materially adverse effect on or with respect to any material License
that would result in a Materially Adverse Effect on the Borrower as a result of
the failure by the Borrower or any Restricted Subsidiary thereof to comply with
any FCC Regulation regarding digital television broadcasting;

(p) Any Operating Agreement shall be revoked or terminated or materially,
adversely modified and not replaced by a substitute reasonably acceptable to the
Lead Arrangers within thirty (30) days of such revocation, termination or
modification; or

(q) The Borrower’s on-the-air broadcast operations at any Station shall be
interrupted at any time for more than forty-eight (48) hours, whether or not
consecutive, during any period of five (5) consecutive days, and such
interruption could reasonably be expected to have a Materially Adverse Effect.

Section 8.2 Remedies.

(a) If an Event of Default specified in Section 8.1 (other than an Event of
Default under Section 8.1(g) or (h)) shall have occurred and shall be
continuing, the Administrative Agent, at the request of the Required Lenders
subject to Section 9.3, shall (i) (A) terminate the Commitments, and/or
(B) declare the principal of and interest on the Loans and all

 

114



--------------------------------------------------------------------------------

other amounts owed to the Lenders and the Administrative Agent under this
Agreement, the Notes and any other Loan Documents to be forthwith due and
payable without presentment, demand, protest or other notice of any kind, all of
which are hereby expressly waived, to the extent permitted by Applicable Law,
anything in this Agreement, the Notes or any other Loan Document to the contrary
notwithstanding, and the Commitments shall thereupon forthwith terminate and
(ii) require the Borrower to, and the Borrower shall thereupon, deposit in a
Controlled Account, as cash collateral for the Loan Obligations, an amount equal
to the maximum amount currently or at any time thereafter to be drawn on all
outstanding Letters of Credit, and the Borrower hereby pledges to the
Administrative Agent, the Lenders and the Issuing Bank and grants to them a
security interest in, all such cash as security for the Loan Obligations.

(b) Upon the occurrence and continuance of an Event of Default specified in
Section 8.1(g) or (h), all principal, interest and other amounts due hereunder,
and all other Loan Obligations, shall thereupon and concurrently therewith
become due and payable and the Commitments shall forthwith terminate and the
principal amount of the Loans outstanding hereunder shall bear interest at the
Default Rate, and the Borrower shall thereupon, deposit in a Controlled Account,
as cash collateral for the Loan Obligations, an amount equal to the maximum
amount currently or at any time thereafter to be drawn on all outstanding
Letters of Credit, all without any action by the Administrative Agent, the
Lenders, the Required Lenders and the Issuing Bank, or any of them, and without
presentment, demand, protest or other notice of any kind, all of which are
expressly waived, to the extent permitted by Applicable Law, anything in this
Agreement or in the other Loan Documents to the contrary notwithstanding, and
the Borrower hereby pledges to the Administrative Agent, the Lenders and the
Issuing Bank and grants to them a security interest in, all such Cash Collateral
as security for the Loan Obligations. Amounts held in such Cash Collateral
account shall be applied by the Administrative Agent to the payment of drafts
drawn under such Letters of Credit, and the unused portion thereof after all
such Letters of Credit shall have expired or been fully drawn upon, if any,
shall be applied to repay the other Loan Obligations as set forth in
Section 8.3. After all such Letters of Credit shall have expired or been fully
drawn upon, the Letter of Credit Obligation shall have been satisfied and all
other Loan Obligations shall have been paid in full, the balance, if any, in
such Cash Collateral account shall be returned to the Borrower.

(c) Upon acceleration of the Loan Obligations, as provided in subsection (a) or
(b) of this Section 8.2, the Administrative Agent and the Lenders shall have all
of the post-default rights granted to them, or any of them, as applicable under
the Loan Documents and under Applicable Law.

(d) Upon acceleration of the Loan Obligations, as provided in subsection (a) or
(b) of this Section 8.2, the Administrative Agent shall have the right (but not
the obligation) upon the request of the Lenders to operate the business of the
Borrower and its Subsidiaries in accordance with the terms of the Licenses and
pursuant to the terms and subject to any limitations contained in the Security
Documents and, within guidelines established by the Required Lenders, to make
any and all payments and expenditures necessary or desirable in connection
therewith, including, without limitation, payment of wages as required under the
Fair Labor Standards Act, as amended, and of any necessary withholding taxes to
state or federal authorities. In the event the Required Lenders fail to agree
upon the guidelines referred to in the preceding sentence within six
(6) Business Days after the Administrative Agent has begun to

 

115



--------------------------------------------------------------------------------

operate the business of the Borrower, the Administrative Agent may, after giving
three (3) days’ prior written notice to the Lenders of its intention to do so,
make such payments and expenditures as it deems reasonable and advisable in its
sole discretion to maintain the normal day-to-day operation of such business.
Such payments and expenditures in excess of receipts shall constitute Advances
under this Agreement, not in excess of the amount of the Commitments. Advances
made pursuant to this Section 8.2(d) shall bear interest as provided in
Section 2.3(d) and shall be payable on demand. The making of one or more
Advances under this Section 8.2(d) shall not create any obligation on the part
of the Lenders to make any additional Advances hereunder. No exercise by the
Administrative Agent of the rights granted to it under this Section 8.2(d) shall
constitute a waiver of any other rights and remedies granted to the
Administrative Agent and the Lenders, or any of them, under this Agreement or at
law. The Borrower hereby irrevocably appoints the Administrative Agent as agent
for the Lenders, the true and lawful attorney of the Borrower, in its name and
stead and on its behalf, to execute, receipt for or otherwise act in connection
with any and all contracts, instruments or other documents in connection with
the operation of the Borrower’s business in the exercise of the Administrative
Agent’s and the Lenders’ rights under this Section 8.2(d). Such power of
attorney is coupled with an interest and is irrevocable. The rights of the
Administrative Agent under this Section 8.2(d) shall be subject to its prior
compliance with Applicable Law to the extent applicable to the exercise of such
rights.

(e) Upon acceleration of the Loan Obligations, as provided in subsection (a) or
(b) of this Section 8.2, the Administrative Agent, upon request of the Required
Lenders, shall have the right to the appointment of a receiver for the
properties and assets of the Borrower and its Subsidiaries, and the Borrower,
for itself and on behalf of its Subsidiaries, hereby consents to such rights and
such appointment and hereby waives any objection the Borrower or any Subsidiary
may have thereto or the right to have a bond or other security posted by the
Administrative Agent on behalf of the Lenders, in connection therewith. The
rights of the Administrative Agent under this Section 8.2(e) shall be subject to
its prior compliance with Applicable Law to the extent applicable to the
exercise of such rights.

Section 8.3 Payments Subsequent to Declaration of Event of Default.

(a) Notwithstanding the provisions of Sections 2.6 and 2.10 or anything to the
contrary contained in this Agreement, after the exercise of remedies (including
rights of setoff) provided for in Section 8.2 (or after the Loans have
automatically become immediately due and payable as contemplated by
Section 8.2(b)), any amounts received on account of the Obligations (whether as
a result of any realization on the Collateral, a payment under the Subsidiary
Guaranty, any setoff rights, any distribution in connection with any proceeding
under Title 11 of the United States Code, as now constituted or hereafter
amended, or any other applicable federal or state bankruptcy law or other
similar law or otherwise) shall be applied as follows, in any such case until
the prior payment in full in cash of all Obligations:

first, to the Administrative Agent, Issuing Bank and the Swingline Lender, pro
rata, based on all such amounts then due and payable to them, for any
indemnities, fees, costs and expenses hereunder or under any of the other Loan
Documents then due and payable, including any reasonable costs and expenses
incurred in connection with the collection of such payment or prepayment,
including, without limitation, any reasonable costs incurred by it in connection
with the sale or disposition of any Collateral for the Obligations and all
amounts under Section 5.11 and Section 11.2 (irrespective of whether a claim for
such indemnitees, fees, costs and expenses is allowed or allowable in any
proceeding under any Debtor Relief Law or otherwise);

 

116



--------------------------------------------------------------------------------

second, to the Lenders with a Revolving Loan Commitment, pro rata, based on all
such amounts then due and payable to them, for any indemnities, fees, costs and
expenses hereunder or under any of the other Loan Documents then due and payable
(irrespective of whether a claim for such indemnitees, fees, costs and expenses
is allowed or allowable in any proceeding under any Debtor Relief Law or
otherwise);

third, to the Lenders with a Revolving Loan Commitment, the Issuing Bank, the
Swingline Lender and the Administrative Agent, pro rata, based on all such
amounts then due and payable to them, for the payment of any unpaid interest on
the Revolving Loans, Letter of Credit Obligations, Swingline Loans and other
amounts advanced by them (irrespective of whether a claim for such interest is
allowed or allowable in any proceeding under any Debtor Relief Law or
otherwise);

fourth, to the Lenders with a Revolving Loan Commitment, the Issuing Bank and
the Swingline Lender, pro rata, based on the principal and other payment
obligations then due and payable to them in respect of all Revolving Loans,
Letter of Credit Obligations and Swingline Loans then outstanding until all such
Loans and Letter of Credit Obligations have been paid in full; provided that the
portion of such payment allocated to any outstanding undrawn Letters of Credit
shall be deposited as set forth in Section 8.2(a) or (b);

fifth, to the Lenders with a Term Loan, pro rata, based on all such amounts then
due and payable to them in respect of Term Loans, for any indemnities, fees,
costs and expenses hereunder or under any of the other Loan Documents then due
and payable (irrespective of whether a claim for such indemnitees, fees, costs
and expenses is allowed or allowable in any proceeding under any Debtor Relief
Law or otherwise);

sixth, to the Lenders with a Term Loan and the Hedge Banks, pro rata, based on
all such amounts then due and payable to them in respect of (i) Term Loans, for
the payment of any unpaid interest on the Term Loans and (ii) any fees, premiums
and scheduled periodic payments due under any Secured Hedge Agreements and any
interest accrued thereon (irrespective of whether a claim for such interest or
premiums is allowed or allowable in any proceeding under any Debtor Relief Law
or otherwise);

seventh, to the Lenders with a Term Loan, the Hedge Banks and the Cash
Management Banks, pro rata, based on (i) the principal and other payment
obligations then due and payable to them in respect of all Term Loans then
outstanding, (ii) breakage, termination or other payments then owing under
Secured Hedge Agreements and (iii) payment obligations under Secured Cash
Management Agreements, until all such obligations have been paid in full
(irrespective of whether a claim for such amounts is allowed or allowable in any
proceeding under any Debtor Relief Law or otherwise); and

eighth, to the Borrower or as otherwise required by law.

 

117



--------------------------------------------------------------------------------

(b) If any Secured Party collects or received any amounts received on account of
the Obligations to which it is not entitled under this Section 8.3, such Secured
Party shall hold the same in trust for the Secured Parties and shall forthwith
deliver the same to the Administrative Agent, for the account of the Secured
Parties, to be applied in accordance with this Section 8.3.

(c) Without limiting the generality of the foregoing, this Section 8.3 is
intended to constitute and shall be deemed to constitute a “subordination
agreement” within the meaning of Section 510(a) of the Bankruptcy Code of the
United States and is intended to be and shall be interpreted to be enforceable
to the maximum extent permitted pursuant to applicable non-bankruptcy law.

(d) Notwithstanding the foregoing, Obligations arising under Secured Cash
Management Agreements and Secured Hedge Agreements shall be excluded from the
application described above if the Administrative Agent has not received written
notice thereof, together with such supporting documentation as the
Administrative Agent may request, from the applicable Cash Management Bank or
Hedge Bank, as the case may be. Each Cash Management Bank or Hedge Bank not a
party to this Agreement that has given the notice contemplated by the preceding
sentence shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article 9 for
itself and its Affiliates as if a “Lender” party hereto.

Section 8.4 Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to the Borrower or any of its Subsidiaries, the
Administrative Agent (irrespective of whether the principal of any Loan or
Letter of Credit Obligation shall then be due and payable as herein expressed or
by declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, Letter of Credit Obligations and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under Sections 2.4, 5.11, 9.9 and 11.2) allowed in
such judicial proceeding; and

(b) to file and prove a claim for the whole amount of the principal to collect
and receive any monies or other property payable or deliverable on any such
claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.4, 5.11, 9.9 and 11.2. Nothing contained
herein shall be deemed to authorize the Administrative Agent to authorize or
consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or to authorize the Administrative Agent to vote in
respect of the claim of any Lender in any such proceeding.

 

118



--------------------------------------------------------------------------------

ARTICLE 9

The Administrative Agent

Section 9.1 Appointment and Authority. Each of the Lenders (including in its
capacity as a potential Hedge Bank or Cash Management Bank) and the Issuing Bank
hereby irrevocably appoints Wells Fargo to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the Issuing Bank, and neither the Borrower
nor any Subsidiary shall have rights as a third party beneficiary of any of such
provisions.

Section 9.2 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

Section 9.3 Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or Applicable Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of their Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity.

 

119



--------------------------------------------------------------------------------

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 11.5(g) and Section 8.2) or (ii) in the
absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction by final nonappealable judgment. The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until notice describing such Default is given to the Administrative Agent by
the Borrower, a Lender or the Issuing Bank.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article 3 or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

Section 9.4 Reliance by the Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance of a Letter of Credit, that
by its terms must be fulfilled to the satisfaction of a Lender or the Issuing
Bank, the Administrative Agent may presume that such condition is satisfactory
to such Lender or the Issuing Bank unless the Administrative Agent shall have
received notice to the contrary from such Lender or the Issuing Bank prior to
the making of such Loan or the issuance of such Letter of Credit. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

Section 9.5 Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

120



--------------------------------------------------------------------------------

Section 9.6 Resignation of Administrative Agent.

(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders, the Issuing Bank and the Borrower. Upon receipt of any such notice
of resignation, the Required Lenders shall have the right, in consultation with
the Borrower, to appoint a successor, which shall be a bank with an office in
the United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, in consultation with the Borrower (provided that no
such consultation shall be required if an Event of Default has occurred and is
continuing), on behalf of the Lenders and the Issuing Bank, appoint a successor
Administrative Agent meeting the qualifications set forth above provided that if
the Administrative Agent shall notify the Borrower and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (i) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders or
the Issuing Bank under any of the Loan Documents, the retiring Administrative
Agent shall continue to hold such collateral security until such time as a
successor Administrative Agent is appointed) and (ii) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the Issuing
Bank directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this paragraph. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this paragraph). The fees payable by
the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article and Sections 5.11
and 11.2 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as Administrative Agent.

(b) Any resignation by Wells Fargo as Administrative Agent pursuant to this
Section shall also constitute its resignation as Issuing Bank. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder,
(i) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring Issuing Bank, (ii) the retiring
Issuing Bank shall be discharged from all of their respective duties and
obligations hereunder or under the other Loan Documents, and (iii) the successor
Issuing Bank shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangement satisfactory to the retiring Issuing Bank to effectively assume the
obligations of the retiring Issuing Bank with respect to such Letters of Credit.

Section 9.7 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
and the Issuing Bank acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and

 

121



--------------------------------------------------------------------------------

decision to enter into this Agreement. Each Lender and the Issuing Bank also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

Section 9.8 No Other Duties, etc. Anything herein to the contrary
notwithstanding, none of the syndication agent, documentation agents, co-agents,
book manager, lead manager, arranger, Lead Arrangers or co-arranger listed on
the cover page or signature pages hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender or the
Issuing Bank hereunder.

Section 9.9 Indemnification. To the extent that the Borrower for any reason
fails to pay any amount required under Section 5.11 or Section 11.2 of this
Agreement to be paid by it to the Administrative Agent (or any sub-agent
thereof), the Issuing Bank or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the Issuing Bank or such Related Party, as the case may be, such
Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or the Issuing Bank in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or Issuing Bank in
connection with such capacity. The obligations of the Lenders under this Section
are subject to the provisions of Section 11.18.

Section 9.10 Collateral and Guaranty Matters. The Lenders (including in its or
any of its Affiliate’s capacities as a potential Hedge Bank or Cash Management
Bank) irrevocably authorize the Administrative Agent, at its option and in its
discretion,

(a) to release any Lien on any Collateral granted to or held by the
Administrative Agent, for the ratable benefit of itself and the Lenders, under
any Loan Document (i) upon the termination of the Revolving Credit Commitment
and payment in full of all Obligations (other than (1) contingent
indemnification obligations and (2) obligations and liabilities under Secured
Cash Management Agreements or Secured Hedge Agreements as to which arrangements
satisfactory to the applicable Cash Management Bank or Hedge Bank shall have
been made) and the expiration or termination of all Letters of Credit, (ii) that
is sold or to be sold as part of or in connection with any sale permitted
hereunder or under any other Loan Document, or (iii) subject to
Section 11.12(j), if approved, authorized or ratified in writing by the Required
Lenders; and

(b) to subordinate any Lien on any Collateral granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
Collateral that is permitted by clause (l) of the definition of “Permitted
Liens”;

(c) to release any Restricted Subsidiary from its obligations under the
Subsidiary Guaranty if such Restricted Subsidiary ceases to be a Restricted
Subsidiary as a result of a transaction permitted hereunder; and

 

122



--------------------------------------------------------------------------------

(d) to negotiate and enter into (i) any necessary and customary intercreditor
agreements with the holders of any senior Indebtedness issued pursuant to the
terms of Section 2.14 and/or 7.1(m) and (ii) the Intercreditor Agreement with
the holders of any Existing Second Lien Notes.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Restricted Subsidiary from its obligations under the Subsidiary Guaranty
pursuant to this Section.

Section 9.11 Secured Hedge Agreements and Secured Cash Management Agreements. No
Cash Management Bank or Hedge Bank that obtains the benefits of Section 8.3 or
any Collateral by virtue of the provisions hereof or of any Security Document
shall have any right to notice of any action or to consent to, direct or object
to any action hereunder or under any other Loan Document or otherwise in respect
of the Collateral (including the release or impairment of any Collateral) other
than in its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents. Notwithstanding any other provision of this
Article 9 to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Secured Cash Management Agreements and Secured Hedge Agreements
unless the Administrative Agent has received written notice of such Secured Cash
Management Agreements and Secured Hedge Agreements, together with such
supporting documentation as the Administrative Agent may request, from the
applicable Cash Management Bank or Hedge Bank, as the case may be.

ARTICLE 10

Change in Circumstances Affecting LIBOR Advances

Section 10.1 LIBOR Basis Determination Inadequate or Unfair. If with respect to
any proposed LIBOR Advance for any Interest Period, the Administrative Agent
determines after consultation with the Lenders that deposits in Dollars (in the
applicable amount) are not being offered to each of the Lenders in the relevant
market for such Interest Period, the Administrative Agent shall forthwith give
notice thereof to the Borrower and the Lenders, whereupon until the
Administrative Agent notifies the Borrower that the circumstances giving rise to
such situation no longer exist (which notice shall be promptly given following
the Administrative Agent’s knowledge of the termination of any such
circumstance), the obligations of any affected Lender to make its portion of
such LIBOR Advances shall be suspended.

Section 10.2 Illegality. If after the date hereof, the adoption of any
Applicable Law, or any change in any Applicable Law (whether adopted before or
after the Closing Date), or any change in interpretation or administration
thereof by any governmental authority, central bank or comparable agency charged
with the interpretation or administration thereof, or compliance by any Lender
with any directive (whether or not having the force of law) of any such
authority, central bank or comparable agency, shall make it unlawful or
impossible for any Lender to make, maintain or fund its portion of LIBOR
Advances, such Lender shall so notify the Administrative Agent, and the
Administrative Agent shall forthwith give notice thereof to the other Lenders
and the Borrower. Before giving any notice to the Administrative Agent pursuant
to this Section 10.2, such Lender shall designate a different lending office if
such designation

 

123



--------------------------------------------------------------------------------

will avoid the need for giving such notice and will not, in the sole reasonable
judgment of such Lender, be otherwise materially disadvantageous to such Lender.
Upon receipt of such notice, notwithstanding anything contained in Article 2,
the Borrower shall repay in full the then outstanding principal amount of such
Lender’s portion of each affected LIBOR Advance, together with accrued interest
thereon, on either (a) the last day of the then current Interest Period
applicable to such affected LIBOR Advances if such Lender may lawfully continue
to maintain and fund its portion of such LIBOR Advance to such day or
(b) immediately if such Lender may not lawfully continue to fund and maintain
its portion of such affected LIBOR Advances to such day. Concurrently with
repaying such portion of each affected LIBOR Advance, the Borrower may borrow a
Base Rate Advance from such Lender, whether or not it would have been entitled
to effect such borrowing and such Lender shall make such Advance, if so
requested, in an amount such that the outstanding principal amount of the
affected Loan held by such Lender shall equal the outstanding principal amount
of such Loan or Loans immediately prior to such repayment.

Section 10.3 Increased Costs.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or advances, loans or other credit extended or
participated in by, any Lender (except any reserve requirement reflected in the
LIBOR Basis) or the Issuing Bank;

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii) impose on any Lender or the Issuing Bank or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or LIBOR Advances made by such Lender or any Letter of Credit or participation
therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, and the result of any of the foregoing shall be to increase
the cost to such Lender, the Issuing Bank or such other Recipient of making,
converting to, continuing or maintaining any Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender, the
Issuing Bank or such other Recipient of participating in, issuing or maintaining
any Letter of Credit (or of maintaining its obligation to participate in or to
issue any Letter of Credit), or to reduce the amount of any sum received or
receivable by such Lender, the Issuing Bank or other Recipient hereunder
(whether of principal, interest or any other amount) then, upon written request
of such Lender, the Issuing Bank or other Recipient, the Borrower shall promptly
pay to any such Lender, the Issuing Bank or other Recipient, as the case may be,
such additional amount or amounts as will compensate such Lender, the Issuing
Bank or other Recipient, as the case may be, for such additional costs incurred
or reduction suffered.

(b) Certificates for Reimbursement. A certificate of a Lender, the Issuing Bank
or such other Recipient setting forth the amount or amounts necessary to
compensate such Lender, the Issuing Bank, such other Recipient or any of their
respective holding companies, as

 

124



--------------------------------------------------------------------------------

the case may be, as specified in paragraph (a) of this Section or in
Section 2.11 and delivered to the Borrower, shall be conclusive absent manifest
error. The Borrower shall pay such Lender, the Issuing Bank or such other
Recipient, as the case may be, the amount shown as due on any such certificate
within ten (10) days after receipt thereof.

(c) Delay in Requests. Failure or delay on the part of any Lender, the Issuing
Bank or such other Recipient to demand compensation pursuant to this Section
shall not constitute a waiver of such Lender’s, the Issuing Bank’s or such other
Recipient’s right to demand such compensation; provided that the Borrower shall
not be required to compensate any Lender, the Issuing Bank or any other
Recipient pursuant to this Section for any increased costs incurred or
reductions suffered more than nine (9) months prior to the date that such
Lender, the Issuing Bank or such other Recipient, as the case may be, notifies
the Borrower of the Change in Law giving rise to such increased costs or
reductions, and of such Lender’s, the Issuing Bank’s or such other Recipient’s
intention to claim compensation therefor (except that if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).

Section 10.4 Effect On Other Advances. If notice has been given pursuant to
Section 10.1, 10.2 or 10.3 suspending the obligation of any Lender to make its
portion of any type of LIBOR Advance, or requiring such Lender’s portion of
LIBOR Advances to be repaid or prepaid, then, unless and until such Lender
notifies the Borrower that the circumstances giving rise to such repayment no
longer apply, all amounts which would otherwise be made by such Lender as its
portion of LIBOR Advances shall, unless otherwise notified by the Borrower, be
made instead as Base Rate Advances.

Section 10.5 Claims for Increased Costs and Taxes.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.11 or Section 10.3, or requires the Borrower to pay
any Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.12, then such
Lender shall, at the request of the Borrower, use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 2.11, Section 2.12 or Section 10.3, as the case may be, in the future
and (ii) would not subject such Lender to any unreimbursed cost or expense and
would not otherwise be disadvantageous to such Lender. The Borrower hereby
agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 10.3, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 2.12, and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 10.5(a), or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required

 

125



--------------------------------------------------------------------------------

by, Section 11.5), all of its interests, rights (other than its existing rights
to payments pursuant to Section 2.11, Section 2.12 or Section 10.3) and
obligations under this Agreement and the related Loan Documents to an Eligible
Assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that:

(i) the Borrower shall have paid to the Administrative Agent the assignment fee
(if any) specified in Section 11.5;

(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in Letters of Credit,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 2.9) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts);

(iii) in the case of any such assignment resulting from a claim for compensation
under Section 2.11 or Section 10.3 or payments required to be made pursuant to
Section 2.12, such assignment will result in a reduction in such compensation or
payments thereafter;

(iv) such assignment does not conflict with Applicable Law; and

(v) in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

ARTICLE 11

Miscellaneous

Section 11.1 Notices.

(a) Except as otherwise expressly provided herein, all notices and other
communications under this Agreement and the other Loan Documents (unless
otherwise specifically stated therein) shall be in writing and shall be deemed
to have been given three (3) Business Days after deposit in the mail, designated
as certified mail, return receipt requested, postage-prepaid, or one
(1) Business Day after being entrusted to a reputable commercial overnight
delivery service for next day delivery, or when sent on a Business Day prior to
5:00 p.m. by telecopy addressed to the party to which such notice is directed at
its address determined as provided in this Section 11.1. All notices and other
communications under this Agreement shall be given to the parties hereto at the
following addresses:

 

126



--------------------------------------------------------------------------------

  (i) If to the Borrower, to it at:

Gray Television, Inc.

4370 Peachtree Road, N.E.

Atlanta, Georgia 30319

Attention: James C. Ryan

Telecopy: (404) 261-9607

Website: http://www.gray.tv

with a copy to:

Jones Day

1420 Peachtree Street, N.E., Suite 800

Atlanta, Georgia 30309

Attention: Todd Roach

Telephone: (404) 581-8274

Telecopy: (404) 581-8003

 

  (ii) If to the Administrative Agent, to it at:

Wells Fargo Bank, National Association

MAC D1109-019

1525 West W.T. Harris Blvd.

Charlotte, NC 28262

Attention: Syndication Agency Services

Telephone: (704) 590-2703

Telecopy: (704) 590-3481

with a copy to:

Wells Fargo Bank, National Association

301 South College Street, 15th Floor

D1053-150

Charlotte, NC 28288

Attention: Tray Jones

Telephone: (704) 383-2313

Telecopy: (704) 383-7611

 

  (iii) If to the Lenders, to them at the addresses set forth in the Register.

The failure to provide copies shall not affect the validity of the notice given
to the primary recipient.

(b) Any party hereto may change the address to which notices shall be directed
under this Section 11.1 by giving ten (10) days’ written notice of such change
to the other parties.

 

127



--------------------------------------------------------------------------------

Section 11.2 Expenses.

(a) Costs and Expenses. The Borrower shall pay (i) all reasonable out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent) in connection with the syndication of the credit facilities provided for
herein, the preparation, negotiation, execution, delivery and administration of
this Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by the Issuing Bank in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all out-of-pocket expenses incurred by the
Administrative Agent, any Lender or the Issuing Bank (including the fees,
charges and disbursements of any counsel for the Administrative Agent, any
Lender or the Issuing Bank) in connection with the enforcement or protection of
its rights (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section, or (B) in connection with the Loans
made or Letters of Credit issued hereunder, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit.

(b) Payments. All amounts due under this Section and Section 5.11 shall be
payable promptly after written demand therefor.

Section 11.3 Waivers. The rights and remedies of the Administrative Agent and
the Lenders under this Agreement and the other Loan Documents shall be
cumulative and not exclusive of any rights or remedies which they would
otherwise have. No failure or delay by the Administrative Agent, the Required
Lenders, or the Lenders, or any of them, in exercising any right, shall operate
as a waiver of such right. The Administrative Agent and the Lenders expressly
reserve the right to require strict compliance with the terms of this Agreement
in connection with any future funding of a Request for Advance. In the event the
Lenders decide to fund a Request for Advance at a time when the Borrower is not
in strict compliance with the terms of this Agreement, such decision by the
Lenders shall not be deemed to constitute an undertaking by the Lenders to fund
any further Request for Advance or preclude the Lenders or the Administrative
Agent from exercising any rights available under the Loan Documents or at law or
equity. Any waiver or indulgence granted by the Administrative Agent, the
Lenders, or the Required Lenders, shall not constitute a modification of this
Agreement or any other Loan Document, except to the extent expressly provided in
such waiver or indulgence, or constitute a course of dealing at variance with
the terms of this Agreement or any other Loan Document such as to require
further notice of their intent to require strict adherence to the terms of this
Agreement or any other Loan Document in the future.

Section 11.4 Set-Off. If an Event of Default shall have occurred and be
continuing, each Secured Party, the Issuing Bank and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by Applicable Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Secured Party, the Issuing Bank or any such Affiliate to or
for the credit or the account of the Borrower or any Subsidiary against any and
all of the obligations of the Borrower or such Subsidiary now or hereafter
existing under this Agreement or any other Loan Document to such Secured Party
or the Issuing Bank, irrespective of whether or not such Secured Party or the
Issuing Bank shall have made any demand under this Agreement or any other Loan

 

128



--------------------------------------------------------------------------------

Document and although such obligations of the Borrower or such Subsidiary may be
contingent or unmatured or are owed to a branch or office of such Secured Party
or the Issuing Bank different from the branch or office holding such deposit or
obligated on such indebtedness. The rights of each Secured Party, the Issuing
Bank and their respective Affiliates under this Section are in addition to other
rights and remedies (including other rights of setoff) that such Secured Party,
the Issuing Bank or their respective Affiliates may have. Each Lender and the
Issuing Bank agrees to notify the Borrower and the Administrative Agent promptly
after any such setoff and application; provided that the failure to give such
notice shall not affect the validity of such setoff and application.

Section 11.5 Successors and Assigns; Participations.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Borrower nor
any Subsidiary may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Administrative Agent and each
Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of paragraph (b) of this Section, (ii) by way of participation in
accordance with the provisions of paragraph (d) of this Section or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
paragraph (e) of this Section (and any other attempted assignment or transfer by
any party hereto shall be null and void). Nothing in this Agreement, expressed
or implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in paragraph (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Revolving Loan Commitment and the Loans at
the time owing to it); provided that, in each case, any such assignment shall be
subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and/or the Loans at the time owing to it or contemporaneous
assignments to related Approved Funds that equal at least the amount specified
in paragraph (b)(i)(B) of this Section in the aggregate or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

(B) in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than

 

129



--------------------------------------------------------------------------------

$5,000,000, in the case of any assignment in respect of the Revolving Loan
Commitment, or $1,000,000, in the case of any assignment in respect of any
Initial Term Loan, unless each of the Administrative Agent and, so long as no
Event of Default has occurred and is continuing, the Borrower otherwise consents
(each such consent not to be unreasonably withheld or delayed); provided that
the Borrower shall be deemed to have given its consent ten (10) Business Days
after the date written notice thereof has been delivered by the assigning Lender
(through the Administrative Agent) unless such consent is expressly refused by
the Borrower prior to such tenth (10th) Business Day;

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among separate classes
on a non-pro rata basis;

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by paragraph (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided, that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within ten (10) Business
Days after having received notice thereof; and provided, further, that the
Borrower’s consent shall not be required during the primary syndication of the
Commitments;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (i) the
Revolving Loans or any unfunded Initial Term Loan if such assignment is to a
Person that is not a Lender with a Revolving Loan Commitment or an Initial Term
Loan Commitment, as applicable, an Affiliate of such Lender or an Approved Fund
with respect to such Lender or (ii) the Initial Term Loan to a Person who is not
a Lender, an Affiliate of a Lender or an Approved Fund; and

(C) the consents of the Issuing Bank and the Swingline Lender shall be required
for any assignment in respect of the Revolving Loan Commitment.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500 for each assignment; provided that
(A) only one such fee will be payable in connection with simultaneous
assignments to two or more related Approved Funds by a Lender and (B) the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made to
(A) the Borrower or any of its Subsidiaries or Affiliates or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B).

 

130



--------------------------------------------------------------------------------

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural Person.

(vii) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested, but not funded by, the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (A) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the Issuing
Bank, the Swingline Lender and each other Lender hereunder (and interest accrued
thereon), and (B) acquire (and fund as appropriate) its full pro rata share of
all Loans and participations in Letters of Credit and Swingline Loans in
accordance with its Revolving Loan Commitment Ratio. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under Applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.9, 2.11, 2.12, 5.11, and 11.2 and Article 10 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at one of its offices in
Charlotte, North Carolina, a copy of each Assignment and Assumption and each
Incremental Increase Amendment delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amounts of (and stated interest on) the Loans

 

131



--------------------------------------------------------------------------------

owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive, absent manifest
error, and the Borrower, the Administrative Agent and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement. The Register shall be
available for inspection by the Borrower and any Lender (but only to the extent
of entries in the Register that are applicable to such Lender), at any
reasonable time and from time to time upon reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative
Agent, the Issuing Bank, the Swingline Lender and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. For the avoidance of
doubt, each Lender shall be responsible for the indemnity under Section 9.9 with
respect to any payments made by such Lender to its Participant(s).

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver or modification described in the first
proviso to Section 11.12 that affects such Participant. The Borrower agrees that
each Participant shall be entitled to the benefits of Sections 2.9, 2.11, 2.12
and Article 10 (subject to the requirements and limitations therein, including
the requirements under Section 5.11(f) (it being understood that the
documentation required under Section 2.12(f) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Section 10.5 as if it were an assignee under paragraph (b) of this Section; and
(B) shall not be entitled to receive any greater payment under Sections 2.12 or
10.3, with respect to any participation, than its participating Lender would
have been entitled to receive, except to the extent such entitlement to receive
a greater payment results from a Change in Law that occurs after the Participant
acquired the applicable participation. Each Lender that sells a participation
agrees, at the Borrower’s request and expense, to use reasonable efforts to
cooperate with the Borrower to effectuate the provisions of Section 10.5(b) with
respect to any Participant. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 11.4 as though it were a
Lender; provided that such Participant agrees to be subject to Section 2.10 as
though it were a Lender.

Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts of (and
stated interest on) each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register

 

132



--------------------------------------------------------------------------------

(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

(e) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

Section 11.6 Accounting Principles. If at any time any change in GAAP would
affect the computation of any financial ratio or requirement set forth in any
Loan Document, and either the Borrower or the Required Lenders shall so request,
the Administrative Agent, the Lenders and the Borrower shall negotiate in good
faith to amend such ratio or requirement to preserve the original intent thereof
in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that, until so amended, (a) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(b) the Borrower shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.

Section 11.7 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all such
separate counterparts shall together constitute but one and the same instrument.
Delivery of an executed counterpart of a signature page of this Agreement shall
be effective as delivery of a manually executed counterpart of this Agreement
and delivery of or any document or instrument delivered in connection herewith
by telecopy shall be effective as delivery of a manually executed counterpart of
such other document or instrument, as applicable.

Section 11.8 Governing Law. This Agreement, and the other Loan Documents, unless
otherwise expressly set forth therein, shall be governed by, construed and
enforced in accordance with the laws of the State of New York applicable to
agreements made to be performed in New York. If any action or proceeding shall
be brought by the Administrative Agent or any Lender hereunder or under any
other Loan Document in order to enforce any right or remedy under this Agreement
or any other Loan Document, the Borrower hereby consents and will, and the
Borrower will cause each Subsidiary to, submit to the jurisdiction of any state
or federal court of competent jurisdiction sitting in the county of New York on
the date of this Agreement. The Borrower, for itself and on behalf of its
Subsidiaries, hereby agrees that, to the extent permitted by Applicable Law,
service of the summons and complaint and all other process

 

133



--------------------------------------------------------------------------------

which may be served in any such suit, action or proceeding may be effected by
mailing by registered mail a copy of such process to the offices of the Borrower
at the address given in Section 11.1 and that personal service of process shall
not be required. Nothing herein shall be construed to prohibit service of
process by any other method permitted by law, or the bringing of any suit,
action or proceeding in any other jurisdiction. The Borrower agrees that final
judgment in such suit, action or proceeding shall be conclusive and may be
enforced in any other jurisdiction by suit on the judgment or in any other
manner provided by Applicable Law.

Section 11.9 Severability. Any provision of this Agreement which is prohibited
or unenforceable in any jurisdiction shall be ineffective to the extent of such
prohibition or unenforceability without invalidating the remaining provisions
hereof in that jurisdiction or affecting the validity or enforceability of such
provision in any other jurisdiction.

Section 11.10 Interest.

(a) In no event shall the amount of interest due or payable hereunder exceed the
maximum rate of interest allowed by Applicable Law, and in the event any such
payment is inadvertently made by the Borrower or inadvertently received by the
Administrative Agent or any Lender, then such excess sum shall be credited as a
payment of principal, unless the Borrower shall notify the Administrative Agent
or such Lender, in writing, that it elects to have such excess sum returned
forthwith. It is the express intent hereof that the Borrower not pay and the
Administrative Agent and the Lenders not receive, directly or indirectly in any
manner whatsoever, interest in excess of that which may legally be paid by the
Borrower under Applicable Law.

(b) Notwithstanding the use by the Lenders of the Base Rate and the LIBOR as
reference rates for the determination of interest on the Loans, the Lenders
shall be under no obligation to obtain funds from any particular source in order
to charge interest to the Borrower at interest rates related to such reference
rates.

Section 11.11 Table of Contents and Headings. The Table of Contents and the
headings of the various subdivisions used in this Agreement are for convenience
only and shall not in any way modify or amend any of the terms or provisions
hereof, nor be used in connection with the interpretation of any provision
hereof.

Section 11.12 Amendment and Waiver. Except as set forth below or as specifically
provided in any Loan Document, any term, covenant, agreement or condition of
this Agreement or any of the other Loan Documents may be amended or waived by
the Lenders, and any consent given by the Lenders, if, but only if, such
amendment, waiver or consent is in writing signed by the Required Lenders (or by
the Administrative Agent with the consent of the Required Lenders) and delivered
to the Administrative Agent and, in the case of an amendment, signed by the
Borrower; provided, that no amendment, waiver or consent shall:

(a) waive any condition set forth in Section 3.1 without the written consent of
each Lender directly affected thereby;

(b) amend, modify or waive Section 3.2, or waive any Default or Event of Default
for the purpose of waiving the requirements of Section 3.2, or amend, modify or
waive any other provision of this Agreement, to (i) require the Lenders with a
Revolving Loan

 

134



--------------------------------------------------------------------------------

Commitment to make Revolving Loans when such Lenders would not otherwise be
required to do so without the prior written consent of the Required Revolving
Lenders or (ii) require Lenders with an Initial Term Loan Commitment to make any
Delayed Draw when such Lenders would not otherwise be required to do so without
the prior written consent of the Required Term Loan Lenders;

(c) amend, extend or increase any Commitment of any Lender (or reinstate any
Revolving Loan Commitment terminated pursuant to Section 8.2) or the amount of
Loans of any Lender without the written consent of such Lender;

(d) postpone any date fixed by this Agreement or any other Loan Document for any
payment (excluding mandatory prepayments) of principal, interest, fees or other
amounts due to the Lenders (or any of them) without the written consent of each
Lender directly affected thereby;

(e) reduce the principal of, or the rate of interest specified herein on, any
Loan or payment owed under Section 2.13(d), or (subject to clause (ii) of the
second proviso to this Section) any fees or other amounts payable hereunder or
under any other Loan Document without the written consent of each Lender
directly affected thereby; provided that only the consent of the Required
Lenders shall be necessary to (i) waive any obligation of the Borrower to pay
interest at the Default Rate during the continuance of any Event of Default or
(ii) amend any financial covenant hereunder (or any defined term used therein)
even if the effect of such amendment would be to reduce the rate of interest on
any Loan or payment owed under Section 2.13(d), or to reduce any fee payable
hereunder;

(f) (i) change (A) Section 2.10, or Section 8.3 in a manner that would alter the
pro rata sharing of payments required thereby without the written consent of
each Lender directly affected thereby or (B) Section 8.3 in a manner adverse to
the priority status of the Lenders with a Revolving Loan Commitment without the
prior written consent of each of the Lenders with a Revolving Loan Commitment or
(ii) (A) amend, modify or waive Section 2.17(a)(ii) or (B) subordinate the
priority of the Liens granted under the Loan Documents, in each case under this
clause (ii), without the prior written consent of each Lender with a Revolving
Loan Commitment;

(g) change Section 2.6(b)(iii), (iv), (v) or (vi) in a manner that would alter
the order of application of amounts prepaid pursuant thereto in a manner
materially adverse to any Lender without the written consent of such Lender;

(h) change any provision of this Section or the definition of “Required Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender directly affected thereby;

(i) release all of the guarantors or release guarantors comprising substantially
all of the credit support for the Obligations, in either case, from the
Subsidiary Guaranty Agreement (other than as authorized in Section 9.10),
without the written consent of each Lender; or

 

135



--------------------------------------------------------------------------------

(j) release all or substantially all of the value of the Collateral or release
any Security Document (other than as authorized in Section 9.10 or as otherwise
specifically permitted or contemplated in this Agreement or the applicable
Security Document) without the written consent of each Lender;

provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Issuing Bank in addition to the Lenders required
above, affect the rights or duties of the Issuing Bank under this Agreement or
any Request for Issuance of Letter of Credit relating to any Letter of Credit
issued or to be issued by it; (ii) no amendment, waiver or consent shall, unless
in writing and signed by the Swingline Lender in addition to the Lenders
required above, affect the rights or duties of the Swingline Lender under this
Agreement or any Request for Advance relating to any Swingline Loan made by it;
(iii) no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; (iv) the Administrative Agent Fee Letter may be amended, or
rights or privileges thereunder waived, in a writing executed only by the
parties thereto; and (v) the Administrative Agent and the Borrower shall be
permitted to amend any provision of the Loan Documents (and such amendment shall
become effective without any further action or consent of any other party to any
Loan Document) if the Administrative Agent and the Borrower shall have jointly
identified an obvious error or any error or omission of a technical or
immaterial nature in any such provision. Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, except that the Revolving
Loan Commitment of such Lender may not be increased or extended without the
consent of such Lender.

Notwithstanding anything in this Agreement to the contrary, each Lender hereby
irrevocably authorizes the Administrative Agent on behalf of such Lender and
without further action or consent by such Lender, to enter into amendments or
modifications to this Agreement (including, without limitation, amendments to
this Section 11.12) or any of the other Loan Documents or to enter into
additional Loan Documents as the Administrative Agent reasonably deems
appropriate in order to effectuate the terms of Sections 2.14, 2.18 or Article
13 of this Agreement (including, without limitation, as applicable, (1) to
permit the Incremental Increases and the Loans made in connection therewith to
share ratably in the benefits of this Agreement and the other Loan Documents,
(2) to permit the Incremental Term Loans to be structured as second lien credit
facilities (including amendments to Section 2.6(b)), and (3) to include the
Lenders with an Incremental Term Commitment or outstanding Incremental Term
Loans in any determination of Required Lenders); provided that no amendment or
modification shall result in any increase in the amount of any Lender’s
Commitment or any increase in any Lender’s Commitment Ratio, in each case,
without the written consent of such affected Lender.

Section 11.13 Entire Agreement. Except as otherwise expressly provided herein,
this Agreement and the other documents described or contemplated herein will
embody the entire agreement and understanding among the parties hereto and
thereto and supersede all prior agreements and understandings relating to the
subject matter hereof and thereof.

Section 11.14 Other Relationships. No relationship created hereunder or under
any other Loan Document shall in any way affect the ability of the
Administrative Agent and each Lender to enter into or maintain business
relationships with the Borrower or any of its Affiliates beyond the
relationships specifically contemplated by this Agreement and the other Loan
Documents.

 

136



--------------------------------------------------------------------------------

Section 11.15 Directly or Indirectly. If any provision in this Agreement refers
to any action taken or to be taken by any Person, or which such Person is
prohibited from taking, such provision shall be applicable whether such action
is taken directly or indirectly by such Person, whether or not expressly
specified in such provision.

Section 11.16 Reliance on and Survival of Various Provisions. All covenants,
agreements, statements, representations and warranties made herein or in any
certificate delivered pursuant hereto (a) shall be deemed to have been relied
upon by the Administrative Agent and each of the Lenders notwithstanding any
investigation heretofore or hereafter made by them, and (b) shall survive the
execution and delivery of the Loan Documents and shall continue in full force
and effect so long as any Loan Obligation is outstanding and unpaid. Any right
to indemnification hereunder, including, without limitation, rights pursuant to
Sections 2.9, 2.11, 2.12, 5.11, 10.3 and 11.2, shall survive the termination of
this Agreement and the payment and performance of all Loan Obligations.

Section 11.17 Senior Indebtedness. The Obligations are secured by the Security
Documents and are intended by the parties hereto to be in parity with the
Secured Hedge Agreements and Secured Cash Management Agreements and senior in
right of payment to all other Indebtedness of the Borrower.

Section 11.18 Obligations Several. The obligations of the Administrative Agent
and each of the Lenders hereunder are several, not joint.

Section 11.19 Survival of Indemnities. Notwithstanding any termination of this
Agreement, the indemnities to which the Administrative Agent and the Lenders are
entitled under the provisions of Section 5.11 and this Article 11 and any other
provision of this Agreement and the other Loan Documents shall continue in full
force and effect and shall protect the Administrative Agent and the Lenders
against claims arising after such termination (in respect of events occurring
prior to such termination) as well as before.

Section 11.20 Term of Agreement. This Agreement shall remain in effect from the
Closing Date through and including the date upon which all Loan Obligations
arising hereunder or under any other Loan Document shall have been paid and
satisfied in full (other than contingent and expense obligations for which no
claim has been made) and all Commitments have been terminated. The
Administrative Agent is hereby permitted to release all Liens on the Collateral
in favor of the Administrative Agent, for the ratable benefit of itself and the
Lenders, upon repayment of the outstanding principal of and all accrued interest
on the Loans, payment of all outstanding fees and expenses hereunder and the
termination of the Lender’s Commitments unless the Administrative Agent has
received written notice prior to such release from the holder of any obligations
owing by any Credit Party under (i) any Secured Hedge Agreement and (ii) any
Secured Cash Management Agreement that such obligations remains outstanding. No
termination of this Agreement shall affect the rights and obligations of the
parties hereto arising prior to such termination or in respect of any provision
of this Agreement which survives such termination.

 

137



--------------------------------------------------------------------------------

Section 11.21 Advice of Counsel. Each of the parties represents to each other
party hereto that it has discussed this Agreement with its counsel.

Section 11.22 No Strict Construction. The parties hereto have participated
jointly in the negotiation and drafting of this Agreement. In the event an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the parties hereto and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement.

Section 11.23 USA Patriot Act. The Administrative Agent and each Lender hereby
notifies the Borrower that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies the
Borrower which information includes the name and address of each Borrower and
other information that will allow such Lender to identify such Borrower in
accordance with such Act.

Section 11.24 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the Issuing Bank agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Related Parties (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent required or requested by, or
required to be disclosed to, any rating agency, or regulatory or similar
authority purporting to have jurisdiction over such Person or its Related
Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
Applicable Laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies under this Agreement, under any other Loan Document or under any
Secured Hedge Agreement or Secured Cash Management Agreement, or any action or
proceeding relating to this Agreement, any other Loan Document or any Secured
Hedge Agreement or Secured Cash Management Agreement, or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights and obligations under this Agreement, (ii) any actual or prospective
party (or its Related Parties) to any swap, derivative or other transaction
under which payments are to be made by reference to the Borrower and its
obligations, this Agreement or payments hereunder, (iii) to an investor or
prospective investor in an Approved Fund that also agrees that Information shall
be used solely for the purpose of evaluating an investment in such Approved
Fund, (iv) to a trustee, collateral manager, servicer, backup servicer,
noteholder or secured party in an Approved Fund in connection with the
administration, servicing and reporting on the assets serving as collateral for
an Approved Fund, or (v) to a nationally recognized rating agency that requires
access to information regarding the Borrower and its Subsidiaries, the Loans and
the Loan Documents in connection with ratings issued with respect to an Approved
Fund, (g) on a confidential basis to (i) any rating agency in connection with
rating the Borrower or its Subsidiaries or the credit facilities or (ii) the
CUSIP Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers with respect to the credit facilities; (h) with the
consent of the Borrower, (i) to Gold Sheets and other similar bank trade
publications, such information to consist of deal terms and other information
customarily found in such publications, (j) to the extent such Information
(i) becomes publicly

 

138



--------------------------------------------------------------------------------

available other than as a result of a breach of this Section or (ii) becomes
available to the Administrative Agent, any Lender, the Issuing Bank or any of
their respective Affiliates on a nonconfidential basis from a source other than
the Borrower or (k) to governmental regulatory authorities in connection with
any regulatory examination of the Administrative Agent or any Lender or in
accordance with the Administrative Agent’s or any Lender’s regulatory compliance
policy if the Administrative Agent or such Lender deems necessary for the
mitigation of claims by those authorities against the Administrative Agent or
such Lender or any of its subsidiaries or affiliates. For purposes of this
Section, “Information” shall mean all information received from any Credit Party
or any Subsidiary thereof relating to any Credit Party or any Subsidiary thereof
or any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the Issuing Bank on a
nonconfidential basis prior to disclosure by any Credit Party or any Subsidiary
thereof; provided that, in the case of information received from a Credit Party
or any Subsidiary thereof after the date hereof, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

Section 11.25 Amendment and Restatement; No Novation. This Agreement constitutes
an amendment and restatement of the Existing Credit Agreement, as amended,
effective from and after the Closing Date. The execution and delivery of this
Agreement shall not constitute a novation of any indebtedness or other
obligations owing to the Lenders or the Administrative Agent under the Existing
Credit Agreement based on facts or events occurring or existing prior to the
execution and delivery of this Agreement. On the Closing Date, the credit
facilities described in the Existing Credit Agreement shall be amended,
supplemented, modified and restated in their entirety by the facilities
described herein, and all loans and other obligations of the Borrower
outstanding as of such date under the Existing Credit Agreement shall be deemed
to be Loans and Loan Obligations outstanding under the corresponding facilities
described herein, without any further action by any Person, except that the
Administrative Agent shall make such transfers of funds as are necessary in
order that the outstanding balance of such Loans, together with any Loans funded
on the Closing Date, reflect the respective Commitment of the Lenders hereunder.
In furtherance of the foregoing, each of the Lenders hereby authorizes the
Administrative Agent to enter into the Reaffirmation Agreement on its behalf
(such Lender’s signature to this Agreement being conclusive evidence of such
authorization).

ARTICLE 12

Waiver of Jury Trial

Section 12.1 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS

 

139



--------------------------------------------------------------------------------

REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

ARTICLE 13

Holding Company Reorganization

Section 13.1 Holding Company Reorganization. Notwithstanding anything to the
contrary contained in this Agreement or the other Loan Documents, the parties
hereto acknowledge and agree that (i) so long as no Default or Event of Default
has occurred and is continuing and (ii) the Borrower is in pro forma compliance
with the financial covenant set forth in Section 7.8 after giving effect to such
Holding Company Reorganization, the Borrower and its Subsidiaries may complete a
Holding Company Reorganization. In furtherance of this Section 13.1, each Lender
hereby irrevocably authorizes the Administrative Agent, on behalf of such Lender
and without further action or consent by such Lender, to enter into amendments
or modifications to this Agreement or to enter into additional Loan Documents as
the Administrative Agent reasonably deems appropriate in order to effectuate the
terms of such Holding Company Reorganization; provided that:

(a) the Administrative Agent shall have received written notice, in form and
substance reasonably satisfactory to the Administrative Agent, of such Holding
Company Reorganization (which notice shall describe in reasonable detail the
terms and structure of all proposed steps to effectuate such Holding Company
Reorganization), not less than thirty (30) days prior to the completion of such
Holding Company Reorganization;

(b) concurrently with the completion of such Holding Company Reorganization, the
Administrative Agent shall have received (i) a reaffirmation agreement from each
guarantor (and, to the extent that Gray remains the Borrower hereunder, Gray)
reaffirming such Person’s obligations under the Loan Documents to which it is a
party and (ii) an agreement, in form and substance reasonably satisfactory to
the Administrative Agent, executed by each New Borrower, each Intermediate
Holding Company and the Holding Company (as applicable) which such agreement
shall provide for (A) the assumption by the New Borrower of all of the
obligations of Gray (to the extent that Gray is no longer the Borrower) as the
“Borrower” hereunder and under the other Loan Documents, in each case,
immediately prior to the completion of such Holding Company Reorganization and
(B) the acknowledgement and agreement by each Holding Company and each
Intermediate Holding Company of its obligations hereunder;

(c) concurrently with the completion of such Holding Company Reorganization the
Administrative Agent shall have received each of the following, in form and
substance reasonably satisfactory to the Administrative Agent: (i) an executed
supplement to the Collateral Agreement for the Holding Company and each
Intermediate Holding Company, which shall authorize the filing of appropriate
Uniform Commercial Code financing statements; (ii) guaranty agreements executed
by the Holding Company and each Intermediate Holding

 

140



--------------------------------------------------------------------------------

Company, in form and substance reasonably satisfactory to the Administrative
Agent; (iii) a loan certificate for the Holding Company, each Intermediate
Holding Company and the Borrower, substantially in the form of Exhibit G-2
attached hereto, together with appropriate attachments; (iv) such original
Capital Stock or other certificates and stock or other transfer powers
evidencing the Capital Stock of the Borrower; and (v) updated Schedules to this
Agreement and such other updated Schedules to the Loan Documents as may be
necessary to make the representations and warranties contained in the Loan
Documents true and correct in all material respects as of the date such Person
is joined to any applicable Loan Document (except to the extent that any such
representation and warranty is qualified by materiality or Materially Adverse
Effect, in which case such representation and warranty shall be true and correct
in all respects); and

(d) concurrently with the completion of such Holding Company Reorganization, the
Administrative Agent shall have received all other documentation, including one
or more opinions of counsel, which are reasonably satisfactory to the
Administrative Agent and which in its opinion is appropriate with respect to
such Holding Company Reorganization, the Borrower, each Intermediate Holding
Company and the Holding Company.

(e) The parties hereto acknowledge and agree that each document, agreement or
instrument executed or issued pursuant to this Section 13.1 will be a “Loan
Document” for purposes of this Agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

141



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement or caused it
to be executed by their duly authorized officers, all as of the day and year
first above written.

 

BORROWER:

 

GRAY TELEVISION, INC.

By:   /s/ James C. Ryan  

Name: James C. Ryan

Title: Senior Vice President and

Chief Financial Officer

Gray Television, Inc.

Credit Agreement

Signature Page



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT AND LENDERS:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, as Issuing Bank
and as Swingline Lender

By:   /s/ Tray Jones  

Name: Tray Jones

Title: Vice President

Gray Television, Inc.

Credit Agreement

Signature Page



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender By:   /s/ Teddy Koch  

Name: Teddy Koch

Title: Assistant Vice President

Gray Television, Inc.

Credit Agreement

Signature Page



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender By:   /s/ Brooke Barber  

Name: Brooke Barber

Title: Senior Vice President

Gray Television, Inc.

Credit Agreement

Signature Page